Exhibit 10.59
OFFICE LEASE
701 GATEWAY
BROADWAY 701 GATEWAY FEE LLC,
A DELAWARE LIMITED LIABILITY COMPANY,
as Landlord,
and
OXIGENE, INC.
a Delaware corporation,
(NASDAQ Listing Symbol: OXGN)
as Tenant.

 



--------------------------------------------------------------------------------



 



OFFICE LEASE
     This Office Lease (the “Lease”), dated as of the date set forth in
Section 1 of the Summary of Basic Lease Information (the “Summary”), below, is
made by and between BROADWAY 701 GATEWAY FEE, a Delaware limited liability
company (“Landlord”), and OXIGENE, INC. a Delaware corporation (“Tenant”).
SUMMARY OF BASIC LEASE INFORMATION

              TERMS OF LEASE   DESCRIPTION
1.
  Date:   October 10, 2008
 
       
2.
  Building:   That certain office building having an address of 701 Gateway
Boulevard, South San Francisco, California, and as further set forth in
Section 1.1.2 of this Lease.
 
       
3.
  Premises:   The Premises shall consist of the “Initial Premises” and, upon the
satisfaction of the conditions set forth in Section 2.3, below, the Initial
Premises and the “Must Take Premises” (as such terms are defined below).
 
       
 
      The “Initial Premises” shall mean approximately 7,038 rentable square feet
of space located on the second (2nd) floor of the Building and commonly known as
Suite 210 in the configuration depicted in Exhibit A.
 
       
 
      The “Must Take Premises” shall mean approximately 5,275 rentable square
feet of space located on the second (2nd) floor of the Building, adjacent to the
Initial Premises, and commonly known as Suite 270 in the configuration depicted
in Exhibit A.
 
       
4.
  Project:   The Building is part of an office project currently known as “701
Gateway.”
 
       
5.
  Lease Term:   Approximately Fifty Two (52) months.
 
       
6.
  Lease Commencement Date:   The earlier to occur of (i) the date upon which
Tenant first commences to conduct business in the Initial Premises, and (ii) the
date upon which “Landlord’s Work” in the Initial Premises has been
“Substantially Completed” (defined in Exhibit C) and physical possession of the
Initial Premises have been delivered to Tenant in accordance with the Work
Letter.
 
       
7.
  Must Take Commencement Date:   The earlier to occur of (i) the date upon which
Tenant first commences to conduct business in the Must Take Premises, and (ii)
the date upon which “Landlord’s Work” in the Must Take Premises has been
“Substantially Completed” (defined in Exhibit C) and physical possession of the
Must Take Premises has been delivered to Tenant in accordance with the terms and
conditions of the Work Letter; provided that the Must Take Commencement Date
shall not occur prior to January 1, 2009 unless Tenant in its sole discretion,
elects to accept delivery of the Must Take Premises from Landlord prior to such
date.
 
       
8.
  Expiration Date:   The fourth (4th) anniversary of the Must Take Commencement
Date, but in no event later than April 30, 2013.
 
       
9.
  Options to Extend:   None.

i



--------------------------------------------------------------------------------



 



10. Base Rent:
     10.1 Base Rent for the Initial Premises:

                          Approximate Annual Lease Year   Annual Base Rent  
Monthly Base Rent   Rate per RSF
1 (“First Lease Year”
  $274,482.00   $22,873.50   $39.00
2
  $282,716.52   $23,559.71   $40.17
3
  $291,198.00   $24,266.50   $41.38
4
  $299,934.00   $24,994.50   $42.62
Months 49 through Expiration Date
  $308,932.08   $25,744.34   $43.90

     10.2 Base Rent for the Must Take Premises:

                          Approximate Annual Lease Year   Annual Base Rent  
Monthly Base Rent   Rate per RSF
Must Take Commencement Date through end of First Lease Year
  $205,725.00*   $17,143.75   $39.00
2
  $211,896.72   $17,658.06   $40.17
3
  $218,253.60   $18,187.80   $41.38
4
  $224,801.16   $18,733.43   $42.62
Months 49 through Expiration Date
  $231,545.16   $19,295.43   $43.90

 

*   Annual Base Rent for the Must Take Premises from the Must Take Commencement
Date through the end of the First Lease Year shall be prorated.

         
11.
  Rent Payment Address:   Broadway 701 Gateway Fee LLC
PO Box 934273
Atlanta, Georgia 31193-4273
 
       
12.
  Base Year:   Calendar year 2009.
 
       
13.
  Permitted Use.   General office use, so long as such use is consistent with
all applicable Laws and with the character of a first class office building (the
“Permitted Use”).
 
       
14.
  Letter of Credit/Security Deposit Amount:   $86,079.54 
 
       
15.
  Parking Passes:   Twenty four (24) for the Initial Premises and seventeen
(17) for the Must Take Premises.
 
       
16.
  Address of Tenant:   OXiGENE, Inc.
230 Third Avenue
Waltham, MA 02451
Attention: Chief Financial Officer
 
       
17.
  Landlord’s Address:   Broadway 701 Gateway Fee LLC
c/o Broadway Partners
375 Park Avenue, 29th Floor
New York, New York 10152
Attention: National Leasing Counsel

ii



--------------------------------------------------------------------------------



 



         
 
      And
 
       
 
      Broadway 701 Gateway Fee LLC
c/o Broadway Partners
375 Park Avenue, 29th Floor
New York, New York 10152
Attention: Asset Manager
 
       
 
      And
 
       
 
      Friedman & Solomon LLP
9665 Wilshire Boulevard, Suite 810
Beverly Hills, California 90212
Attention: Robert E. Solomon, Esq.
 
       
18.
  Broker(s):    
 
       
 
      Landlord Broker:
NAI BT Commercial
1350 Bayshore Highway, Suite 900
Burlingame, California 94010
 
       
 
      Tenant Broker:
Cornish and Carey
901 Mariners Island Boulevard, Suite 125
San Mateo, California 94404
 
       
19.
  Improvement Allowance:   Two Hundred Forty Four Thousand Two Hundred Eighty
Seven Dollars ($244,287.00).

iii



--------------------------------------------------------------------------------



 



ARTICLE 1
PREMISES, BUILDING, PROJECT, AND COMMON AREAS
     1.1 The Premises. Landlord hereby leases to Tenant and Tenant hereby leases
from Landlord the premises (the “Premises”) which are set forth in Section 3 of
the Summary of Basic Lease Information above (the “Summary”). The outline of the
Premises is set forth in Exhibit A attached hereto. Landlord and Tenant hereby
acknowledge and agree that the rentable square footage of the Premises shall be
deemed to be as set forth in Section 3 of the Summary and that the same shall
not be subject to re-measurement or modification. The parties hereto agree that
the lease of the Premises is upon and subject to the terms, covenants and
conditions herein set forth, and Tenant covenants as a material part of the
consideration for this Lease to keep and perform each and all of such terms,
covenants and conditions by it to be kept and performed and that this Lease is
made upon the condition of such performance. The parties hereto hereby
acknowledge that the purpose of Exhibit A is to show the approximate location of
the Premises in the “Building,” as that term is defined in Section 1.2, below,
only, and such Exhibit is not meant to constitute an agreement, representation
or warranty as to the precise area of the Premises or the specific location of
the “Common Areas,” as that term is defined in Section 1.3, below, or the
elements thereof or of the accessways to the Premises or the “Project,” as that
term is defined in Section 1.2, below. Except as specifically set forth in this
Lease and in the Work Letter attached hereto as Exhibit C, if applicable (the
“Work Letter”), Landlord shall not be obligated to provide or pay for any
improvement work or services related to the improvement of the Premises or
occupancy thereof by Tenant. Tenant also acknowledges that neither Landlord nor
any agent of Landlord has made any representation or warranty regarding the
condition of the Premises, the Building or the Project or with respect to the
suitability of any of the foregoing for the conduct of Tenant’s business and
Tenant shall accept the Premise in its “as-is” condition, except as specifically
set forth in this Lease and the Work Letter. Subject in each case to the
“Substantial Completion” of the “Tenant Improvements” (as those terms are
defined in Work Letter attached hereto as Exhibit C), and Landlord’s completion
of any punch list items arising out of Landlord’s and Tenant’s walk-through
inspection of the Tenant Improvements (as required under the Work Letter),
(a) the taking of possession of the Initial Premises by Tenant shall
conclusively establish that the Initial Premises and the Building were at such
time in good and sanitary order, condition and repair; and (b) the taking of
possession of the Must Take Premises by Tenant, in the condition required for
the Must Take Commencement Date, shall conclusively establish that the Must Take
Premises were at such time in good and sanitary order, condition and repair.
     Notwithstanding anything to the contrary set forth herein: (i) Landlord
hereby covenants to use commercially reasonable efforts to deliver the Initial
Premises to Tenant with the Tenant Improvements thereto substantially completed
in accordance with the Work Letter no later than thirty (30) days after mutual
execution of this Lease (the “Estimated Initial Premises Delivery Date”), and if
Landlord fails to substantially complete the Tenant Improvements for the Initial
Premises and deliver the Initial Premises to Tenant on or before sixty (60) days
after the Estimated Initial Premises Delivery Date (the “Initial Premises Rent
Credit Date”) for any reason other than force majeure or Tenant Delays (as
defined in the Work Letter), Landlord shall not be in default but the
Commencement Date shall be delayed one (1) day for each day of such delay until
Landlord delivers possession of the Initial Premises to Tenant in accordance
with the requirements of this Lease; provided however, that if Landlord fails to
substantially complete the Tenant Improvements for the Initial Premises and
deliver the Initial Premises to Tenant within sixty (60) days after the Initial
Premises Rent Credit Date for any reason other than force majeure or Tenant
Delays, Landlord shall not be in default but Tenant may as its sole and
exclusive remedy, upon written notice to Landlord prior to the date that
Landlord delivers possession of the Initial Premises to Tenant in accordance
with the requirements of this Lease, elect to terminate this Lease, and upon any
such termination this Lease shall be deemed void and of no further force and
effect, any obligations of Landlord to Tenant or of Tenant to Landlord shall be
deemed cancelled, and Landlord shall promptly return to Tenant any prepaid Rent
or Letter of Credit then held by Landlord; and (ii) Landlord hereby covenants to
use commercially reasonable efforts to deliver the Must Take Premises to Tenant
(including, without limitation, if reasonably necessary, timely instituting
unlawful detainer proceedings against the current tenant of the Must Take
Premises) with the Tenant Improvements thereto substantially completed in
accordance with the Work Letter no later than March 1, 2009 (the “Estimated Must
Take Premises Delivery Date”), and in the event that Landlord has not gained
possession of the Must Take Premises, and substantially completed the Tenant
Improvements in the Must Take Premises and delivered the Must Take Premises to
Tenant on or before May 1, 2009, for any reason other than force majeure or
Tenant Delays (as defined in the Work Letter), Landlord shall not be in default
but Tenant shall be entitled to a day-for-day Rent credit with respect to the
Must Take Premises from and after the May 1, 2009 until Landlord delivers
possession of the Must Take Premises to Tenant in accordance with the
requirements of this Lease; provided, however, that if Landlord has not gained
possession of the Must Take Premises, and substantially completed the Tenant
Improvements in the Must Take Premises and delivered the Must Take Premises to
Tenant on or before July 1, 2009, for any reason other than force majeure or
Tenant Delays (as defined in the Work Letter), Landlord shall not be in default
but Tenant may as its sole and exclusive remedy, in Tenant’s sole discretion and
upon written notice to Landlord prior to the date that Landlord delivers
possession of the Must Take Premises to Tenant in accordance with the
requirements of this Lease, elect to terminate this Lease either in its entirety
or with respect to the Must Take Premises only; and in the event Tenant elects
to terminate this Lease with respect to the Must Take Premises only, Tenant’s
occupancy of the Initial Premises shall not be affected by such termination, and
this Lease shall be amended as soon as reasonably possible by Landlord and
Tenant to delete the Must Take Premises from the Premises. Upon any termination
of the entire Lease resulting from Landlord’s failure to deliver the Must Take
Premises by the outside date set forth above, this Lease shall be deemed void
and of no further force and effect, any obligations of Landlord to Tenant or of
Tenant to Landlord shall be deemed cancelled (other than such obligations

1



--------------------------------------------------------------------------------



 



which specifically survive the termination of this Lease), and Landlord shall
promptly return to Tenant any prepaid Rent or Letter of Credit then held by
Landlord.
     1.2 The Building and The Project. The Premises are a part of the building
set forth in Section 2 of the Summary (the “Building”). The term “Project,” as
used in this Lease, shall mean (i) the Building and the Common Areas, (ii) the
land (which is improved with landscaping, parking facilities and other
improvements) upon which the Building and the Common Areas are located, and
(iii) at Landlord’s discretion, any additional real property, areas, land,
buildings or other improvements added thereto outside of the Project. Landlord
shall have the right from time to time in Landlord’s sole discretion, to convert
office space in the Project to retail and/or residential space, or to convert
retail and/or residential space in the Project to office space; provided that no
such conversion shall materially affect Tenant’s rights under this Lease or
materially increase the costs of Tenant’s occupancy of the Premises.
     1.3 Common Areas. Tenant shall have the non-exclusive right to use in
common with other tenants in the Project, and subject to the Rules and
Regulations set forth in Exhibit D. those portions of the Project which are
provided, from time to time, for use in common by Landlord, Tenant and any other
tenants of the Project (such areas, together with such other portions of the
Project designated by Landlord, are collectively referred to herein as the
“Common Areas”). The manner in which the Common Areas are maintained and
operated shall be at the reasonable discretion of Landlord and shall be
consistent with the standards of maintenance and operations for the Project in
effect as of the Effective Date and the use thereof shall be subject to such
rules, regulations and restrictions as Landlord may make from time to time.
Landlord reserves the right to close temporarily, make alterations or additions
to, or change the location of elements of the Project and the Common Areas
(provided that Landlord shall use commercially reasonable measures not to
materially and adversely affect Tenant’s access to or parking for the Premises
by such actions) and may temporarily close the Building or the Project in the
event of casualty, governmental requirements, the threat of an emergency such as
terrorism, natural disasters or acts of God, or if Landlord reasonably deems it
necessary in order to prevent damage or injury to person or property.
ARTICLE 2
LEASE TERM/MUST TAKE PREMISES
     2.1 Lease Term. The terms and provisions of this Lease shall be effective
as of the date of this Lease. The term of this Lease (the “Lease Term”) shall be
as set forth in Section 5 of the Summary, shall commence on the date set forth
in Section 6 of the Summary (the “Commencement Date”), and shall expire on the
date set forth in Section 8 of the Summary (the “Expiration Date”) unless this
Lease is sooner terminated as hereinafter provided. For purposes of this Lease,
the term “Lease Year” shall mean each consecutive twelve (12) month period
during the Lease Term, provided that the last Lease Year shall end on the
Expiration Date. If Tenant, with Landlord’s prior written approval, takes
possession of the Premises prior to the Commencement Date for the sole purpose
of performing any improvements therein or installing furniture, fixtures,
equipment or other personal property of Tenant, such possession shall be subject
to all of the terms and conditions of the Lease, except that Tenant shall not be
required to pay Base Rent only with respect to the period of time prior to the
Commencement Date during which Tenant performs such work.
     2.2 Delay in Commencement Date. It is estimated by the parties that the
Lease Term for the Initial Premises will commence on thirty (30) days after the
mutual execution of this Lease and that the Lease Term for the Must Take
Premises will commence on March 1, 2009 (in either event, the “Estimated
Commencement Date”). The Estimated Commencement Date is merely an estimate of
the Commencement Date and, consequently, Tenant agrees that Landlord shall have
no liability to Tenant for any loss or damage, nor shall Tenant be entitled to
terminate or cancel this Lease if the Lease Term does not commence by the
Estimated Commencement Date for any reason whatsoever, and the validity of this
Lease shall not be impaired under such circumstances; subject, however, to
Tenant’s rights set forth in Section 1.1 above. In addition, Tenant acknowledges
and agrees that nothing contained herein shall prohibit Landlord from delivering
the Initial Premises and/or Must Take Premises to Tenant in accordance with the
requirements of this Lease prior to the applicable Estimated Commencement Date;
provided, however, that in the event Landlord elects, in its sole and absolute
discretion, to deliver the Must Take Premises prior to January 1, 2009, such
early deliver shall not result in the Must Take Commencement Date occurring
prior to such date unless Tenant, in its sole discretion, elects to accept
delivery of the Must Take Premises for commencement of Tenant’s business
operations therein prior to such date.
     2.3 Must Take Premises. The Initial Premises shall be expanded to include
the Must Take Premises on the terms and conditions set forth in this
Section 2.3. The term of Tenant’s lease of the Must Take Premises shall commence
on the date that Landlord delivers possession of the Must Take Premises to
Tenant with Landlord’s Work in the Must Take Premises Substantially Completed
(the “Must Take Commencement Date”). Tenant acknowledges and agrees that the
Must Take Premises is currently leased to a third party (the “Existing Tenant”)
which lease (the “Existing Lease”) does not expire until December 31, 2008 and
Landlord shall not commence construction of the Landlord’s Work until the
Existing Lease terminates and the Existing Tenant vacates the Must Take
Premises. Except as provided in Section 1.1 above, Landlord shall have no
liability to Tenant for any loss or damage, nor shall Tenant be entitled to
terminate or cancel this Lease if the Existing Tenant does not timely vacate the
Must Take Premises, and the validity of this Lease shall not be impaired under
such circumstances. The term of Tenant’s lease of the Must Take Premises shall
expire on the Expiration Date. From and after the Must Take Commencement Date,
(a) all references in this Lease to the term “Premises” shall be deemed to refer
to the Initial Premises together with the Must Take Premises, (b) except as
provided in this Section 2.3, all terms and conditions of the Lease shall apply
to the Must Take Premises as though the Must Take Premises was originally part
of the

2



--------------------------------------------------------------------------------



 



Initial Premises, (c) the Base Rent for the Must Take Premises shall be as set
forth in Section 10.2 of the Summary, and (d) Tenant’s Pro Rata Share with
respect to the Must Take Premises shall be as set forth in Section 1.6 of
Exhibit B to this Lease. Additionally, Tenant acknowledges that Landlord has not
made any representation or warranty with respect to the condition of the Must
Take Premises, the Building or the Project with respect to the suitability or
fitness of any of the same for the conduct of Tenant’s permitted use, its
business or for any other purpose except as specifically set forth elsewhere in
this Lease or the Work Letter.
     2.4 Commencement Date Memoranda. Within thirty (30) days following each of
the Lease Commencement Date and the Must Take Commencement Date, Landlord shall
deliver to Tenant a notice in the form as set forth in Exhibit E attached hereto
with respect to the Initial Premises and the Must Take Premises, respectively,
as a confirmation only of the information set forth therein, which Tenant shall
execute and return to Landlord within ten (10) business days of receipt thereof;
provided, however, Tenant’s failure to execute and return such notice to
Landlord within such time shall be conclusive upon Tenant that the information
set forth in such notice is as specified therein.
     2.5 Pre-Term Possession. As the Tenant Improvements are constructed in the
Initial Premises and in the Must Take Premises by Landlord, Landlord shall
notify Tenant when the applicable portion of the Premises is ready for
installation of Tenant’s furniture, trade fixtures, equipment and cabling to
support Tenant’s intended use and occupancy thereof at least ten (10) business
days prior to the applicable Commencement Date (the “Tenant’s Work”). Tenant may
thereupon enter the Premises for such purposes at its own risk, to make such
improvements as Tenant shall have the right to make, to install fixtures,
supplies, inventory and other property without interfering with Landlord’s Work,
and Landlord shall reasonably cooperate with Tenant in the performance of
Landlord’s Work. Such entry shall be subject to all of the terms and conditions
of the Lease, other than the obligation to pay Rent with respect to the period
of time prior to the applicable Commencement Date.
ARTICLE 3
BASE RENT
     Tenant shall pay, without prior notice, demand, setoff or deduction, to
Landlord or Landlord’s agent at the address set forth in Section 11 of the
Summary, or, at Landlord’s option, at such other place as Landlord may from time
to time designate in writing, by a check for currency which, at the time of
payment, is legal tender for private or public debts in the United States of
America, base rent (“Base Rent”) as set forth in Section 10 of the Summary,
payable in equal monthly installments as set forth in Section 10 of the Summary
in advance on or before the first (1st) day of each and every calendar month
during the Lease Term, without any abatement, setoff or deduction whatsoever. In
accordance with Section 29.25, this Article 3 shall be construed as though the
covenants herein between Landlord and Tenant are independent and Tenant shall
not be entitled to any setoff of the Rent or other amounts owing to Landlord
under this Article 3. The Base Rent for the Initial Premises for the first full
month of the Lease Term which occurs after the expiration of any free rent
period shall be paid at the time of Tenant’s execution of this Lease. If any
Rent payment date (including either the Lease Commencement Date or the Must Take
Commencement Date) falls on a day of the month other than the first day of such
month or if any payment of Rent is for a period which is shorter than one month,
the Rent for any fractional month shall be calculated on a daily basis for the
period from the date such payment is due to the end of such calendar month or to
the end of the Lease Term at a rate per day which is equal to l/30th of the
applicable monthly Rent. All other payments or adjustments required to be made
under the terms of this Lease that require proration on a time basis shall be
prorated on the same basis.
ARTICLE 4
ADDITIONAL RENT
     In addition to paying the Base Rent specified in Article 3 of this Lease,
Tenant shall pay “Tenant’s Share” (as defined in Exhibit B) of (a) the annual
“Operating Expenses” (as defined in Exhibit B) which are in excess of the amount
of Operating Expenses applicable to the “Base Year” (as defined in Exhibit B).
and (b) the annual “Tax Expenses” (as defined in Exhibit B) which are in excess
of the amount of Tax Expenses applicable to the Base Year; provided, however,
that in no event shall any decrease in “Direct Expenses” (as defined in
Exhibit B) for any Expense Year below Direct Expenses for the Base Year entitle
Tenant to any decrease in Base Rent or any credit against sums due under this
Lease. Such payments by Tenant, together with any and all other amounts payable
by Tenant to Landlord pursuant to the terms of this Lease (other than Base
Rent), are hereinafter collectively referred to as the “Additional Rent”, and
the Base Rent and the Additional Rent are herein collectively referred to as
“Rent.” All amounts due under this Article 4 as Additional Rent shall be payable
for the same periods and in the same manner as the Base Rent or as otherwise
specifically set forth in this Lease. The obligations of Tenant to pay the
Additional Rent provided for in this Article 4 shall survive the expiration of
the Lease Term for a period not to exceed one (1) year; provided, however, that
the one (1) year period shall not apply to assessments for Tax Expenses received
by Landlord after such one (1) year period.
ARTICLE 5
USE OF PREMISES
     5.1 Permitted Use. Tenant shall use the Premises solely for the Permitted
Use set forth in Section 13 of the Summary and Tenant shall not use or permit
the Premises or the Project to be used for any other purpose or purposes
whatsoever without the prior written consent of Landlord, which may be withheld
in Landlord’s sole discretion. Tenant shall, at its own cost and expense, obtain
and maintain any and all licenses,

3



--------------------------------------------------------------------------------



 



permits, and approvals necessary or appropriate for its use, occupation and
operation of the Premises for the Permitted Use. Tenant’s inability to obtain or
maintain any such license, permit or approval necessary or appropriate for its
use, occupation or operation of the Premises shall not relieve it of its
obligations under this Lease, including the obligation to pay Base Rent and
Additional Rent. Tenant further covenants and agrees that Tenant shall not use,
or suffer or permit any person or persons to use, the Premises or any part
thereof for any use or purpose contrary to provisions of the Rules and
Regulations set forth in Exhibit D. attached hereto (as the same may be modified
or rescinded from time to time), or in violation of laws of the United States of
America, the state in which the Project is located, the ordinances, rules,
regulations or requirements of the local municipal or county governing body or
other lawful authorities having jurisdiction over the Project, or all recorded
covenants, conditions, and restrictions now or hereafter affecting the Project
including, without limitation, any certificate of occupancy, any such laws,
ordinances, regulations or requirements relating to hazardous materials or
substances, as those terms are defined by applicable laws now or hereafter in
effect (collectively, the “Law(s)”). A violation of the Rules and Regulations by
Tenant shall be deemed a default under this Article 5 Tenant shall not do or
permit anything to be done in or about the Project which will in any way damage
the reputation of the Project or obstruct or interfere with the rights of other
tenants or occupants of the Project, or injure or annoy them or use or allow the
Project to be used for any improper, unlawful or objectionable purpose, nor
shall Tenant cause, maintain or permit any nuisance in, on or about the
Premises.
     5.2 Hazardous Substances. Neither Tenant, any of the officers, partners,
contractors, subcontractors, consultants, licensees, agents, concessionaires,
subtenants, servants, employees, customers, guests, invitees or visitors of
Tenant (collectively, the “Tenant’s Agents”) nor any other person shall store,
place, generate, manufacture, refine, handle, or locate on, in, under or around
the Premises, the Building or Project any “Hazardous Substance” (as defined
below), except for storage, handling and use of reasonable quantities and types
of cleaning fluids and office supplies in the Premises in the ordinary course
and the prudent conduct of Tenant’s business in the Premises. As used in this
Lease, the term “Hazardous Substance” shall mean and include any chemical,
material, element, compound, solution, mixture, sub-stance or other matter of
any kind whatsoever which is now or later designated, classified, listed or
regulated under any Law, statute, ordinance, rule, regulation, order or ruling
of any agency of the State, the United States Government or any local
governmental authority, including, without limitation, asbestos, petroleum,
petroleum hydrocarbons and petroleum based products, urea formaldehyde foam
insulation, polychlorinated biphenyls (“PCBs”) and freon and other
chlorofluorocarbons.
ARTICLE 6
SERVICES AND UTILITIES
     6.1 Standard Tenant Services. Landlord shall provide the following services
on all days (unless otherwise stated below) during the Lease Term.
          (a) Subject to limitations imposed by all governmental rules,
regulations, orders and guidelines applicable thereto, Landlord shall provide
heating, ventilation and air conditioning (“HVAC”) for use in the Premises from
8:00 A.M. to 6:00 P.M. Monday through Friday (collectively, the “Building
Hours”), except for the date of observation of New Year’s Day, Memorial Day,
Independence Day, Labor Day, Thanksgiving Day, Christmas Day and, at Landlord’s
discretion, other locally or nationally recognized holidays days recognized by
unions as holidays (collectively, the “Holidays”). If Tenant desires HVAC
service outside the hours set forth above (“Overtime Periods”), Tenant shall
deliver written or electronic notice to the Building office during normal
Building office hours requesting such service at least four (4) hours prior to
the time Tenant requests such service to be provided. If Landlord furnishes HVAC
service during Overtime Periods, Tenant shall pay to Landlord the then
established Building rates for such service during Overtime Periods in the
Building upon demand thereof.
          (b) Landlord shall redistribute or furnish electricity to or for the
use of Tenant in the Premises for the operation of Tenant’s ordinary and
customary lighting and office equipment in the Premises reasonably necessary for
typical general office use and in compliance with applicable codes. Tenant shall
bear the cost of replacement of lamps, starters and ballasts for non-Building
standard lighting fixtures within the Premises.
          (c) Landlord shall provide potable water from the regular Building
outlets for drinking, lavatory and toilet purposes in the Building Common Areas.
          (d) Landlord shall provide janitorial services to the Premises five
(5) days per week in a manner consistent with other comparable buildings in the
vicinity of the Building, except the date of observation of the Holidays, in and
about the Premises and window washing services in a manner consistent with other
comparable buildings in the vicinity of the Building. Tenant shall pay to
Landlord, as additional rent, the reasonable costs incurred by Landlord in
removing from the Building any of Tenant’s refuse and rubbish to the extent
exceeding the amount of refuse and rubbish usually generated by a tenant that
uses the Premises for ordinary office purposes. Tenant, at Tenant’s expense,
shall exterminate the portions of the Premises that Tenant uses for the storage,
preparation, service or consumption of food against infestation by insects and
vermin regularly and, in addition, whenever there is evidence of infestation.
Tenant shall engage persons to perform such exterminating that are approved by
Landlord, which approval Landlord shall not unreasonably withhold, condition or
delay. Tenant shall cause such persons to perform such exterminating in a manner
that is reasonably satisfactory to Landlord. Tenant shall comply with any refuse
disposal program (including, without limitation, any waste recycling program)
that Landlord imposes reasonably after having given Tenant reasonable advance
notice of the effectiveness thereof or that is required by applicable Laws.
          (e) Landlord shall provide nonexclusive, non-attended automatic
passenger elevator service during the Building Hours only (excluding Holidays
and subject to Force Majeure), but shall have one elevator

4



--------------------------------------------------------------------------------



 



available at all other times for nonexclusive non-attended automatic passenger
elevator service, and if the Building include an escalator, Landlord also shall
provide nonexclusive, non-attended automatic passenger escalator service during
Building Hours only.
          (f) Landlord shall provide nonexclusive freight elevator service
subject to scheduling by Landlord. Tenant shall pay to Landlord, as additional
rent, an amount calculated at the hourly rates that Landlord charges from time
to time therefor, within ten (10) days after Landlord’s giving to Tenant an
invoice therefore.
     6.2 Overstandard Tenant Use. If Tenant uses water, electricity, heat or air
conditioning materially in excess of that supplied by Landlord pursuant to
Section 6.1 of this Lease, Tenant shall pay to Landlord, upon billing, the cost
of such excess consumption, the cost of the installation, operation, and
maintenance of equipment which is installed in order to supply such excess
consumption, and the cost of the increased wear and tear on existing equipment
caused by such excess consumption; and Landlord may install devices to
separately meter any such material increased use and in such event Tenant shall
pay the increased cost directly to Landlord, on demand, at the rates charged by
the public utility company furnishing the same, including the cost of such
additional metering devices. Tenant’s use of electricity shall never exceed the
capacity of the feeders to the Project or the risers or wiring installation.
     6.3 Interruption of Use. Except as otherwise provided in this Section 6.3
below, and to the extent permitted by applicable Law, Tenant agrees that
Landlord shall not be liable for damages, by abatement of Rent or otherwise, for
failure to furnish or delay in furnishing any service (including telephone,
telecommunication, water and sewer, HVAC, and electrical services), or for any
diminution in the quality or quantity thereof, when such failure or delay or
diminution is occasioned, in whole or in part, by breakage, repairs,
replacements, or improvements, by any strike, lockout or other labor trouble, by
inability to secure electricity, gas, water, or other fuel at the Building or
Project after reasonable effort to do so, by any riot or other dangerous
condition, emergency, accident or casualty whatsoever, by act, omission or
default of Landlord or other parties, or by any other cause; and such failures
or delays or diminution shall never be deemed to constitute an eviction
(constructive or otherwise) or disturbance of Tenant’s use and possession of the
Premises or relieve Tenant from paying Rent or performing any of its obligations
under this Lease. Tenant hereby waives any existing or future Law, permitting
the termination of this Lease due to an interruption, failure or inability to
provide any services. Furthermore, Landlord shall not be liable under any
circumstances for a loss of, or injury to, property or for injury to, or
interference with, Tenant’s business, including, without limitation, loss of
profits, however occurring, through or in connection with or incidental to a
failure to furnish any of the services or utilities as set forth in this
Article 6. Landlord may comply with voluntary controls or guidelines promulgated
by any governmental entity relating to the use or conservation of energy, water,
gas, light or electricity or the reduction of automobile or other emissions
without creating any liability of Landlord to Tenant under this Lease.
Notwithstanding the foregoing, in the event that Tenant is prevented from using,
and does not use, the Premises or any portion thereof, as a result of (i) any
repair, maintenance or alteration performed by Landlord, or which Landlord
failed to perform as required by this Lease, which materially and adversely
interferes with Tenant’s use of or ingress to or egress from the Premises; or
(ii) any failure by Landlord to provide the services or utilities specified to
be provided by Landlord in this Lease as a result of the negligence or willful
misconduct of Landlord, its employees, agents or contractors; or (iii) the
presence of any Hazardous Substance brought on the Premises by Landlord, its
employee, agents or contractors, to the extent such presence materially and
adversely interferes with Tenant’s use of or ingress to or egress from the
Premises (any such set of circumstances as set forth in items (i) through (iii),
above, to be known as an “Abatement Event”), then Tenant shall give Landlord
Notice of such Abatement Event, and if such Abatement Event continues for ten
(10) consecutive business days after Landlord’s receipt of any such Notice (the
“Eligibility Period”), then as Tenant’s sole remedy vis-à-vis such Abatement
Event, Tenant may elect to abate or reduce, as the case may be, the Base Rent
and Tenant’s Share of Direct Expenses after expiration of the Eligibility Period
for such time that Tenant continues to be so prevented from using, and does not
use, the Premises, or a portion thereof, in the proportion that the rentable
area of the portion of the Premises that Tenant is prevented from using, and
does not use (“Unusable Area”), bears to the total rentable area of the
Premises. Such right to abate Base Rent and Tenant’s Share of Direct Expenses
shall be Tenant’s sole and exclusive remedy at law or in equity for an Abatement
Event. Landlord and Tenant hereby acknowledge that, in addition to the abatement
rights set forth in this Section 6.3, Tenant’s additional abatement rights
following an event of damage and destruction or condemnation are provided in
Articles 11 and 13 of this Lease, which are not affected by this Section 6.3.
ARTICLE 7
REPAIRS
     7.1 Tenant’s Obligations. Except as otherwise provided in this Lease,
Landlord shall have no maintenance obligation concerning the Premises and no
obligation to make any repairs or replacements, in, on, or to the Premises.
Subject to Landlord’s obligations under Section 7.2 below, and Article 11 and
Article 13 hereof, Tenant shall, at Tenant’s own expense, pursuant to and in
accordance with the terms of this Lease, including without limitation Article 8
hereof, keep the non-structural components of the Premises, including all
improvements, fixtures and furnishings therein, and the floor or floors of the
Building on which the Premises are located, in good order, repair and condition
at all times during the Lease Term (including, electrical and mechanical systems
not considered part of the “Building Systems” (as defined below) that have been
installed for the exclusive use and benefit of Tenant such as additional HVAC
equipment, hot water heaters, electronic, data, phone, and other
telecommunications cabling and related equipment, and security or telephone
systems for the Premises). Tenant shall not commit or allow to be committed any
waste on any portion of the Premises. In addition, Tenant shall, at Tenant’s own
expense, but under the supervision and subject to the prior written approval of
Landlord, and within any reasonable period of time specified by Landlord,
pursuant to the terms of this Lease, including without

5



--------------------------------------------------------------------------------



 



limitation Article 8 hereof, promptly and adequately repair all damage to the
Premises and replace or repair all damaged, broken, or worn fixtures and
appurtenances, except for damage caused by ordinary wear and tear; provided
however, that, at Landlord’s option, or if Tenant fails to make such repairs
within the time and in the manner required by this Lease, Landlord may, but need
not, make such repairs and replacements, and Tenant shall pay Landlord upon
demand the cost thereof, including a percentage of the cost thereof sufficient
to reimburse Landlord for all overhead, general conditions, fees and other costs
or expenses arising from Landlord’s involvement with such repairs and
replacements forthwith upon being billed for same. Landlord may, but shall not
be required to, enter the Premises at all reasonable times to make such repairs,
alterations, improvements or additions to the Premises or to the Project or to
any equipment located in the Project as Landlord shall desire or deem necessary
or as Landlord may be required to do by governmental or quasi-governmental
authority or court order or decree.
     7.2 Landlord’s Obligations. Subject to Article 11 and Article 13 hereof,
and except for Tenant’s maintenance and repair obligations set forth in
Section 7.1 above, Landlord shall maintain and make all necessary repairs to and
replacements of (a) the “Building Systems” that service the Premises, (b) the
structural portions of the Building, (c) the roof of the Building, and (d)
within a reasonable period following receipt of notice of the need for repair
and replacement from Tenant, the exterior walls and windows of the Premises.
Landlord shall have sole responsibility for the repair or replacement of any and
all defects or defective components, patent or latent, of the Landlord’s Work
(for a period of one (1) year after the Lease Commencement Date with respect to
the Initial Premises and for a period of one (1) year after the Must Take
Commencement Date with respect to the Must Take Premises), the Building Systems
and the structural portions of the Building, and any and all defects, latent or
patent, attributable to Landlord’s repairs to or replacement of any Building
System or any structural component of the Building. The term “Building Systems”
shall mean the service systems of the Building, including, without limitation,
the mechanical, gas, steam, electrical, sanitary, HVAC, elevator, plumbing, and
life-safety systems of the Building up to the point of connection of localized
distribution to the Premises (it being understood that the Building Systems
shall not include any systems that Tenant installs in the Premises). Nothing
contained in this Section 7.2 shall require Landlord to maintain or repair the
systems within the Premises that distribute within the Premises electricity,
HVAC or water. Except as provided in Article 11, there shall be no abatement of
Rent, nor shall there be any liability of the “Landlord Parties” (as defined
below), by reason of any injury to, or damage suffered by Tenant, including
without limitation, any inconvenience to, or interference with, Tenant’s
business or operations arising from the making of, or failure to make, any
maintenance or repairs, alterations or improvements in or to any portion of the
Building and/or the Project. Tenant hereby waives the benefit of any Laws
granting it the right to make repairs at Landlord’s expense, to place a lien
upon the property of Landlord and/or upon Rent due Landlord, or the right to
terminate this Lease or withhold Rent on account of any Landlord default
(including without limitation, the failure of Landlord to make repairs). No
provision of this Lease shall be construed as obligating Landlord to perform any
repairs, alterations or improvements to the Premises or the Project except as
otherwise expressly agreed to be performed by Landlord pursuant to the
provisions of this Lease.
ARTICLE 8
ADDITIONS AND ALTERATIONS
     8.1 Landlord’s Consent to Alterations. Tenant may not make any
improvements, alterations, additions or changes in or to the Premises or any
mechanical, plumbing or HVAC facilities or systems pertaining to the Premises
(collectively, the “Alterations”) without first procuring the prior written
consent of Landlord to such Alterations. Landlord’s consent to Alternations
shall be requested by Tenant not less than thirty (30) days prior to the
commencement thereof, and which consent shall not be unreasonably withheld by
Landlord, provided it shall be deemed reasonable for Landlord to withhold its
consent to any Alteration which affects the structural portions or the Building
Systems or is visible from the exterior of the Building or Common Areas or
requires access to areas outside the Premises. Notwithstanding the foregoing,
Tenant shall not be required to obtain Landlord’s consent for repainting,
recarpeting, installing systems, furniture or other alterations, tenant
improvements, alterations or physical additions to the Premises which are
cosmetic in nature totaling less than Twenty Five Thousand Dollars ($25,000) in
any single instance or series of related alterations performed within a
six-month period (provided that Tenant shall not perform any improvements,
alterations or additions to the Premises in stages as a means to subvert this
provision), in each case provided that (a) Tenant delivers to Landlord written
notice thereof, a list of contractors and subcontractors to perform the work
(and certificates of insurance for each such party) and any plans and
specifications therefor prior to commencing any such Alterations (for
informational purposes only so long as no consent is required by Landlord as
required by this Lease), (b) the installation thereof does not require the
issuance of any certificate of occupancy, building permit or other governmental
approval, or involve any core drilling or the configuration or location of any
exterior walls of the Building, and (c) such Alterations will not affect the
structural portions or the systems or equipment of the Building, or be visible
from the exterior of the Building or Common Areas or require access to the areas
outside the Premises. The construction of the initial improvements to the
Premises shall be governed by the terms of the Work Letter and not the terms of
this Article 8.
     8.2 Manner of Construction. Landlord may impose, as a condition of its
consent to any and all Alterations or repairs of the Premises or about the
Premises, such requirements as Landlord in its sole discretion may deem
desirable, including, but not limited to, the requirement that (a) Tenant
utilize for such purposes only contractors, subcontractors, materials, mechanics
and materialmen selected by Tenant from a list provided and approved by
Landlord, (b) subject to the following sentence, upon Landlord’s request, Tenant
shall, at Tenant’s expense, remove such Alterations upon the expiration or any
early termination of the Lease Term, (c) Tenant secure, prior to commencing any
Alterations, at Tenant’s sole expense, a completion and lien indemnity bond or
some alternate form of security satisfactory to Landlord in an amount sufficient
to ensure the lien-free completion of such Alterations and naming Landlord as a
co-obligee, and (d) all Alterations conform in terms of quality and

6



--------------------------------------------------------------------------------



 



style to the Building’s standards established by Landlord from time to time. In
the event that Tenant desires to determine whether or not it shall be
responsible for removing any Alteration it proposes to construct or have
constructed in the Premises, Tenant shall send a notice in writing to Landlord,
at the time it requests Landlord’s consent to any Alteration, requesting that
Landlord inform it whether or not Tenant will have the responsibility for
removing the proposed Alteration upon the expiration or earlier termination of
the Lease Term and restoring the Premise to the condition existing prior to the
installation of the Alteration, normal wear and tear excepted; and (y) in the
event that Landlord responds to Tenant in writing in the affirmative, Tenant
shall have the obligation to remove the proposed Alteration upon the expiration
or earlier termination of the Lease Term and to restore the Premise to the
condition existing prior to the installation of the Alteration, normal wear and
tear excepted, or (z) in the event that Landlord fails to respond within fifteen
(15) days after Tenant’s request for such determination, Tenant shall not be
obligated to remove the proposed Alteration upon the expiration or earlier
termination of this Lease. If such Alterations will involve the use of or
disturb Hazardous Substances existing in the Premises, Tenant shall comply with
Landlord’s rules and regulations concerning such Hazardous Substances. Tenant
shall construct such Alterations and perform such repairs in a good and
workmanlike manner, in conformance with any and all applicable Laws and pursuant
to a valid building permit or other governmental approval issued by the city or
county, as applicable, in which the Project is located, all in conformance with
Landlord’s construction rules and regulations as established from time to time.
In the event Tenant performs any Alterations in the Premises which require or
give rise to governmentally required changes to the “Base Building,” as that
term is defined below, then Landlord shall, at Tenant’s expense, make such
changes to the Base Building. The “Base Building” shall include the structural
portions of the Building, and the public restrooms, Building Systems and the
systems and equipment located in the internal core of the Building on the floor
or floors on which the Premises are located. In performing the work of any such
Alterations, Tenant shall have the work performed in such manner so as not to
obstruct access to the Project or any portion thereof, by any other tenant of
the Project, and so as not to obstruct the business of Landlord or other tenants
in the Project. Tenant shall not use (and upon notice from Landlord shall cease
using) contractors, services, workmen, labor, materials or equipment that, in
Landlord’s reasonable judgment, would disturb labor harmony with the workforce
or trades engaged in performing other work, labor or services in or about the
Building or the Common Areas. All portions of the work involving excessive noise
or inconvenience to other users of the Project shall be done after Building
Hours. In addition to Tenant’s obligations under Article 9 of this Lease, upon
completion of any Alterations, Tenant agrees to deliver to the Project
management office a reproducible copy of the “as built” drawings of the
Alterations in CADD format as well as all permits, approvals and other documents
issued by any governmental agency in connection with the Alterations.
     8.3 Payment for Improvements. If payment is made directly to contractors,
Tenant shall comply with Landlord’s requirements for final lien releases and
waivers in connection with Tenant’s payment for work to contractors. Whether or
not Tenant orders any work directly from Landlord, Tenant shall pay to Landlord
an amount equal to three percent (3%) of the cost of such work to compensate
Landlord for all overhead, general conditions, fees and other costs and expenses
arising from Landlord’s involvement with such work. Tenant shall pay promptly to
Landlord, upon demand, all out-of-pocket costs actually incurred by Landlord in
connection with Tenant’s Alterations, including costs incurred in connection
with (a) Landlord’s review of the Alterations (including review of requests for
approval thereof) and (b) the provision of Building personnel during the
performance of any Alteration, to operate elevators or otherwise to facilitate
Tenant’s Alterations.
     8.4 Construction Insurance. In addition to the requirements of Article 10
of this Lease, in the event that Tenant makes any Alterations, prior to the
commencement of such Alterations, Tenant shall provide Landlord (a) with
evidence that Tenant carries “Builder’s All Risk” insurance in an amount
reasonably approved by Landlord covering the construction of such Alterations,
and (b) certificates of, (1) worker’s compensation insurance in amounts not less
than the statutory limits (covering all persons to be employed by Tenant, and
Tenant’s contractors and subcontractors, in connection with such Alterations),
and (2) commercial general liability insurance (including property damage and
bodily injury coverage), in each case in customary form, and in amounts that are
not less than Three Million Dollars ($3,000,000) with respect to general
contractors and One Million Dollars ($1,000,000) with respect to subcontractors,
naming the Landlord, its lender, if any, and its property manager as additional
insureds, it being understood and agreed that all of such Alterations shall be
insured by Tenant pursuant to Article 10 of this Lease immediately upon
completion thereof.
     8.5 Supplemental HVAC Installations. Tenant shall not have the right to
install a supplementary HVAC system from the Premises without Landlord’s
consent, which consent shall not be unreasonably withheld or delayed. In no
event shall any vents or louvers associated with any supplementary HVAC system
be installed on the exterior of the Building. Notwithstanding anything to the
contrary contained herein, Landlord hereby acknowledges and agrees that Tenant
shall have the right, at its sole cost and expense, to use the supplementary
HVAC system currently located and installed in the server closet in the
Must-Take Premises during the Lease Term, provided, however, that Tenant
acknowledges and agrees that it is accepting such supplementary HVAC system in
its as-is, where-is condition and that Landlord has not made any representations
or warranties of any kind with respect to such supplementary HVAC system, and
provided further, that, in the event that either (a) there is no supplementary
HVAC located in the server closet in the Must-Take Premises or (b) the
supplementary HVAC located in the server closet in the Must-Take Premises is
insufficient, in Tenant’s reasonable opinion, to satisfy Tenant’s needs, then
Tenant shall have the right, at Tenant’s sole cost and expense, to install a
supplementary HVAC unit in either the Initial Premises or the Must-Take
Premises, subject to Landlord’s prior written approval of plans and
specifications for same.
     8.6 Federal Visual Artists’ Rights Act of 1990. Tenant agrees that Tenant
will not install, affix, add or paint in or on, nor permit, any work of visual
art (as defined in the Federal Visual Artists’ Rights Act of

7



--------------------------------------------------------------------------------



 



1990 or any successor law of similar import) or other Alterations to be
installed in or on, or affixed, added to, or painted on, the interior or
exterior of the Premises, or any part thereof, which work of visual art or other
Alterations would, under the provisions of the Federal Visual Artists’ Rights
Act of 1990, or any successor law of similar import, require the consent of the
author or artist of such work or Alterations before the same could be removed,
modified, destroyed or demolished.
ARTICLE 9
COVENANT AGAINST LIENS
     Tenant shall keep the Project and Premises free from any liens or
encumbrances arising out of the work performed, materials furnished or
obligations incurred by or on behalf of Tenant, and shall protect, defend,
indemnify and hold the Landlord Parties harmless from and against any Claims
arising out of same or in connection therewith. Tenant shall give Landlord
notice at least ten (10) days prior to the commencement of any such work on the
Premises (or such additional time as may be necessary under applicable Laws) to
afford Landlord the opportunity of posting and recording appropriate notices of
non-responsibility or other applicable notices. Tenant shall discharge and
release any such lien or encumbrance by bond or otherwise within twenty
(20) days after notice by Landlord, and if Tenant shall fail to do so, Landlord
may pay the amount necessary to discharge and release such lien or encumbrance,
without being responsible for investigating the validity thereof. The amount so
paid shall be deemed Additional Rent under this Lease payable upon demand,
without limitation as to other remedies available to Landlord under this Lease.
Nothing contained in this Lease shall authorize Tenant to do any act which shall
subject Landlord’s title to the Project or Premises to any liens or encumbrances
whether claimed by operation of Law or express or implied contract. Any claim to
a lien or encumbrance upon the Project or Premises arising in connection with
any such work or respecting the Premises not performed by or at the request of
Landlord shall be null and void, or at Landlord’s option shall attach only
against Tenant’s interest in the Premises and shall in all respects be
subordinate to Landlord’s title to the Project, Building and Premises. Landlord
hereby acknowledges and agrees that any and all of Tenant’s movable furniture,
furnishings, equipment and trade fixtures at the Premises (collectively,
“Tenant’s Property”) may be financed by a third-party lender or lessor (an
“Equipment Lienor”), and to the extent so financed Landlord hereby (a) agrees to
waive any rights to Tenant’s Property, and (b) agrees to recognize the rights of
any such Equipment Lienor, subject to and in accordance with a commercially
reasonable waiver agreement to be entered into by and between Landlord and the
Equipment Lienor following request by Tenant. Tenant shall pay Landlord’s
reasonable attorneys’ fees and costs in negotiating any such waiver agreement to
be entered into by and between Landlord and the Equipment Lienor.
ARTICLE 10
INDEMNIFICATION AND INSURANCE
     10.1 Indemnification and Waiver. To the extent not prohibited by law and
except as otherwise specifically provided herein, Tenant hereby assumes all risk
of damage to property or injury to persons in, upon or about the Premises from
any cause whatsoever and agrees that Landlord, its property manager, managing
agents, investors, officers, partners, subpartners, members, managers, lenders
(including, without limitation, any trustee, mortgagee or holder of any trust
indenture, deed of trust or mortgage which now or hereafter encumbers the
Building and/or Project), ground lessors and their respective officers, agents,
servants, employees, and independent contractors (collectively, “Landlord
Parties”) shall not be liable for, and are hereby released from any
responsibility for, any damage either to person or property or resulting from
the loss of use thereof, which damage is sustained by Tenant or by other persons
claiming through Tenant. To the extent permitted under applicable Law, and
subject to the waiver of subrogation set forth in Section 10.5 below, Tenant
shall indemnify, defend, protect, and hold harmless the Landlord Parties from
any and all losses, costs, damages, actions, causes of actions, proceedings,
liens, fines, penalties, expenses and liabilities (including without limitation
court costs and reasonable attorneys’ fees incurred in connection with the
proceeding whether at trial or on appeal) (collectively, “Claims’) incurred in
connection with or arising from any cause in, on or about the Premises during
the Lease Term, any violation of any of Laws during the Lease Term, including,
without limitation, any environmental Laws, any negligent acts or omissions of
Tenant or of any person claiming by, through or under Tenant, or of the
contractors, agents, servants, employees, invitees, guests or licensees of
Tenant or any such person, in, on or about the Project or any breach of the
terms of this Lease, either prior to, during, or after the expiration of the
Lease Term. However, notwithstanding the foregoing, Tenant shall not be required
to indemnify and/or hold any of the Landlord Parties harmless from any Claims to
the extent resulting from the negligence or willful misconduct of any of the
Landlord Parties, except to the extent Landlord is covered for any such Claims
as an additional insured under Tenant’s liability insurance required to be
maintained under Section 10.3 below. Should Landlord be named as a defendant in
any suit brought against Tenant in connection with or arising out of Tenant’s
occupancy of the Premises, Tenant shall pay to Landlord its costs and expenses
incurred in such suit, including without limitation, its actual professional
fees such as appraisers’, accountants’ and attorneys’ fees. The provisions of
this Section 10.1 shall survive the expiration or sooner termination of this
Lease.
     10.2 Tenant’s Compliance With Landlord’s Fire and Casualty Insurance.
Tenant shall, at Tenant’s expense, comply with all insurance company
requirements pertaining to the use of the Premises; provided that such
requirements shall not interfere with Tenant’s use of the Premises for the
Permitted Use and shall be consistent with insurance company requirements
generally applicable to the South San Francisco market. If Tenant’s conduct or
use of the Premises for any use other than the Permitted Use causes any increase
in the premium for such insurance policies then Tenant shall reimburse Landlord
for any such increase as Additional Rent. Tenant, at Tenant’s expense, shall
comply with all rules, orders, regulations or requirements of the American
Insurance Association (formerly the National Board of Fire Underwriters) and
with any similar body.

8



--------------------------------------------------------------------------------



 



     10.3 Tenant’s Insurance. Tenant shall maintain the following coverages in
the following amounts:
          (a) Commercial General Liability Insurance payable on an “occurrence”
rather than a “claims made” basis covering the insured against claims of bodily
injury, personal injury and property damage (including loss of use thereof)
arising out of Tenant’s operations, and contractual liabilities (covering the
performance by Tenant of its indemnity agreements, but subject to the
limitations on coverage set forth below) containing coverage at least as broad
as that provided under the then most current Insurance Services Office
(ISO) commercial general liability insurance form which provides the broadest
coverage, including a Broad Form endorsement covering the insuring provisions of
this Lease, for limits of liability not less than:

             
Bodily Injury and
  $3,000,000 each occurrence   Personal Injury   $3,000,000 each occurrence
Property Damage
Liability
  $5,000,000 annual aggregate        Liability   $5,000,000 annual aggregate
    0% Insured’s participation

          (b) Physical Damage Insurance covering (i) all office furniture,
business and trade fixtures, office equipment, free-standing cabinet work,
movable partitions, merchandise and all other items of Tenant’s property on the
Premises installed by, for, or at the expense of Tenant, (ii) all improvements
made to the Premises by Landlord pursuant to the terms of the Work Letter, and
(iv) all other Alterations made to the Premises by or on behalf of Tenant. In no
event shall Tenant be obligated to insure the Base Building, the Building
Systems or the leasehold improvements in and to the Premises which existed in
the Premises as of the Commencement Date (the “Original Improvements”). As long
as Tenant is not in Default under this Lease, Tenant may elect to self-insure
its personal property and trade fixtures located in the Premises. Such insurance
shall be written on an “all risks” of physical loss or damage basis, for the
full replacement cost value (subject to reasonable deductible amounts) new
without deduction for depreciation of the covered items and in amounts that meet
any co-insurance clauses of the policies of insurance and shall include coverage
for damage or other loss caused by fire or other peril including, but not
limited to, vandalism and malicious mischief, terrorism, earthquake sprinkler
leakage, theft, water damage of any type, including sprinkler leakage, bursting
or stoppage of pipes, and explosion, and providing business interruption
coverage sufficient to pay Base Rent and Tenant’s Share of Direct Expenses for a
period of one year, and having a deductible amount, if any, not in excess of
$25,000.
          (c) Employer’s Liability or other similar insurance pursuant to all
applicable state and local statutes and regulations with limits of no less than
$1,000,000.00.
          (d) Worker’s Compensation as required by the Laws of the State where
the Building is located with the following minimum limits of liability: Coverage
A — statutory benefits; Coverage B — $1,000,000 per accident and disease.
          (e) Comprehensive Automobile Liability insuring bodily injury and
property damage arising from all owned, non-owned and hired vehicles, if any,
with minimum limits of liability of $1,000,000 per accident.
     10.4 Form of Policies. The minimum limits of policies of insurance required
of Tenant under this Lease shall in no event limit the liability of Tenant under
this Lease. Such insurance shall (i) name Landlord Parties, and any other party
the Landlord so specifies who has a security interest in the Project and/or
Landlord’s direct or indirect interests therein, as an additional insured;
(ii) specifically cover the liability assumed by Tenant under this Lease,
including, but not limited to, Tenant’s obligations under Section 10.1 of this
Lease; (iii) be issued by an insurance company having a rating of not less than
A-VIII in Best’s Insurance Guide or which is otherwise acceptable to Landlord
and authorized to do business in the State where the Building is located;
(iv) be primary insurance as to all claims thereunder and provide that any
insurance carried by Landlord is excess and is non-contributing with any
insurance requirement of Tenant; (v) be in form and content reasonably
acceptable to Landlord, and (vi) provide that said insurance shall not be
canceled or coverage changed unless thirty (30) days’ prior written notice
(10 days for non-payment of premiums) shall have been given to Landlord and any
mortgagee of Landlord (provided that if Tenant’s insurance carrier is only
willing to endeavor to provide such advance notice, such requirement shall not
be a Tenant default under this Lease). Tenant shall deliver certificates thereof
to Landlord on or before the Commencement Date and at least thirty (30) days
before the expiration dates thereof. In the event Tenant shall fail to procure
such insurance, or to deliver such certificate, Landlord may, at its option,
procure such policies for the account of Tenant, and the cost thereof shall be
paid to Landlord within five (5) days after delivery to Tenant of bills
therefor. Tenant shall have the right to provide the casualty insurance required
by this Article 10 pursuant to blanket policies, but only if such blanket
policies expressly provides, on a per occurrence basis, that a loss that relates
to any other location does not impair or reduce the level of protection
available for the Premises below the amount required by this Lease. Tenant may
not self-insure against any risks required to be covered by insurance provided
by Tenant hereunder without Landlord’s prior written consent. Tenant has the
right to satisfy Tenant’s obligation to carry liability insurance with an
umbrella insurance policy if such umbrella insurance policy contains an
aggregate per location endorsement that provides the required level of
protection for the Premises.
     10.5 Subrogation. Landlord and Tenant intend that their respective property
loss risks shall be borne by reasonable insurance carriers to the extent above
provided, and Landlord and Tenant hereby agree to look solely to, and seek
recovery only from, their respective insurance carriers in the event of a
property loss to the extent that such coverage is agreed to be provided
hereunder. The parties each hereby waive all rights and claims against each
other for such losses, and waive all rights of subrogation of their respective
insurers, for damage to its properties and loss of business (specifically
including loss of rent by Landlord and business interruption by Tenant) as a
result of the acts or omissions of the other party or the other party’s
employees, agents, or contractors (specifically

9



--------------------------------------------------------------------------------



 



including the negligence of either party or its employees, agents, or
contractors and the intentional misconduct of the employees, agents, or
contractors of either party), to the extent any such claims are covered by the
workers’ compensation, employer’s liability, property, rental income, business
income, or extra expense insurance required to be maintained by Landlord and
Tenant pursuant to this Lease, or other property insurance that either party may
carry at the time of an occurrence, provided such waiver of subrogation shall
not affect the right to the insured to recover thereunder. The parties agree
that their respective insurance policies are now, or shall be, endorsed such
that the waiver of subrogation shall not affect the right of the insured to
recover thereunder, so long as no material additional premium is charged
therefor.
     10.6 Additional Insurance Obligations. Tenant shall carry and maintain
during the entire Lease Term, at Tenant’s sole cost and expense, increased
amounts of the insurance required to be carried by Tenant pursuant to this
Article 10 and such other reasonable types of insurance coverage and in such
reasonable amounts covering the Premises and Tenant’s operations therein, as may
be reasonably requested by Landlord but in no event shall such increased amounts
of insurance or such other reasonable types of insurance be in excess of that
generally required by landlords of buildings of similar age and condition as the
Building located in the vicinity of the Project in South San Francisco;
provided, further, however, that in no event may Landlord increase the amounts
of the insurance required to be carried by Tenant hereunder more than once in
any three (3) year period.
     10.7 Landlord’s Insurance. During the Lease Term, Landlord shall obtain and
keep in full force and effect insurance against loss or damage by fire and other
casualty to the Building, to the extent insurable on commercially reasonable
terms under then available standard forms of “all-risk” insurance policies, in
an amount equal to the replacement value thereof or, at Landlord’s option, in
such lesser amount as will avoid co-insurance (such insurance being referred to
herein as “Landlord’s Property Policy”), and with deductible amounts reasonably
selected by Landlord, as well as such other insurance as reasonably deemed
necessary by Landlord. Tenant acknowledges that (i) Landlord’s Property Policy
may encompass rent insurance, (ii) the risks that Landlord’s Property Policy
covers may include, without limitation, fire, war, terrorism, environmental
matters, and flood, and (iii) Landlord may also obtain a commercial general
liability insurance policy.
ARTICLE 11
DAMAGE AND DESTRUCTION
     11.1 Repair of Damage to Premises by Landlord. Tenant shall promptly notify
Landlord of any damage to the Premises resulting from fire or any other casualty
(“Casualty”). If the (a) Premises, (b) any Common Areas serving or providing
access to the Premises, or (c) Building Systems servicing the Premises shall be
damaged by Casualty, and Landlord or Tenant does not elect to terminate this
Lease in accordance with the terms below, Landlord shall promptly and
diligently, subject to reasonable delays for insurance adjustment or other
matters beyond Landlord’s reasonable control, and subject to all other terms of
this Article 11 and all applicable Laws, restore the damaged portions of the
Base Building, such Common Areas and/or such Building Systems. Such restoration
shall be to substantially the same condition of the Base Building and the Common
Areas prior to the Casualty, except for modifications required by zoning and
building codes and other Laws or by the holder of a mortgage on the Building or
Project or any other modifications to the Common Areas deemed desirable by
Landlord, provided that access to the Premises and any common restrooms serving
the Premises shall not be materially impaired. Upon the occurrence of any
Casualty to the Premises, and provided that this Lease is not terminated by
Landlord or Tenant pursuant to the express provisions of this Lease, upon notice
(the “Landlord Repair Notice”) to Tenant from Landlord, Tenant shall assign to
Landlord (or to any party designated by Landlord) all insurance proceeds payable
to Tenant under Tenant’s insurance required under Section 10.3 of this Lease,
and Landlord shall also repair any injury or damage to the Tenant Improvements
and the Original Improvements installed in the Premises and shall return such
Tenant Improvements and Original Improvements to their original condition;
provided that if the cost of such repair by Landlord exceeds the amount of
insurance proceeds received by Landlord from Landlord’s insurance carrier and
from Tenant’s insurance carrier, as assigned by Tenant, the cost of such repairs
shall be paid by Tenant to Landlord prior to Landlord’s commencement of repair
of the damage. In the event that Landlord does not deliver the Landlord Repair
Notice within thirty (30) days following the date the casualty becomes known to
Landlord, Landlord shall assign to Tenant all insurance proceeds payable to
Landlord with respect to the Original Improvements and Tenant shall, at its sole
cost and expense, repair any injury or damage to the Tenant Improvements and the
Original Improvements installed in the Premises and shall return such Tenant
Improvements and Original Improvements to their original condition. In such
case, Tenant may use its insurance proceeds for such purpose. Whether or not
Landlord delivers a Landlord Repair Notice, prior to the commencement of
construction, Tenant shall submit to Landlord, for Landlord’s review and
approval, all plans, specifications and working drawings relating thereto, and
Landlord shall select the contractors to perform such improvement work. Landlord
shall not be liable for any inconvenience to Tenant or its visitors, or injury
to Tenant’s business resulting in any way from such damage or the repair
thereof; provided however, that if such Casualty shall have damaged the Premises
or Common Areas necessary to Tenant’s occupancy, Landlord shall allow Tenant a
proportionate abatement of Rent during the time and to the extent the Premises
are unfit for occupancy for the purposes permitted under this Lease, and not
occupied by Tenant as a result thereof; provided, further, however, that if the
damage or destruction is due to the act or omission of Tenant or any of its
agents, employees, contractors, invitees or guests, Tenant shall be responsible
for any reasonable, applicable insurance deductible (which shall be payable to
Landlord upon demand).
     11.2 Landlord’s Option to Repair. Notwithstanding the terms of Section 11.1
of this Lease, Landlord may elect not to rebuild and/or restore the Premises,
Building and/or Project, and instead terminate this Lease, by notifying Tenant
in writing of such termination within sixty (60) days after the date of
discovery of the

10



--------------------------------------------------------------------------------



 



damage, such notice to include a termination date giving Tenant sixty (60) days
to vacate the Premises, but Landlord may so elect only if the Building or
Project shall be damaged by Casualty or cause, whether or not the Premises are
affected, and one or more of the following conditions is present: (i) in
Landlord’s reasonable judgment, repairs cannot reasonably be completed within
one hundred eighty (180) days after the date of discovery of the damage (when
such repairs are made without the payment of overtime or other premiums);
(ii) the holder of any mortgage on the Building or Project or ground lessor with
respect to the Building or Project shall require that the insurance proceeds or
any portion thereof be used to retire the mortgage debt, or shall terminate the
ground lease, as the case may be; (iii) the damage is not fully covered by
Landlord’s insurance policies; (iv) Landlord decides to rebuild the Building or
Common Areas so that they will be substantially different structurally or
architecturally; (v) the damage occurs during the last twenty four (24) months
of the Lease Term; or (vi) the Project is substantially damaged so that, in
Landlord’s reasonable judgment, substantial reconstruction of the Project will
be required.
     11.3 Tenant’s Termination Right. If a portion of the Premises, Building
Systems servicing the Premises or Common Areas providing access to the Premises
is damaged by Casualty such that Tenant is prevented from conducting its
business in the Premises in a manner reasonably comparable to that conducted
immediately before such Casualty and Landlord estimates that the damage caused
thereby cannot be repaired within twelve (12) months after the date of discovery
of such damage (the “Repair Period“), or if the repairs are not reasonably
likely to be completed until the last nine (9) months of the Lease Term have
commenced, then Tenant may terminate this Lease by delivering written notice to
Landlord of its election to terminate within thirty (30) days after Landlord
delivers to Tenant a good faith estimate (the “Damage Notice”) of the time
needed to repair the damage caused by such Casualty. If neither party elects to
terminate this Lease following a Casualty pursuant to the terms of this
Article 11, and if Landlord does not complete the restoration of the Premises
within the greater of (a) twelve (12) months following the Casualty or (b) sixty
(60) days after the time period estimated by Landlord to repair the damage
caused by such Casualty as specified in the Damage Notice, as the same may be
extended by delays caused by Tenant, its agents or employees, Tenant may
terminate this Lease by delivering written notice (“Damage Termination Notice”)
to Landlord within ten (10) days following the expiration of such twelve
(12) month or 60-day period, as applicable (as the same may be extended as set
forth above) and prior to the date upon which Landlord substantially completes
such restoration. Such termination shall be effective as of the date specified
in Tenant’s Damage Termination Notice (but not earlier than thirty (30) days nor
later than ninety (90) days after the date of such notice) as if such date were
the date fixed for the expiration of the Lease Term. If Tenant fails to timely
give such Damage Termination Notice, Tenant shall be deemed to have waived its
right to terminate this Lease, time being of the essence with respect thereto.
     11.4 Waiver of Statutory Provisions. The provisions of this Lease,
including this Article 11, constitute an express agreement between Landlord and
Tenant with respect to any and all damage to, or destruction of, all or any part
of the Premises, the Building or the Project, and any statute or regulation of
the State where the Building is located with respect to any rights or
obligations concerning damage or destruction in the absence of an express
agreement between the parties, and any other statute or regulation, now or
hereafter in effect, shall have no application to this Lease or any damage or
destruction to all or any part of the Premises, the Building or the Project. The
rights given Tenant under this Article 11 are in lieu of and override any rights
that Tenant may have by statute or under other applicable Laws.
ARTICLE 12
NONWAIVER
     No provision of this Lease shall be deemed waived by either party hereto
unless expressly waived in a writing signed thereby. The waiver by either party
hereto of any breach of any term, covenant or condition herein contained shall
not be deemed to be a waiver of any subsequent breach of same or any other term,
covenant or condition herein contained. The subsequent acceptance of Rent
hereunder by Landlord shall not be deemed to be a waiver of any preceding breach
by Tenant of any term, covenant or condition of this Lease, regardless of
Landlord’s knowledge of such preceding breach at the time of acceptance of such
Rent. No acceptance of a lesser amount than the Rent herein stipulated shall be
deemed a waiver of Landlord’s right to receive the full amount due, nor shall
any endorsement or statement on any check or payment or any letter accompanying
such check or payment be deemed an accord and satisfaction, and Landlord may
accept such check or payment without prejudice to Landlord’s right to recover
the full amount due. No receipt of monies by Landlord from Tenant after an event
of default shall in any way alter the length of the Lease Term or of Tenant’s
right of possession hereunder, or after the giving of any notice shall
reinstate, continue or extend the Lease Term or affect any notice given Tenant
prior to the receipt of such monies, it being agreed that after the service of
notice or the commencement of a suit, or after final judgment for possession of
the Premises, Landlord may receive and collect any Rent due, and the payment of
said Rent shall not waive or affect said notice, suit or judgment.
ARTICLE 13
CONDEMNATION
     If the whole or any part of the Project shall be taken by power of eminent
domain or condemned by any competent authority for any public or quasi-public
use or purpose, or if any adjacent property or street shall be so taken or
condemned, or reconfigured or vacated by such authority in such manner as to
require the use, reconstruction or remodeling of any part of the Premises,
Building or Project, or if Landlord shall grant a deed or other instrument in
lieu of such taking by eminent domain or condemnation, Landlord shall have the
option to terminate this Lease effective as of the date possession is required
to be surrendered to the authority. If more than

11



--------------------------------------------------------------------------------



 



twenty-five percent (25%) of the rentable square feet of the Premises is taken,
or if access to the Premises is impaired to the extent that it substantially
affects operation of Tenant’s business in the Premises, in each case for a
period in excess of one hundred eighty (180) days or for a period which extends
into the last nine (9) months of the Lease Term, Tenant shall have the option to
terminate this Lease effective as of the date possession is required to be
surrendered to the authority. Tenant shall not because of such taking assert any
claim against Landlord or the authority for any compensation because of such
taking and Landlord shall be entitled to the entire award or payment in
connection therewith, except that Tenant shall have the right to file any
separate claim available to Tenant for any taking of Tenant’s personal property
and fixtures belonging to Tenant and removable by Tenant upon expiration of the
Lease Term pursuant to the terms of this Lease, and for moving expenses, so long
as such claims do not diminish the award available to Landlord, its ground
lessor with respect to the Building or Project or its mortgagee, and such claim
is payable separately to Tenant. All Rent shall be apportioned as of the date of
such termination. If any part of the Premises shall be taken, and this Lease
shall not be so terminated, the Rent shall be proportionately abated. No rental
abatement shall be granted Tenant for a loss of parking spaces or for the loss
of any other portion of the Common Areas, Tenant recognizing that Tenant’s right
to use parking spaces and the Common Areas in common with Landlord’s other
tenants does not vest in Tenant any leasehold or other ownership interest in any
of the parking spaces or Common Areas. Notwithstanding anything to the contrary
contained in this Article 13, in the event of a temporary taking of all or any
portion of the Premises for a period of one hundred eighty (180) days or less,
then this Lease shall not terminate but the Base Rent and the Additional Rent
shall be abated for the period of such taking in proportion to the ratio that
the amount of rentable square feet of the Premises taken bears to the total
rentable square feet of the Premises. Landlord shall be entitled to receive the
entire award made in connection with any such temporary taking.
ARTICLE 14
ASSIGNMENT AND SUBLETTING
     14.1 Transfers. Tenant shall not (whether directly or indirectly or
voluntarily or involuntarily or by operation of Law or otherwise), without the
prior written consent of Landlord, assign, mortgage, pledge, hypothecate,
encumber, or permit any lien to attach to, or otherwise transfer, this Lease or
any interest hereunder, permit any assignment, or other transfer of this Lease
or any interest hereunder by operation of Law, sublet the Premises or any part
thereof, amend or modify any sublease that is consummated in accordance with the
terms of this Article 14, permit a subtenant under a sublease that is
consummated in accordance with the terms of this Article 14 to further sublease
the Premises or any part thereof or to assign the subtenant’s interest under any
such sublease in whole or in part by express assignment or by operation of Law
or by other means, permit the Premises, or any portion thereof to be use for
desk space, mailing privileges or otherwise, or enter into any license or
concession agreements or otherwise permit the occupancy or use of the Premises
or any part thereof by any persons other than Tenant and its employees and
contractors (all of the foregoing are hereinafter sometimes referred to
collectively as “Transfers” and any person to whom any Transfer is made or
sought to be made is hereinafter sometimes referred to as a “Transferee”). If
Tenant desires Landlord’s consent to any Transfer, Tenant shall notify Landlord
in writing, which notice (the “Transfer Notice”) shall include (i) the proposed
effective date of the Transfer, which shall not be less than thirty (30) days
nor more than one hundred eighty (180) days after the date of delivery of the
Transfer Notice, (ii) a description of the portion of the Premises to be
transferred (the “Subject Space”), (iii) all of the terms of the proposed
Transfer and the consideration therefor, including calculation of the “Transfer
Premium”, as that term is defined in Section 14.3 below, in connection with such
Transfer, the name and address of the proposed Transferee, and an executed copy
of all documentation effectuating the proposed Transfer, and (iv) current
financial statements of the proposed Transferee certified by an officer, partner
or owner thereof, business credit and personal references and history of the
proposed Transferee and any other information required by Landlord. Any Transfer
made without Landlord’s prior written consent shall, at Landlord’s option, be
null, void and of no effect, and shall, at Landlord’s option, constitute a
default by Tenant under this Lease. Whether or not Landlord consents to any
proposed Transfer, Tenant shall not be released from any liability or
obligations under this Lease and Tenant shall pay Landlord’s review and
processing fees, as well as any reasonable professional fees (including, without
limitation, attorneys’, accountants’, architects’, engineers’ and consultants’
fees) incurred by Landlord (collectively, the “Transfer Review Fees”), within
thirty (30) days after written request by Landlord not to exceed $2,500.00 per
proposed Transfer. Concurrently with delivering a Transfer Notice to Landlord,
Tenant shall deliver to Landlord an amount equal to $1,000.00, which amount
constitutes an advance against the Transfer Review Fees. Tenant shall not
structure any proposed Transfer in such a way as to subvert Landlord’s consent
rights, recapture rights and/or rights to receive the “Transfer Premium” (as
defined below).
     14.2 Landlord’s Consent. Landlord shall not unreasonably withhold its
consent to any proposed sublease or assignment constituting a Transfer of the
Subject Space to the Transferee on the terms specified in the Transfer Notice.
Tenant shall indemnify, defend and hold harmless Landlord from any and all
Claims involving any third party or parties who claim they were damaged by
Landlord’s wrongful withholding or conditioning of Landlord’s consent.
     14.3 Transfer Premium. If Landlord consents to a Transfer, as a condition
thereto which the parties hereby agree is reasonable, Tenant shall pay to
Landlord fifty percent (50%) of any “Transfer Premium,” as that term is defined
in this Section 14.3. as and when received by Tenant from such Transferee.
“Transfer Premium” shall mean all Rent, Additional Rent or other consideration
payable by such Transferee in connection with the Transfer in excess of the Rent
and Additional Rent payable by Tenant under this Lease during the term of the
Transfer on a per rentable square foot basis if less than all of the Premises is
transferred, after deducting the reasonable expenses incurred by Tenant for
(i) any free base rent reasonably provided to the Transferee, (ii) any brokerage
commissions, legal fees and architectural fees in connection with the Transfer,
and (iii) in the case of any

12



--------------------------------------------------------------------------------



 



sublease, any actual costs incurred by Tenant in separately demising the
subleased space. “Transfer Premium” shall also include, but not be limited to,
key money, bonus money or other cash consideration paid by Transferee to Tenant
in connection with such Transfer, and any payment in excess of fair market value
for services rendered by Tenant to Transferee or for assets, fixtures,
inventory, equipment, or furniture transferred by Tenant to Transferee in
connection with such Transfer. In the calculations of the Rent (as it relates to
the Transfer Premium calculated under this Section 14.3). and the rent charged
by Tenant to the Transferee (the “Transferee’s Rent”) the Rent paid during each
annual period for the Subject Space and the Transferee’s Rent shall be computed
after adjusting such rent to the actual effective rent, taking into
consideration any and all leasehold concessions granted in connection therewith,
including, but not limited to, any rent credit and tenant improvement allowance.
For purposes of calculating any such effective rent all such concessions shall
be amortized on a straight-line basis over the relevant term.
     14.4 Landlord’s Option as to Recapture Space. Notwithstanding anything to
the contrary contained in this Article 14, Landlord shall have the option, by
giving written notice to Tenant within thirty (30) days after receipt of any
Transfer Notice, to recapture the Subject Space. Such recapture notice shall
cancel and terminate this Lease with respect to the Subject Space as of the
later of (i) the date stated in the Transfer Notice as the effective date of the
proposed Transfer, and (ii) ninety (90) days following the giving of the
recapture notice, until the last day of the term of the Transfer as set forth in
the Transfer Notice (or at Landlord’s option, shall cause the Transfer to be
made to Landlord or its agent, in which case the parties shall execute the
Transfer documentation promptly thereafter). In the event of a recapture by
Landlord, if this Lease shall be canceled with respect to less than the entire
Premises, the Rent reserved herein shall be prorated on the basis of the number
of rentable square feet retained by Tenant in proportion to the number of
rentable square feet contained in the Premises, and this Lease as so amended
shall continue thereafter in full force and effect, and upon request of either
party, the parties shall execute written confirmation of the same. Landlord
shall be permitted, at Landlord’s sole cost and expense, to construct or cause
to be constructed a demising wall separating that portion of the Premises
recaptured by Landlord from that portion of the Premises retained by Tenant;
provided that Landlord shall endeavor to minimize the impact on Tenant’s
business in the Premises arising from any such construction performed during
normal business hours. If Landlord declines, or fails to elect in a timely
manner, to recapture, sublease or take an assignment of the Subject Space under
this Section 14.4, then, Tenant shall be entitled to proceed to transfer the
Subject Space to the proposed Transferee, subject to provisions of this
Article 14.
     14.5 Effect of Transfer. No Transfer relating to this Lease or agreement
entered into with respect thereto, whether with or without Landlord’s consent,
shall relieve Tenant or any guarantor of the Lease from any liability or
obligation under this Lease, including, without limitation, in connection with
the Subject Space. Landlord or its authorized representatives shall have the
right at all reasonable times to audit the books, records and papers of Tenant
relating to any Transfer, and shall have the right to make copies thereof. If
the Transfer Premium respecting any Transfer shall be found understated, Tenant
shall, within ten (10) days after demand, pay the deficiency, and if understated
by more than two percent (2%), Tenant shall pay Landlord’s costs of such audit.
     14.6 Additional Transfers. For purposes of this Lease, the term “Transfer”
shall also include (a) any change, transfer, sale, pledge or hypothecation in
twenty-five percent (25%) or more of the equity or ownership interests in or
assets of Tenant, (b) the dissolution, merger, consolidation or reorganization
of Tenant, or (c) the transfer of “Control” (as defined below), however
accomplished, whether in a single transaction or in a series of unrelated or
related transactions. The term “Control” shall mean the possession of power to
direct or cause the direction of the day-to-day operations and/or the management
and policy of Tenant, whether through the ownership of voting securities, by
statute or by contract.
     14.7 Permitted Transfers. Notwithstanding anything to the contrary
contained in this Article 14, an assignment or subletting of all or a portion of
the Premises (a “Permitted Transfer”) to an affiliate of Tenant (an entity which
is controlled by, controls, or is under common control with, Tenant, an
“Affiliate”), shall not require Landlord’s written consent under this
Article 14, provided that Tenant gives fifteen (15) days prior notice of any
such assignment or sublease and promptly supplies Landlord with any documents or
information requested by Landlord regarding such assignment or sublease or such
affiliate, and further provided that such assignment or sublease is not a
subterfuge by Tenant to avoid its obligations under this Lease. “Control,” as
used in this Section 14.7, shall mean the ownership, directly or indirectly, of
at least fifty-one percent (51%) of the voting securities of, or possession of
the right to vote, in the ordinary direction of its affairs, of at least
fifty-one percent (51%) of the voting interest in, any person or entity.
     14.8 Occurrence of Default. Any Transfer hereunder shall be subordinate and
subject to the provisions of this Lease, and if this Lease shall be terminated
during the term of any Transfer, Landlord shall have the right to: (i) treat
such Transfer as cancelled and repossess the Subject Space by any lawful means,
or (ii) require that such Transferee attorn to and recognize Landlord as its
landlord under any such Transfer. If Tenant shall be in default under this
Lease, Landlord is hereby irrevocably authorized, as Tenant’s agent and
attorney-in-fact, to direct any Transferee to make all payments under or in
connection with the Transfer directly to Landlord (which Landlord shall apply
towards Tenant’s obligations under this Lease) until such default is cured. Such
Transferee shall rely on any representation by Landlord that Tenant is in
default hereunder, without any need for confirmation thereof by Tenant. Upon any
assignment, the assignee shall assume in writing all obligations and covenants
of Tenant thereafter to be performed or observed under this Lease. No collection
or acceptance of rent by Landlord from any Transferee or the posting or listing
of any name other than that of Tenant (whether on the door or exterior wall of
the Premises, lobby directory, elevator or elsewhere) shall be deemed a waiver
of any provision of this Article 14 or the approval of any Transferee or a
release of Tenant from any obligation under this

13



--------------------------------------------------------------------------------



 



Lease, whether theretofore or thereafter accruing. In no event shall Landlord’s
enforcement of any provision of this Lease against any Transferee be deemed a
waiver of Landlord’s right to enforce any term of this Lease against Tenant or
any other person. If Tenant’s obligations hereunder have been guaranteed,
Landlord’s consent to any Transfer shall not be effective unless the guarantor
also consents in writing to such Transfer.
     14.9 Transfer Taxes. Tenant shall pay any transfer taxes (and other similar
charges and fees) that any governmental authority imposes in connection with any
Transfer (including, without limitation, any such transfer taxes, charges or
fees that a governmental authority imposes in connection with Landlord’s
exercising Landlord’s rights to recapture the Subject Space in accordance with
Section 14.4 above.
     14.10 Additional Occupants. Notwithstanding any contrary provision of this
Lease, Tenant may, upon written notice to Landlord, permit up to a total of ten
percent (10%) of the Premises to be occupied by (a) licensees and vendors
providing “out-sourced” services to Tenant’s business operation in the Premises,
and (b) persons performing services pursuant to a joint venture or other
business alliance with Tenant (each, a “Permitted Occupant” and collectively,
the “Permitted Occupants”); provided, however, (i) such Permitted Occupant shall
not occupy a separately demised portion of the Premises which contains an
entrance to such portion of the Premises other than the primary entrance to the
Premises; (ii) all Permitted Occupants shall be of a character and reputation
consistent with the first-class quality of the Building and the Project; and
(iii) such occupancy shall not be a subterfuge by Tenant to avoid its
obligations under this Lease, or the restrictions on Transfers pursuant to
Article 14 of this Lease. Tenant shall, within ten (10) days following the entry
into the premises of any Permitted Occupant, supply Landlord with the name of
any such Permitted Occupant. Any occupancy of the Premises by a Permitted
Occupant shall not be deemed a Transfer of this Lease. Notwithstanding the
foregoing, no such occupancy shall relieve Tenant from any obligations or
liability under this Lease.
ARTICLE 15
SURRENDER OF PREMISES; OWNERSHIP AND REMOVAL OF TRADE FIXTURES
     15.1 Surrender of Premises. No act or thing done by Landlord or any agent
or employee of Landlord during the Lease Term shall be deemed to constitute an
acceptance by Landlord of a surrender of the Premises unless such intent is
specifically acknowledged in writing by Landlord. The delivery of keys to the
Premises to Landlord or any agent or employee of Landlord shall not constitute a
surrender of the Premises or effect a termination of this Lease, whether or not
the keys are thereafter retained by Landlord, and notwithstanding such delivery
Tenant shall be entitled to the return of such keys at any reasonable time upon
request until this Lease shall have been properly terminated. The voluntary or
other surrender of this Lease by Tenant, whether accepted by Landlord or not, or
a mutual termination hereof, shall not work a merger, and at the option of
Landlord shall operate as an assignment to Landlord of all subleases or
subtenancies affecting the Premises or terminate any or all such sublessees or
subtenancies.
     15.2 Removal of Tenant Property by Tenant. Subject to the terms and
conditions of Article 8 above, upon the expiration of the Lease Term, or upon
any earlier termination of this Lease, Tenant shall, subject to the provisions
of this Article 15, quit and surrender possession of the Premises to Landlord in
as good order and condition as when Tenant took possession and as thereafter
improved by Landlord and/or Tenant, reasonable wear and tear and repairs which
are specifically made the responsibility of Landlord hereunder excepted. Upon
such expiration or termination, Tenant shall, without expense to Landlord,
remove or cause to be removed from the Premises all debris and rubbish, and such
items of furniture, equipment, business and trade fixtures, free-standing
cabinet work, movable partitions and other articles of personal property owned
by Tenant or installed or placed by Tenant at its expense in the Premises, and
such similar articles of any other persons claiming under Tenant, as Landlord
may, in its sole discretion, require to be removed. Further, on or prior to the
Expiration Date, Tenant shall, unless otherwise directed by Landlord, at
Tenant’s expense, close up any slab penetrations in the Premises in excess of
five (5) inches in diameter caused by Tenant. Tenant shall repair at its own
expense all damage to the Premises and Building resulting from such removal. Any
of Tenant’s Property not so removed shall be deemed abandoned and Landlord may
remove and dispose of same, and repair and restore any damage caused thereby, at
Tenant’s cost and without accountability to Tenant.
ARTICLE 16
HOLDING OVER
     If Tenant holds over after the expiration of the Lease Term or earlier
termination thereof, with or without the express or implied consent of Landlord,
such tenancy shall be a tenancy at sufferance, and shall not constitute a
renewal hereof or an extension for any further term, and in such case Base Rent
shall be payable for the initial one (1) month of such holdover tenancy at a
monthly rate equal to one hundred fifty percent (150%) of the Base Rent
applicable during the last rental period of the Lease Term under this Lease, and
if Tenant continues to hold over with or without the express or implied consent
of Landlord, Base Rent for the second month of such holdover tenancy shall be
payable at a monthly rate equal to one hundred seventy five percent (175%) of
the Base Rent applicable during the last rental period of the Lease Term under
this Lease, and thereafter if Tenant continues to hold over with or without the
express or implied consent of Landlord, Base Rent shall be payable at a monthly
rate equal to two hundred percent (200%) of the Base Rent applicable during the
last rental period of the Lease Term under this Lease. Such tenancy at
sufferance shall be subject to every other applicable term, covenant and
agreement contained herein. For purposes of this Article 16, a holding over
shall include (a) Tenant’s remaining in the Premises after the expiration or
earlier termination of the Lease Term, (b) Tenant’s failure to remove any
Alterations or personal property located within the Premises as required
pursuant to the terms of Sections 8.5 and

14



--------------------------------------------------------------------------------



 



15.2, above, and (c) if applicable, Tenant’s failure to remove any Tenant
Improvements to the extent required by Landlord as a condition to its consent
thereto pursuant to the terms of the Work Letter. Nothing contained in this
Article 16 shall be construed as consent by Landlord to any holding over by
Tenant, and Landlord expressly reserves the right to require Tenant to surrender
possession of the Premises to Landlord as provided in this Lease upon the
expiration or other termination of this Lease. The provisions of this Article 16
shall not be deemed to limit or constitute a waiver of any other rights or
remedies of Landlord provided herein or at Law. If Tenant fails to surrender the
Premises upon the termination or expiration of this Lease, in addition to any
other liabilities to Landlord accruing therefrom, Tenant shall protect, defend,
indemnify and hold Landlord harmless from all loss, costs (including reasonable
attorneys’ fees) and liability resulting from such failure, including, without
limiting the generality of the foregoing, any claims made by any succeeding
tenant founded upon such failure to surrender and any consequential damages,
including lost profits to Landlord resulting therefrom.
ARTICLE 17
ESTOPPEL CERTIFICATES
     Within ten (10) days following a request in writing by Landlord, Tenant
shall execute, acknowledge and deliver to Landlord an estoppel certificate in
the form as may be reasonably required by Landlord, Lender or any prospective
mortgagee or purchaser of the Project. Any such certificate may be relied upon
by any prospective mortgagee or purchaser of all or any portion of the Project.
Tenant shall execute and deliver whatever other instruments may be reasonably
required for such purposes, including reaffirmation of any guaranty. At any time
during the Lease Term in connection with any financing, re-financing or sale of
the Project, Landlord may require Tenant and any guarantor of this Lease to
provide Landlord with a current financial statement and financial statements of
the two (2) years prior to the current financial statement year. Such statements
shall be prepared in accordance with generally accepted accounting principles
and, if such is the normal practice of Tenant, shall be audited by an
independent certified public accountant, otherwise, such statements shall be
certified by the chief financial officer of Tenant; provided, however, that if
Tenant is a publicly-traded corporation, Tenant may satisfy its obligations
hereunder either by providing to Landlord Tenant’s most recent annual and
quarterly reports or by notice to Landlord that such reports are publicly
available at the SEC’s EDGAR website. Failure of Tenant to timely execute,
acknowledge and deliver such estoppel certificate or other instruments shall
constitute an acceptance of the Premises and an acknowledgment by Tenant that
statements included in the estoppel certificate are true and correct, without
exception.
ARTICLE 18
SUBORDINATION
     18.1 Subordination. This Lease, and all of the rights of Tenant hereunder,
shall be subject and subordinate to all present and future ground or underlying
leases of the Building or Project and to the lien of any mortgage, trust deed or
other encumbrances now or hereafter in force against the Building or Project or
any part thereof, if any, and to all renewals, extensions, modifications,
consolidations and replacements thereof, and to all advances made or hereafter
to be made upon the security of such mortgages or trust deeds, unless the
holders of such mortgages, trust deeds or other encumbrances, or the lessors
under such ground lease or underlying leases (collectively, “Landlord
Mortgagee”), require in writing that this Lease be superior thereto. Such
subordination shall be self-operative and effective without the necessity of the
execution by Tenant of any additional document for the purpose of evidencing or
effecting such subordination. Alternatively, Landlord’s Mortgagee may require
Tenant’s interest under this Lease to be superior to such mortgage or deed of
trust. Tenant covenants and agrees in the event any proceedings are brought for
the foreclosure of any such mortgage or deed in lieu thereof (or if any ground
lease is terminated), to attorn, without any deductions or set-offs whatsoever,
to the lienholder or purchaser or any successors thereto upon any such
foreclosure sale or deed in lieu thereof (or to the ground lessor), if so
requested to do so by such purchaser or lienholder or ground lessor, and to
recognize such purchaser or lienholder or ground lessor as the lessor under this
Lease, provided such lienholder or purchaser or ground lessor shall agree to
accept this Lease and not disturb Tenant’s occupancy, so long as Tenant timely
pays the rent and observes and performs the terms, covenants and conditions of
this Lease to be observed and performed by Tenant. Landlord’s interest herein
may be assigned as security at any time to any lienholder. Tenant shall, within
ten (10) days of request by Landlord and/or Landlord’s Mortgagee, execute such
further instruments or assurances as Landlord and/or Landlord’s Mortgagee may
reasonably deem necessary to evidence or confirm the subordination or
superiority of this Lease to any such mortgages, trust deeds, ground leases or
underlying leases. Tenant waives the provisions of any current or future
statute, rule or law which may give or purport to give Tenant any right or
election to terminate or otherwise adversely affect this Lease and the
obligations of the Tenant hereunder in the event of any foreclosure proceeding
or sale.
     18.2 Notice to Landlord’s Mortgagee. Tenant shall not seek to enforce any
remedy it may have for any default on the part of Landlord without first giving
Landlord’s Mortgagee written notice by certified mail, return receipt requested,
specifying the default in reasonable detail, and affording such Landlord’s
Mortgagee (i) a reasonable opportunity to perform Landlord’s obligations
hereunder (but not less than thirty (30) days), if such default can be cured
without such Landlord’s Mortgagee taking possession of the mortgaged or leased
estate, or (ii) to obtain possession of the mortgaged or leased estate and then
to cure such default of Landlord, if such default cannot be cured without such
Landlord’s Mortgagee or taking possession of the mortgaged or leased estate.
     18.3 Landlord’s Mortgagee’s Protection Provisions. If Landlord’s Mortgagee
shall succeed to the interest of Landlord under this Lease, Landlord’s Mortgagee
shall not be: (a) liable for any act or omission of any prior lessor (including
Landlord), except to the extent that (i) such act or omission continues after
the date that the

15



--------------------------------------------------------------------------------



 



Landlord’s Mortgagee succeeds to Landlord’s interest in the Building, and
(ii) such act or omission of such prior landlord is of a nature that the
Landlord’s Mortgagee can cure by performing a service or making a repair;
(b) bound by any Rent or Additional Rent or advance rent which Tenant might have
paid for more than the current month to any prior lessor (including Landlord),
and all such rent shall remain due and owing, notwithstanding such advance
payment; (c) bound by any security or advance rental deposit made by Tenant
which is not delivered or paid over to Landlord’s Mortgagee and with respect to
which Tenant shall look solely to Landlord for refund or reimbursement;
(d) bound by any termination, amendment or modification of this Lease made
without Landlord’s Mortgagee’s consent and written approval, except for those
terminations, amendments and modifications permitted to be made by Landlord
without Landlord’s Mortgagee’s consent pursuant to the terms of the loan
documents between Landlord and Landlord’s Mortgagee; (e) subject to the defenses
which Tenant might have against any prior lessor (including Landlord); (f)
subject to the offsets which Tenant might have against any prior lessor
(including Landlord) except for those offset rights which (i) are expressly
provided in this Lease, (ii) relate to periods of time following the acquisition
of the Building by Landlord’s Mortgagee, and (iii) Tenant has provided written
notice to Landlord’s Mortgagee and provided Landlord’s Mortgagee a reasonable
opportunity to cure the event giving rise to such offset event; and (g) bound by
any obligation to make any payment to or on behalf of Tenant to the extent that
such obligation accrues prior to the date that the Landlord’s Mortgagee succeeds
to Landlord’s interest in the Building. Landlord’s Mortgagee shall have no
liability or responsibility under or pursuant to the terms of this Lease or
otherwise after it ceases to own an interest in the Project. Nothing in this
Lease shall be construed to require Landlord’s Mortgagee to apply the proceeds
of any loan, and Tenant’s agreements set forth herein shall not be impaired on
account of any modification of the documents evidencing and securing any loan.
ARTICLE 19
DEFAULTS; REMEDIES
     19.1 Defaults. The occurrence of any of the following shall constitute a
default (“Default”) of this Lease by Tenant:
     (a) Any failure by Tenant to pay any Rent or any other charge required to
be paid under this Lease, or any part thereof when due; provided that no more
often than once each Lease Year, Landlord shall provide Tenant with written
notice that the Rent or other charge required to be paid under this Lease, or
any part thereof, has not been received when due, and provided that such Rent or
other charge required to be paid under this Lease, or any part thereof, is
received within five (5) days following such notice, Tenant shall not be deemed
to be in default hereunder; or
     (b) Except where a specific time period is otherwise set forth for Tenant’s
performance in this Lease, in which event the failure to perform by Tenant
within such time period shall be a default by Tenant under this Section 19.1(b),
any failure by Tenant to observe or perform any other provision, covenant or
condition of this Lease to be observed or performed by Tenant where such failure
continues for ten (10) days after written notice thereof from Landlord to
Tenant; provided that if the nature of such default is such that the same cannot
reasonably be cured within a ten (10) day period, Tenant shall not be deemed to
be in default if it diligently commences such cure within such period and
thereafter diligently proceeds to rectify and cure such default; or
     (c) To the extent permitted by Law, a general assignment by Tenant or any
guarantor of this Lease for the benefit of creditors, or the taking of any
corporate action in furtherance of bankruptcy or dissolution whether or not
there exists any proceeding under an insolvency or bankruptcy Law, or the filing
by or against Tenant or any guarantor of any proceeding under an insolvency or
bankruptcy Law, unless in the case of a proceeding filed against Tenant or any
guarantor the same is dismissed within sixty (60) days, or the appointment of a
trustee or receiver to take possession of all or substantially all of the assets
of Tenant or any guarantor, unless possession is restored to Tenant or such
guarantor within thirty (30) days, or any execution or other judicially
authorized seizure of all or substantially all of Tenant’s assets located upon
the Premises or of Tenant’s interest in this Lease, unless such seizure is
discharged within thirty (30) days; or
     (d) Abandonment of all or a substantial portion of the Premises by Tenant;
or
     (e) The failure by Tenant to observe or perform according to the provisions
of Articles 5, 14, 17 or 18 of this Lease where such failure continues for more
than two (2) Business Days (“Business Days” being defined as calendar days other
than Saturdays, Sundays and Holidays) after notice from Landlord; or
     (f) Any information furnished to Landlord by or in connection with the
entry of this Lease on behalf of Tenant or any guarantor of this Lease in
connection with the entry of this Lease is determined to have been materially
false, misleading or incomplete when made.
     The notice periods provided herein are in lieu of, and not in addition to,
any notice periods provided by Law. To the extent permitted by Law, Tenant
hereby waives service or notice of any demand for payment of rent or possession
or default prescribed by statute or ordinance.
     19.2 Remedies Upon Default. Upon or at any time after the occurrence of any
Default by Tenant, Landlord shall have, in addition to any other remedies
available to Landlord at Law or in equity (all of which remedies shall be
distinct, separate and cumulative), the option to pursue any one or more of the
following remedies with or without written notice or demand to Tenant except as
required hereunder, each and all of which shall be cumulative and nonexclusive,
without any notice or demand whatsoever:

16



--------------------------------------------------------------------------------



 



     (a) Terminate this Lease, in which event Tenant shall immediately surrender
the Premises to Landlord, and if Tenant fails to do so, to the extent permitted
by applicable Law Landlord may, without prejudice to any other remedy which it
may have for possession or arrearages in rent, enter upon and take possession of
the Premises and expel or remove Tenant and any other person who may be
occupying the Premises or any part thereof, without being liable for prosecution
or any claim or damages therefor; and Landlord may recover from Tenant the
following:
          (i) The worth at the time of award of any unpaid Rent which has been
earned at the time of such termination; plus
          (ii) The worth at the time of award of the amount by which the unpaid
Rent which would have been earned after termination until the time of award
exceeds the amount of such rental loss that Tenant proves could have been
reasonably avoided; plus
          (iii) The worth at the time of award of the amount by which the unpaid
Rent for the balance of the Lease Term after the time of award exceeds the
amount of such rental loss that Tenant proves could have been reasonably
avoided; plus
          (iv) Any other amount necessary to compensate Landlord for all the
detriment proximately caused by Tenant’s failure to perform its obligations
under this Lease or which in the ordinary course of things would be likely to
result therefrom, specifically including but not limited to, brokerage
commissions and advertising expenses incurred, expenses of remodeling the
Premises or any portion thereof for a new tenant, whether for the same or a
different use, and any special concessions made to obtain a new tenant; and
          (v) At Landlord’s election, such other amounts in addition to or in
lieu of the foregoing as may be permitted from time to time by applicable Law.
     The term “rent” as used in this Section 19.2 shall be deemed to be and to
mean all sums of every nature required to be paid by Tenant pursuant to the
terms of this Lease, whether to Landlord or to others. As used in Paragraphs
19.2(a)(i) and (ii), above, the “worth at the time of award” shall be computed
by allowing interest at the rate set forth in Article 25 of this Lease, but in
no case greater than the maximum amount of such interest permitted by Law. As
used in Paragraph 19.2(a)(iii) above, the “worth at the time of award” shall be
computed by discounting such amount at the discount rate of the Federal Reserve
Bank nearest the Project at the time of award plus one percent (1%).
     (b) If Landlord does not elect to terminate this Lease on account of any
Default by Tenant, Landlord may, from time to time, without terminating this
Lease, enforce all of its rights and remedies under this Lease, including the
right to recover all Rent as it becomes due.
     (c) Landlord shall at all times have the rights and remedies (which shall
be cumulative with each other and cumulative and in addition to those rights and
remedies available under Sections 19.2(a) and 19.2(b), above, or any Law or
other provision of this Lease), without prior demand or notice except as
required by applicable Law, to seek any declaratory, injunctive or other
equitable relief, and specifically enforce this Lease, or restrain or enjoin a
violation or breach of any provision hereof.
     19.3 Subleases of Tenant. Whether or not Landlord elects to terminate this
Lease on account of any Default by Tenant, as set forth in this Article 19,
Landlord shall have the right to terminate any and all subleases, licenses,
concessions or other consensual arrangements for possession entered into by
Tenant and affecting the Premises or may, in Landlord’s sole discretion, succeed
to Tenant’s interest in such subleases, licenses, concessions or arrangements.
In the event of Landlord’s election to succeed to Tenant’s interest in any such
subleases, licenses, concessions or arrangements, Tenant shall, as of the date
of notice by Landlord of such election, have no further right to or interest in
the rent or other consideration receivable thereunder.
     19.4 Efforts to Relet. No re-entry or repossession, repairs, maintenance,
changes, alterations and additions, reletting, appointment of a receiver to
protect Landlord’s interests hereunder, or any other action or omission by
Landlord shall be construed as an election by Landlord to terminate this Lease
or Tenant’s right to possession, or to accept a surrender of the Premises, nor
shall same operate to release Tenant in whole or in part from any of Tenant’s
obligations hereunder, unless express written notice of such intention is sent
by Landlord to Tenant. Tenant hereby irrevocably waives any right otherwise
available under any Law to redeem or reinstate this Lease.
     19.5 Landlord Default. Notwithstanding anything to the contrary set forth
in this Lease, Landlord shall be in default in the performance of any obligation
required to be performed by Landlord pursuant to this Lease if Landlord fails to
perform such obligation within thirty (30) days after the receipt of notice from
Tenant specifying in detail the nature of Landlord’s alleged failure to perform;
provided, however, if the nature of Landlord’s obligation is such that more than
thirty (30) days are required for its performance, then Landlord shall not be in
default under this Lease if it shall commence such performance within such
thirty (30) day period and thereafter diligently pursues the same to completion.
Notwithstanding anything to the contrary contained herein, in no event shall
Landlord be liable for lost profits or consequential damages as a result of a
default by Landlord in the performance of any obligation required to be
performed by Landlord pursuant to this Lease.

17



--------------------------------------------------------------------------------



 



ARTICLE 20
COVENANT OF QUIET ENJOYMENT
     Landlord covenants that Tenant, on paying the Rent, charges for services
and other payments herein reserved and on keeping, observing and performing all
the other terms, covenants, conditions, provisions and agreements herein
contained on the part of Tenant to be kept, observed and performed, so long as
Tenant is not in default of this Lease (beyond any applicable notice and cure
period) Tenant shall, for the duration of the Lease Term, peaceably and quietly
have, hold and enjoy the Premises subject to the terms, covenants, conditions,
provisions and agreements hereof without interference by any persons lawfully
claiming by or through Landlord. The foregoing covenant is in lieu of any other
covenant express or implied.
ARTICLE 21
LETTER OF CREDIT; SECURITY DEPOSIT
     Except as otherwise set forth below, concurrent with Tenant’s execution of
this Lease, Tenant shall deposit with Landlord an unconditional, irrevocable
letter of credit in the amount of Eighty Six Thousand Seventy Nine and 54/100
Dollars ($86,079.54) in a form reasonably acceptable to Landlord and issued by a
bank satisfactory to Landlord (the “Letter of Credit”). The Letter of Credit
shall provide that it is assignable by Landlord shall permit partial draws, and
shall either (i) expire on the date which is sixty (60) days after the
expiration or termination of this Lease (the “LC Date”) or (ii) be automatically
self-renewing until the LC Date. If any Letter of Credit is not renewed at least
thirty (30) days prior to the expiration thereof or if Tenant holds over in the
Premises without the consent of Landlord after the expiration or termination of
this Lease, Landlord may draw upon the Letter of Credit and hold the proceeds
thereof as security for the performance of Tenant’s obligations under this
Lease. Landlord may draw on the Letter of Credit (or the proceeds thereof) to
remedy defaults by Tenant in the payment or performance of any of Tenant’s
obligations under this Lease. If Landlord shall have so drawn upon the Letter of
Credit (or the proceeds thereof), Tenant shall upon demand deposit with Landlord
a sum equal to the amount so drawn by Landlord. Provided Tenant is not in
Default under this Lease and Tenant has surrendered the Premises to Landlord in
accordance with all of the terms and conditions of this Lease, on or before the
LC Date: (a) Landlord shall promptly return to Tenant the Letter of Credit (or
the proceeds thereof) then held by Landlord or (b) if Landlord shall have drawn
upon such Letter of Credit (or the proceeds thereof) to remedy events of default
by Tenant in the payment or performance of any of Tenant’s obligations under
this Lease, Landlord shall return to Tenant the proceeds of the Letter of Credit
remaining in Landlord’s possession.
     Tenant hereby acknowledges and agrees that Landlord is entering into this
Lease in material reliance upon the ability of Landlord to draw upon the Letter
of Credit upon the occurrence of any event of default on the part of Tenant
under this Lease. If there shall occur an event of default under this Lease
Landlord may, but without obligation to do so, and without notice, draw upon the
Letter of Credit, in part or in whole, to cure any default of Tenant and/or to
compensate Landlord for any and all damages of any kind or nature sustained or
which Landlord reasonably estimates that it will sustain resulting from Tenant’s
default. Tenant agrees not to interfere in any way with payment to Landlord of
the proceeds of the Letter of Credit, either prior to or following a “draw” by
Landlord of any portion of the Letter of Credit, regardless of whether any
dispute exists between Tenant and Landlord as to Landlord’s right to draw from
the Letter of Credit. No condition or term of this Lease shall be deemed to
render the Letter of Credit conditional to justify the issuer of the Letter of
Credit in failing to honor a drawing upon such Letter of Credit in a timely
manner. Additionally, Landlord’s draw and application of all or any portion of
the proceeds of the Letter of Credit shall not impair any other rights or
remedies provided under this Lease or under applicable Law and shall not be
construed as a payment of liquidated damages. Tenant agrees and acknowledges
that Tenant has no property interest whatsoever in the Letter of Credit or the
proceeds thereof and that, in the event Tenant becomes a debtor under any
chapter of the Federal Bankruptcy Code, neither Tenant, any trustee, nor
Tenant’s bankruptcy estate shall have any right to restrict or limit Landlord’s
claim and/or rights to the Letter of Credit and/or the proceeds thereof by
application of Section 502(b)(6) of the Federal Bankruptcy Code.
     The Letter of Credit shall also provide that Landlord may, at any time and
without notice to Tenant and without first obtaining Tenant’s consent thereto,
transfer all or any portion of its interest in and to the Letter of Credit to
another party, person or entity holding an ownership or security interest in the
Project (or the direct or indirect ownership interests in Landlord); as a part
of the assignment by Landlord of its rights and interests in and to this Lease.
In the event of a transfer of Landlord’s interest in the Building, Landlord
shall transfer the Letter of Credit, in whole or in part, to the transferee and
thereupon Landlord shall, without any further agreement between the parties, be
released by Tenant from all liability therefor, and it is agreed that the
provisions hereof shall apply to every transfer or assignment of the whole or
any portion of said Letter of Credit to a new landlord. In connection with any
such transfer of the Letter of Credit by Landlord, Tenant shall, at Tenant’s
sole cost and expense, execute and submit to the issuing bank such applications,
documents and instruments as may be necessary to effectuate such transfer;
provided, however, that Landlord shall be responsible for paying the issuing
bank’s transfer and processing fees in connection therewith.
     Landlord and Tenant acknowledge and agree that in no event or circumstance
shall the Letter of Credit or any renewal thereof or any proceeds thereof be
(i) deemed to be an asset or property of the Tenant, (ii) deemed to be or
treated as a “security deposit” within the meaning of California Civil Code
Section 1950.7, (iii) subject to the terms of such Section 1950.7, or (iv)
intended to serve as a “security deposit” within the meaning of such
Section 1950.7. The parties hereto (A) recite that the Letter of Credit is not
intended to serve as a security deposit and such Section 1950.7 and any and all
other laws, rules and regulations applicable to security deposits in the
commercial context (“Security Deposit Laws”) shall have no applicability or
relevancy thereto and (B) waive any

18



--------------------------------------------------------------------------------



 



and all rights, duties and obligations either party may now or, in the future,
will have relating to or arising from the Security Deposit Laws.
     In lieu of providing the Letter of Credit, concurrently with Tenant’s
execution of this Lease, Tenant shall deposit with Landlord a security deposit
(the “Security Deposit”) in the amount of Eighty Six Thousand Seventy Nine and
54/100 Dollars ($86,079.54), as security for the faithful performance by Tenant
of all of its obligations under this Lease. If Tenant defaults with respect to
any provisions of this Lease, including, but not limited to, the provisions
relating to the payment of Rent, the removal of property and the repair of
resultant damage, Landlord may, without notice to Tenant, but shall not be
required to apply all or any part of the Security Deposit for the payment of any
Rent or any other sum in default and Tenant shall, upon demand therefor, restore
the Security Deposit to its original amount. Any unapplied portion of the
Security Deposit shall be returned to Tenant, or, at Landlord’s option, to the
last assignee of Tenant’s interest hereunder, within sixty (60) days following
the expiration of the Lease Term. Tenant shall not be entitled to any interest
on the Security Deposit. Tenant hereby waives the provisions of Section 1950.7
of the California Civil Code, or any successor statute, and all other provisions
of law, now or hereafter in effect, which (i) establish the time frame by which
a landlord must refund a security deposit under a lease, and/or (ii) provide
that a landlord may claim from a security deposit only those sums reasonably
necessary to remedy defaults in the payment of rent, to repair damage caused by
a tenant or to clean the premises, it being agreed that Lessor may, in addition,
claim those sums specified in this Section above and/or those sums reasonably
necessary to compensate Lessor for any loss or damage caused by Lessee’s default
of the Lease, as amended hereby, including, but not limited to, all damages or
rent due upon termination of Lease pursuant to Section 1951.2 of the California
Civil Code.
     If Tenant initially delivers the Letter of Credit, Tenant shall have the
right to replace such Letter of Credit with the Security Deposit at any time
thereafter by delivering the Security Deposit to Landlord (in which event
Landlord shall promptly return the Letter of Credit to Tenant). In addition, if
Tenant initially delivers the Security Deposit, Tenant shall have the right to
replace such Security Deposit with the Letter of Credit at any time thereafter
by delivering the Letter of Credit to Landlord (in which event Landlord shall
promptly return the Security Deposit to Tenant).
ARTICLE 22
SUBSTITUTION OF OTHER PREMISES
     Landlord shall have the right, in its sole discretion, upon not less than
thirty (30) days prior written notice to Tenant, but not more than once during
the Lease Term and not prior to the Must Take Commencement Date, to move Tenant
to other space in the Building reasonably comparable in size, layout and finish
to the Premises (the “Substitute Premises”), and all terms hereof shall apply to
the new space with equal force. In such event, Landlord shall give Tenant prior
notice and shall provide Tenant, at Landlord’s sole cost and expense, with
tenant improvements reasonably comparable in quality to those in the Premises.
In addition, Landlord shall be obligated to pay to Tenant an allowance (the
“Relocation Allowance”) equal to the reasonable out-of-pocket moving, re-cabling
and re-fixturing expenses actually incurred by Tenant to move from the Premises
to the Substitute Premises (including, but not limited to, the physical move
from the Premises to the Substitute Premises, the relocation of Tenant’s cabling
and telephone and computer systems, and the costs for Tenant’s signage
relocation, stationery, business cards, invoices, brochures and the like if the
address, facsimile or telephone numbers of Tenant or any of its licensees are
changed in any manner due to the relocation); provided that, Tenant shall submit
to Landlord a detailed description of the type and estimated amount of such
moving expenses prior to the move and Landlord shall have consented to such
expenses, which consent shall not be unreasonably withheld. In the event Tenant
is relocated in accordance with this Article 22, and the rentable area of the
new space is not equal to or greater the rentable area of the Premises at the
time of such relocation, all amounts, percentages and figures appearing or
referred to in this Lease based upon such rentable area (including, without
limitation, the amounts of the “Rent” payable under this Lease, and “Tenant’s
Share”) shall be modified accordingly. In the event Tenant is relocated in
accordance with this Article 22, and the rentable area of the new space is
greater the rentable area of the Premises at the time of such relocation, all
amounts, percentages and figures appearing or referred to in this Lease based
upon such rentable area shall not be increased. Simultaneously with such
relocation to the Substitute Premises, the parties shall immediately execute an
amendment to this Lease stating the relocation of the Premises.
ARTICLE 23
SIGNS
     Subject to Landlord’s prior written approval, in its sole discretion, and
provided all signs are in keeping with the quality, design and style of the
Building and Project, Tenant, if the Premises comprise an entire floor of the
Building, at its sole cost and expense, may install identification signage
anywhere in the Premises including in the elevator lobby of the Premises,
provided that such signs must not be visible from the exterior of the Building.
If other tenants occupy space on the floor on which the Premises is located,
Tenant’s identifying signage shall be provided by Landlord, at Tenant’s cost,
and such signage shall be comparable to that used by Landlord for other similar
floors in the Building and shall comply with Landlord’s Building standard
signage program. Any signs, notices, logos, pictures, names or advertisements
which are installed and that have not been separately approved by Landlord may
be removed without notice by Landlord at the sole expense of Tenant. Landlord
shall provide a directory listing for Tenant’s Premises in the lobby of the
Building. Tenant may not install any signs on the exterior or roof of the
Project or the Common Areas. Any signs, window coverings, or blinds (even if the
same are located behind the Landlord-approved window coverings for the
Building), or other items visible from the exterior of the Premises or Building,
shall be subject to the prior written approval of Landlord, in its sole
discretion.

19



--------------------------------------------------------------------------------



 



ARTICLE 24
COMPLIANCE WITH LAW
     Tenant shall not do anything or suffer anything to be done in or about the
Premises or the Project which will in any way conflict with any applicable Laws.
At its sole cost and expense, Tenant shall promptly comply with all such Laws;
provided that Tenant shall have no obligation to make any alterations to the
Premises in complying with any Laws except as specifically set forth below.
Should any standard or regulation now or hereafter be imposed on Landlord or
Tenant by a state, federal or local governmental body charged with the
establishment, regulation and enforcement of occupational, health or safety
standards for employers, employees, landlords or tenants, then Tenant agrees, at
its sole cost and expense, to comply promptly with such standards or regulations
and to cooperate with Landlord, including, without limitation, by taking such
actions as Landlord may reasonably require, in Landlord’s efforts to comply with
such standards or regulations. Except as set forth in the Work Letter, Tenant
shall be responsible, at its sole cost and expense, to make all alterations to
the Premises as are required to comply with applicable Laws which relate to
(i) Tenant’s use or manner of use of the Premises, (ii) any Alterations
(including all Tenant Alterations) made by or on behalf of Tenant in the
Premises, (iii) the Base Building, but, as to the Base Building, only to the
extent such obligations are triggered by Alterations or Tenant’s Alterations to
the Premises, or its use or manner of use of the Premises, and (iv) any
employees of Tenant, occupants (including, without limitation, any Permitted
Occupant) of the Premises, or any vendors, visitors or other invitees of
Tenant.. The judgment of any court of competent jurisdiction or the admission of
Tenant in any judicial action, regardless of whether Landlord is a party
thereto, that Tenant has violated any of said governmental measures, shall be
conclusive of that fact as between Landlord and Tenant. Tenant shall promptly
pay all fines, penalties and damages that may arise out of or be imposed because
of its failure to comply with the provisions of this Article 24. Landlord, as
part of Operating Costs, shall comply with all Laws relating to the Building and
the Project Common Areas, provided that compliance with such Laws is not the
responsibility of Tenant under this Lease, or other tenants in the Project.
ARTICLE 25
LATE CHARGES
     If any installment of Rent or any other sum due from Tenant shall not be
received by Landlord or Landlord’s designee within five (5) days after said
amount is due, then Tenant shall pay to Landlord a late charge equal to five
percent (5%) of the overdue amount plus any attorneys’ fees incurred by Landlord
by reason of Tenant’s failure to pay Rent and/or other charges when due
hereunder. The late charge shall be deemed Additional Rent and the right to
require it shall be in addition to all of Landlord’s other rights and remedies
hereunder or at Law and shall not be construed as liquidated damages or as
limiting Landlord’s remedies in any manner. In addition to the late charge
described above, any Rent or other amounts owing hereunder which are not paid
within ten (10) days after the date they are due shall bear interest from the
date when due until paid at a rate per annum (the “Default Rate”) equal to the
lesser of (i) twelve percent (12%) per annum, and (ii) the highest rate
permitted by applicable Law.
ARTICLE 26
LANDLORD’S RIGHT TO CURE DEFAULT; PAYMENTS BY TENANT
     26.1 Landlord’s Cure. All covenants and agreements to be kept or performed
by Tenant under this Lease shall be performed by Tenant at Tenant’s sole cost
and expense and without any reduction of Rent, except to the extent, if any,
otherwise expressly provided herein. If Tenant shall fail to perform any
obligation under this Lease, and such failure shall continue in excess of the
time allowed under Section 19.1(b), above, unless a specific time period is
otherwise stated in this Lease, Landlord may, but shall not be obligated to,
make any such payment or perform any such act on Tenant’s part without waiving
its rights based upon any default of Tenant and without releasing Tenant from
any obligations hereunder. Notwithstanding the foregoing, Landlord may, but
shall not be obligated to, make any such payment or perform any such act on
Tenant’s part without waiving its rights based upon any default of Tenant and
without releasing Tenant from any obligations hereunder, immediately, and
without notice, in the case of emergency or if the default (i) materially
interferes with the use by any other tenant of the Building, (ii) materially
interferes with the efficient operation of the Building, (iii) results in a
violation of any legal requirement, or (iv) results or will result in a
cancellation of any insurance policy maintained by Landlord.
     26.2 Tenant’s Reimbursement. Except as may be specifically provided to the
contrary in this Lease, Tenant shall pay to Landlord, upon delivery by Landlord
to Tenant of statements therefor: (i) sums equal to expenditures reasonably made
and obligations incurred by Landlord in connection with the remedying by
Landlord of Tenant’s defaults pursuant to the provisions of Section 26.1;
(ii) sums equal to all losses, costs, liabilities, damages and expenses referred
to in Article 10 of this Lease; and (iii) sums equal to all expenditures made
and obligations incurred by Landlord in collecting or attempting to collect the
Rent or in enforcing or attempting to enforce any rights of Landlord under this
Lease or pursuant to Law, including, without limitation, all legal fees and
other amounts so expended. Tenant’s obligations under this Section 26.2 shall
survive the expiration or sooner termination of the Lease Term.
ARTICLE 27
ENTRY BY LANDLORD; CONFIDENTIALITY
     27.1 Entry Rights. Landlord reserves the right at all reasonable times and
upon reasonable notice (which notice may be telephonic) to Tenant (except in the
case of an emergency, in which event no notice shall be

20



--------------------------------------------------------------------------------



 



required) to enter the Premises to (i) inspect them; (ii) show the Premises to
prospective purchasers, mortgagees, brokers, investors or tenants, or to current
or prospective mortgagees, ground or underlying lessors or insurers; (iii) post
notices of nonresponsibility; or (iv) alter, improve or repair the Premises or
the Building, or for structural alterations, repairs or improvements to the
Building or the Building Systems. Landlord shall have the right to install, use
and maintain ducts, cabling, pipes and conduits in and through the Premises,
provided that (a) such ducts, cabling, pipes and conduits are concealed within
or above partitioning columns, walls or ceilings, except that if such ducts,
cabling, pipes or conduits are installed in areas that are utility areas (such
as storage areas, mailrooms or mud rooms), then such ducts, cabling, pipes or
conduits may also be installed on partitioning walls, columns or ceilings,
(b) such ducts, cabling, pipes and conduits do not reduce the usable area of the
Premises by more than a deminimis amount, and (c) Landlord installs such ducts,
cabling, pipes and conduits in a manner that minimizes, to the extent reasonably
practicable, any adverse effect on an Alteration theretofore performed in the
Premises. Notwithstanding anything to the contrary contained in this Article 27,
Landlord may enter the Premises at any time to (A) perform services required of
Landlord, including janitorial service; (B) to the extent permitted by
applicable Law, take possession due to any breach of this Lease in the manner
provided herein; or (C) perform any covenants of Tenant which Tenant fails to
perform. Landlord may make any such entries without the abatement of Rent and
may take such reasonable steps as required to accomplish the stated purposes.
Tenant hereby waives any claims for damages or for any injuries or inconvenience
to or interference with Tenant’s business, lost profits, any loss of occupancy
or quiet enjoyment of the Premises, and any other loss occasioned thereby. For
each of the above purposes, Landlord shall at all times have a key with which to
unlock all the doors in the Premises, excluding Tenant’s vaults, safes and
special security areas designated in advance by Tenant to Landlord. In an
emergency, Landlord shall have the right to use any means that Landlord may deem
proper to open the doors in and to the Premises. Any entry into the Premises by
Landlord in the manner hereinbefore described shall not be deemed to be a
forcible or unlawful entry into, or a detainer of, the Premises, or an actual or
constructive eviction of Tenant from any portion of the Premises.
     27.2 Confidentiality. Except as specifically set forth herein to the
contrary, Landlord and Landlord Parties shall use commercially reasonable
efforts to keep confidential all information that Tenant provides to Landlord in
writing and which Tenant informs Landlord in writing is confidential (the
“Confidential Information”). Landlord shall use commercially reasonable efforts
to prevent any Confidential Information from being disclosed to third parties by
Landlord, unless (a) such information is or becomes publicly available through
means other than disclosure by Landlord, or anyone under Landlord’s control,
(b) the disclosure of such information is reasonably necessary for Landlord or
anyone under Landlord’s control to carry out Landlord’s obligations under this
Lease, (c) the disclosure of such information is reasonably necessary for
Landlord to assert a claim against Tenant for a breach of this Lease, or (d) the
disclosure of such information is required to be disclosed by law or by court
order; provided, however, that if Landlord receives a request, pursuant to the
terms of a subpoena, order, civil investigative demand or similar process issued
by a court of competent jurisdiction or by governmental body, to disclose such
Confidential Information, Landlord agrees, within a reasonable time, to notify
Tenant of such request so that Tenant may seek, at no cost or expense to
Landlord, a protective order prohibiting or limiting such disclosure as Tenant
shall deem reasonably appropriate. Notwithstanding the foregoing, Landlord shall
have the right to disclose such Confidential Information to (x) prospective
buyers of the Building or Project, (y) prospective mortgagees of the Building or
Project, and to (z) its employees, members, managers, advisors, agents,
attorneys, accountants, representatives and existing lenders so long as Landlord
obtains reasonable assurances from such parties that the Confidential
Information will be held confidential in accordance with the provisions of this
Section 27.2. The parties agree that damages would be an inadequate remedy for
the breach of this provision, and Tenant shall have the right to seek specific
performance of the foregoing confidentiality covenant and to seek injunctive
relief to prevent its breach.
ARTICLE 28
TENANT PARKING
     28.1 Tenant Parking. Tenant shall be entitled to the non-preferential and
non-exclusive use of the number of undesignated parking spaces set forth in
Section 15 of the Summary from Landlord, commencing on the Commencement Date.
The use of such spaces during the Lease Term shall be without additional charge,
except to the extent that Landlord is required to impose a parking fee by any
governmental regulation now or hereafter applicable to any part or all of the
Project, or to Landlord or Tenant. Tenant’s continued right to use the parking
spaces is conditioned upon Tenant abiding by all reasonable rules and
regulations which are prescribed from time to time for the orderly operation and
use of the parking facility where the parking passes are located, including any
sticker or other identification system established by Landlord, and Tenant’s
cooperation in seeing that Tenant’s employees and visitors also comply with such
rules and regulations.
     28.2 Other Terms. Landlord specifically reserves the right to change the
size, configuration, design, layout and all other aspects of the Project parking
facility at any time and Tenant acknowledges and agrees that Landlord may,
without incurring any liability to Tenant and without any abatement of Rent
under this Lease, from time to time, close-off or restrict access to the Project
parking facility for purposes of permitting or facilitating any such
construction, alteration or improvements. Landlord may delegate its
responsibilities hereunder to a parking operator in which case such parking
operator shall have all the rights of control attributed hereby to the Landlord.
The parking spaces provided to Tenant pursuant to this Article 28 are provided
to Tenant solely for use by Tenant’s own personnel and such spaces may not be
transferred, assigned, subleased or otherwise alienated by Tenant without
Landlord’s prior approval, except in connection with any Permitted Transfer.

21



--------------------------------------------------------------------------------



 



     28.3 Parking Procedures. The parking spaces initially will not be
separately identified; however Landlord reserves the right in its sole and
absolute discretion to separately identify by signs or other markings the area
to which Tenant’s parking rights relate. Landlord shall have no obligation to
monitor the use of such parking facility, nor shall Landlord be responsible for
any loss or damage to any vehicle or other property or for any injury to any
person. Tenant’s parking spaces shall be used only for parking of automobiles no
larger than full size passenger automobiles, sport utility vehicles or pick-up
trucks. Tenant shall comply with all rules and regulations which may be adopted
by Landlord from time to time with respect to parking and/or the parking
facilities servicing the Project. Tenant shall not have the exclusive right to
use any specific parking space. If Landlord grants to any other tenant the
exclusive right to use any particular parking space(s), Tenant shall not use
such spaces. All trucks (other than pick-up trucks) and delivery vehicles shall
be (i) parked at the loading dock of the Building, (ii) loaded and unloaded in a
manner which does not interfere with the businesses of other occupants of the
Project, and (iii) permitted to remain on the Project only so long as is
reasonably necessary to complete loading and unloading. In the event Landlord
elects in its sole and absolute discretion or is required by any Law to limit or
control parking, whether by validation of parking tickets or any other method of
assessment, Tenant agrees to participate in such validation or assessment
program under such reasonable rules and regulations as are from time to time
established by Landlord.
ARTICLE 29
MISCELLANEOUS PROVISIONS
     29.1 Terms; Captions. The words “Landlord” and “Tenant” as used herein
shall include the plural as well as the singular. The necessary grammatical
changes required to make the provisions hereof apply either to corporations or
partnerships or individuals, men or women, as the case may require, shall in all
cases be assumed as though in each case fully expressed. The captions of
Articles and Sections are for convenience only and shall not be deemed to limit,
construe, affect or alter the meaning of such Articles and Sections.
     29.2 Binding Effect. Subject to all other provisions of this Lease, each of
the covenants, conditions and provisions of this Lease shall extend to and
shall, as the case may require, bind or inure to the benefit not only of
Landlord and of Tenant, but also of their respective heirs, personal
representatives, successors or assigns, provided this clause shall not permit
any assignment by Tenant contrary to the provisions of Article 14 of this Lease.
     29.3 No Air Rights. No rights to any view or to light or air over any
property, whether belonging to Landlord or any other person, are granted to
Tenant by this Lease. If at any time any windows of the Premises are temporarily
darkened or the light or view therefrom is obstructed by reason of any repairs,
improvements, maintenance or cleaning in or about the Project, the same shall be
without liability to Landlord and without any reduction or diminution of
Tenant’s obligations under this Lease.
     29.4 Modification of Lease. Should any current or prospective mortgagee or
ground lessor for the Building or Project require a modification of this Lease,
which modification will not cause an increased cost or expense to Tenant or in
any other way materially and adversely change the rights and obligations of
Tenant hereunder, then and in such event, Tenant agrees that this Lease may be
so modified and agrees to execute whatever documents are reasonably required
therefor and to deliver the same to Landlord within ten (10) days following a
request therefor.
     29.5 Transfer of Landlord’s Interest. Tenant acknowledges that Landlord has
the right to transfer all or any portion of its interest in the Project or
Building and in this Lease. Tenant agrees that in the event of any such
transfer, Landlord shall automatically be released from all liability under this
Lease, and Tenant agrees to look solely to such transferee for the performance
of Landlord’s obligations hereunder accruing after the date of transfer. Such
transferee shall be deemed to have fully assumed and be liable for all
obligations of this Lease to be performed by Landlord, including the return of
any Security Deposit, and Tenant shall attorn to such transferee. Tenant further
acknowledges that Landlord may assign its interest in this Lease to Landlord’s
Mortgagee as additional security. Tenant agrees that such an assignment shall
not release Landlord from its obligations hereunder and that Tenant shall
continue to look to Landlord for the performance of its obligations hereunder
unless and until such Landlord’s Mortgagee succeeds to Landlord’s interest under
this Lease.
     29.6 Prohibition Against Recording. Neither this Lease, nor any memorandum,
affidavit or other writing with respect thereto, shall be recorded by Tenant or
by anyone acting through, under or on behalf of Tenant.
     29.7 Landlord’s Title. Landlord’s title is and always shall be paramount to
the title of Tenant. Nothing herein contained shall empower Tenant to do any act
which can, shall or may encumber the title of Landlord.
     29.8 Relationship of Parties. Nothing contained in this Lease shall be
deemed or construed by the parties hereto or by any third party to create the
relationship of principal and agent, partnership, joint venturer or any
association between Landlord and Tenant.
     29.9 Application of Payments. Landlord shall have the right to apply
payments received from Tenant pursuant to this Lease, regardless of Tenant’s
designation of such payments, to satisfy any obligations of Tenant hereunder, in
such order and amounts as Landlord, in its sole discretion, may elect.

22



--------------------------------------------------------------------------------



 



     29.10 Time of Essence. Whether or not so specified in any particular
provision of this Lease, time is of the essence with respect to the performance
by Tenant of every provision of this Lease in which time of performance by
Tenant is a factor.
     29.11 Partial Invalidity. If any term, provision or condition contained in
this Lease shall, to any extent, be invalid or unenforceable, the remainder of
this Lease, or the application of such term, provision or condition to persons
or circumstances other than those with respect to which it is invalid or
unenforceable, shall not be affected thereby, and each and every other term,
provision and condition of this Lease shall be valid and enforceable to the
fullest extent possible permitted by Law.
     29.12 No Warranty. In executing and delivering this Lease, Tenant has not
relied on any representations, including, but not limited to, any representation
as to the amount of any item comprising Additional Rent or the amount of the
Additional Rent in the aggregate or that Landlord is furnishing the same
services to other tenants, at all, on the same level or on the same basis, or
any warranty or any statement of Landlord or any employee, broker or agent of
Landlord, which is not set forth herein or in one or more of the exhibits
attached hereto.
     29.13 Landlord Exculpation. The liability of Landlord or the Landlord
Parties to Tenant for any default by Landlord under this Lease or arising in
connection herewith or with Landlord’s operation, management, leasing, repair,
renovation, alteration or any other matter relating to the Project or the
Premises shall be limited solely and exclusively to an amount which is equal to
the lesser of (a) the interest of Landlord in the Building or (b) the equity
interest Landlord would have in the Building if the Building were encumbered by
third-party debt in an amount equal to eighty percent (80%) of the value of the
Building (as such value is reasonably determined by Landlord). Neither Landlord,
nor any of the Landlord Parties shall have any personal liability therefor, and
Tenant hereby expressly waives and releases such personal liability on behalf of
itself and all persons claiming by, through or under Tenant. The limitations of
liability contained in this Section 29.13 shall inure to the benefit of
Landlord’s and the Landlord Parties’ present and future partners, beneficiaries,
officers, directors, trustees, shareholders, agents and employees, and their
respective partners, heirs, successors and assigns. Under no circumstances shall
any present or future partner of Landlord (if Landlord is a partnership), or
trustee or beneficiary (if Landlord or any partner of Landlord is a trust), have
any liability for the performance of Landlord’s obligations under this Lease.
Notwithstanding any contrary provision herein, neither Landlord nor the Landlord
Parties shall be liable under any circumstances for injury or damage to, or
interference with, Tenant’s business, including but not limited to, loss of
profits, loss of rents or other revenues, loss of business opportunity, loss of
goodwill or loss of use, in each case, however occurring.
     29.14 Entire Agreement. It is understood and acknowledged that there are no
oral agreements between the parties hereto affecting this Lease and this Lease
constitutes the parties’ entire agreement with respect to the leasing of the
Premises and supersedes and cancels any and all previous negotiations,
arrangements, brochures, agreements and understandings, if any, between the
parties hereto or displayed by Landlord to Tenant with respect to the subject
matter thereof, and none thereof shall be used to interpret or construe this
Lease. None of the terms, covenants, conditions or provisions of this Lease can
be modified, deleted or added to except in writing signed by the parties hereto.
     29.15 Right to Lease. Landlord reserves the absolute right to effect such
other tenancies in the Project as Landlord in the exercise of its sole business
judgment shall determine to best promote the interests of the Building or
Project. Tenant does not rely on the fact, nor does Landlord represent, that any
specific tenant or type or number of tenants shall, during the Lease Term,
occupy any space in the Building or Project.
     29.16 Force Majeure. Any prevention, delay or stoppage due to strikes,
lockouts, labor disputes, acts of God and adverse weather, inability to obtain
services, labor, or materials or reasonable substitutes therefor, governmental
actions, civil commotions, terrorism, fire or other casualty, and other causes
beyond the reasonable control of the party obligated to perform, except with
respect to the obligations imposed with regard to Rent and other charges to be
paid by Tenant pursuant to this Lease and except as to Tenant’s obligations
under Articles 5 and 24 of this Lease (collectively, a “Force Majeure”),
notwithstanding anything to the contrary contained in this Lease, shall excuse
the performance of such party for a period equal to any such prevention, delay
or stoppage and, therefore, if this Lease specifies a time period for
performance of an obligation of either party, that time period shall be extended
by the period of any delay in such parry’s performance caused by a Force
Majeure.
     29.17 Waiver of Redemption by Tenant. Tenant hereby waives, for Tenant and
for all those claiming under Tenant, any and all rights now or hereafter
existing to redeem by order or judgment of any court or by any legal process or
writ, Tenant’s right of occupancy of the Premises after any termination of this
Lease.
     29.18 Notices. All notices, demands, statements, designations, approvals or
other communications (collectively, “Notices”) given or required to be given by
either party to the other hereunder or by Law shall be in writing, shall be
(A) sent by United States certified or registered mail, postage prepaid, return
receipt requested (“Mail”), (B) transmitted by telecopy, if such telecopy is
promptly followed by a Notice sent by Mail, by nationally recognized overnight
courier or delivered personally, (C) delivered by a nationally recognized
overnight courier, or (D) delivered personally. Any Notice shall be sent,
transmitted, or delivered, as the case may be, to Tenant at the appropriate
address set forth in Section 16 of the Summary, or to such other place as Tenant
may from time to time designate in a Notice to Landlord, or to Landlord at the
addresses set forth below, or to such other places as Landlord may from time to
time designate in a Notice to Tenant. Any Notice will be deemed given (i) three

23



--------------------------------------------------------------------------------



 



(3) days after the date it is posted if sent by Mail, (ii) the date the telecopy
is transmitted, (iii) the date the overnight courier delivery is made or
attempted to be made, or (iv) the date personal delivery is made or attempted to
be made. If Tenant is notified of the identity and address of Landlord’s
Mortgagee (by assignment of rents or otherwise), Tenant shall give to such
Landlord’s mortgagee written notice of any default by Landlord. As of the date
of this Lease, any Notices to Landlord must be sent, transmitted, or delivered,
as the case may be, to the addresses listed in Section 17 of the Summary.
     29.19 Joint and Several. If there is more than one Tenant, the obligations
imposed upon Tenant under this Lease shall be joint and several.
     29.20 Authority. Tenant hereby represents and warrants to Landlord that
(i) Tenant is duly organized and validly existing in good standing under the
Laws of the State of Delaware, and possesses all licenses and authorizations
necessary to carry on its business, (ii) Tenant has full power and authority to
carry on its business, enter into this Lease and consummate the transaction
contemplated by this Lease, (iii) the individual executing and delivering this
Lease on Tenant’s behalf has been duly authorized to do so, (iv) this Lease has
been duly executed and delivered by Tenant, (v) this Lease constitutes a valid,
legal, binding and enforceable obligation of Tenant (subject to bankruptcy,
insolvency or creditor rights laws generally, and principles of equity
generally), (vi) the execution, delivery and performance of this Lease by Tenant
will not cause or constitute a default under, or conflict with, the
organizational documents of Tenant or any agreement to which Tenant is a party,
(vii) the execution, delivery and performance of this Lease by Tenant will not
violate any applicable Law, and (viii) all consents, approvals, authorizations,
orders or filings of or with any court or governmental agency or body, if any,
required on the part of Tenant for the execution, delivery and performance of
this Lease have been obtained or made.
     29.21 Attorneys’ Fees. In the event that either Landlord or Tenant should
bring suit for the possession of the Premises, for the recovery of any sum due
under this Lease, or because of the breach of any provision of this Lease or for
any other relief against the other, then all costs and expenses, including
reasonable attorneys’ fees, incurred by the prevailing party therein shall be
paid by the other party, which obligation on the part of the other party shall
be deemed to have accrued on the date of the commencement of such action and
shall be enforceable whether or not the action is prosecuted to judgment.
     29.22 Governing Law; WAIVER OF TRIAL BY JURY. This Lease shall be construed
and enforced in accordance with the Laws of the State where the Building is
located. IN ANY ACTION OR PROCEEDING ARISING HEREFROM, LANDLORD AND TENANT
HEREBY CONSENT TO (I) THE JURISDICTION OF ANY COMPETENT COURT WITHIN THE STATE
WHERE THE BUILDING IS LOCATED, (II) SERVICE OF PROCESS BY ANY MEANS AUTHORIZED
BY THE LAW OF THE STATE WHERE THE BUILDING IS LOCATED, AND (III) IN THE INTEREST
OF SAVING TIME AND EXPENSE, TRIAL WITHOUT A JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM BROUGHT BY EITHER OF THE PARTIES HERETO AGAINST THE OTHER OR THEIR
SUCCESSORS IN RESPECT OF ANY MATTER ARISING OUT OF OR IN CONNECTION WITH THIS
LEASE, THE RELATIONSHIP OF LANDLORD AND TENANT, TENANT’S USE OR OCCUPANCY OF THE
PREMISES, AND/OR ANY CLAIM FOR INJURY OR DAMAGE, OR ANY EMERGENCY OR STATUTORY
REMEDY. IN THE EVENT LANDLORD COMMENCES ANY SUMMARY PROCEEDINGS OR ACTION FOR
NONPAYMENT OF BASE RENT OR ADDITIONAL RENT, TENANT SHALL NOT INTERPOSE ANY
COUNTERCLAIM OF ANY NATURE OR DESCRIPTION (UNLESS SUCH COUNTERCLAIM SHALL BE
MANDATORY) IN ANY SUCH PROCEEDING OR ACTION, BUT SHALL BE RELEGATED TO AN
INDEPENDENT ACTION AT LAW.
     29.23 Submission of Lease. Submission of this instrument for examination or
signature by Tenant does not constitute an offer to lease the Premises to Tenant
or reservation of, option for or option to lease, and it is not effective as a
lease or otherwise until execution and delivery by both Landlord and Tenant.
     29.24 Brokers. Landlord and Tenant hereby warrant to each other that they
have had no dealings with any real estate broker or agent in connection with the
negotiation of this Lease, excepting only the real estate brokers or agents
specified in Section 18 of the Summary (the “Brokers”), and that they know of no
other real estate broker or agent who is entitled to a commission in connection
with this Lease. Tenant agrees to indemnify and defend Landlord against and hold
Landlord harmless from any and all Claims with respect to any leasing commission
or equivalent compensation alleged to be owing on account of any dealings with
any real estate broker or agent, other than the Brokers, occurring by, through,
or under Tenant.
     29.25 Independent Covenants. This Lease shall be construed as though the
covenants herein (including, without limitation, Tenant’s obligation to pay
Rent) between Landlord and Tenant are independent and not dependent and Tenant
hereby expressly waives the benefit of any statute to the contrary and agrees
that if Landlord fails to perform its obligations set forth herein, Tenant shall
not be entitled to make any repairs or perform any acts hereunder at Landlord’s
expense or to any setoff of the Rent or other amounts owing hereunder against
Landlord.
     29.26 Project or Building Name and Signage. Landlord shall have the right
at any time to change the name of the Project or Building and to install, affix
and maintain any and all signs on the exterior and on the interior of the
Project or Building as Landlord may, in Landlord’s sole discretion, desire.
Tenant shall not use the name of the Project or Building or use pictures or
illustrations of the Project or Building in advertising or other publicity or
for any purpose other than as the address of the business to be conducted by
Tenant in the Premises,

24



--------------------------------------------------------------------------------



 



without the prior written consent of Landlord, which consent may be granted or
withheld in Landlord’s sole discretion.
     29.27 Counterparts. This Lease may be executed in counterparts with the
same effect as if both parties hereto had executed the same document. Both
counterparts shall be construed together and shall constitute a single lease.
     29.28 Confidentiality. Tenant acknowledges that the content of this Lease
and any related documents are confidential information. Tenant shall keep such
confidential information strictly confidential and shall not disclose such
confidential information to any person or entity other than Tenant’s financial,
legal, and space planning consultants, and except as required by law.
     29.29 Transportation Management. Tenant shall fully comply with all present
or future programs intended to manage parking, transportation or traffic in and
around the Building, and in connection therewith, Tenant shall take responsible
action for the transportation planning and management of all employees located
at the Premises by working directly with Landlord, any governmental
transportation management organization or any other transportation-related
committees or entities.
     29.30 No Violation. Tenant hereby warrants and represents that neither its
execution of nor performance under this Lease shall cause Tenant to be in
violation of any agreement, instrument, contract, Law, rule or regulation by
which Tenant is bound, and Tenant shall protect, defend, indemnify and hold
Landlord harmless against any Claims arising from Tenant’s breach of this
warranty and representation.
     29.31 Communications and Computer Lines. Tenant may install, maintain,
replace, remove or use any communications or computer wires and cables
(collectively, the “Lines”) at the Project in or serving the Premises, provided
that (i) Tenant shall obtain Landlord’s prior written consent, use an
experienced and licensed contractor approved in writing by Landlord, and comply
with all of the other provisions of Articles 7 and 8 of this Lease, (ii) an
acceptable number of spare Lines and space for additional Lines shall be
maintained for existing and future occupants of the Project, as determined in
Landlord’s reasonable opinion, (iii) the Lines therefor (including riser cables)
shall be appropriately insulated to prevent excessive electromagnetic fields or
radiation, and shall be surrounded by a protective conduit reasonably acceptable
to Landlord, (iv) any new or existing Lines servicing the Premises shall comply
with all applicable governmental Laws, (v) Tenant shall pay all costs in
connection therewith. Landlord reserves the right to require that Tenant remove
any Lines located in or serving the Premises which are installed in violation of
these provisions, or which are at any time in violation of any Laws or represent
a dangerous or potentially dangerous condition, and Landlord further reserves
the right upon the expiration or earlier termination of the Lease Term to
require that Tenant remove any Lines installed by or on behalf of Tenant and
repair any damage in connection with such removal, all at Tenant’s cost.
     29.32 Construction of Project and Other Improvements. It is specifically
understood and agreed that Landlord has made no representation or warranty to
Tenant and has no obligation and has made no promises to alter, remodel,
improve, renovate, repair or decorate the Premises, Building or any part thereof
and that no representations respecting the condition of the Premises or the
Building have been made by Landlord to Tenant except as specifically set forth
herein or in the Work Letter, if applicable. Tenant acknowledges that Landlord
may renovate, improve, alter, or modify (collectively, the “Renovations”)
portions of the Project, the Building and/or the Premises including without
limitation the parking structure, if any, Common Areas, systems and equipment,
roof, and structural portions of the same following Tenant’s occupancy of the
Premises, and that such Renovations may result in excess levels of noise, dust,
obstruction of access, etc. which are in excess of that present in a fully
constructed project Tenant hereby agrees that such Renovations and Landlord’s
actions in connection with such Renovations shall in no way constitute a
constructive eviction of Tenant nor entitle Tenant to any abatement of Rent.
Tenant hereby waives any and all rent offsets or claims of constructive eviction
which may arise in connection with such construction. Landlord shall have no
responsibility or for any reason be liable to Tenant for any direct or indirect
injury to or interference with Tenant’s business arising from the Renovations,
nor shall Tenant be entitled to any compensation or damages from Landlord for
loss of the use of the whole or any part of the Premises or of Tenant’s personal
property or improvements resulting from the Renovations or Landlord’s actions in
connection with such Renovations, or for any inconvenience or annoyance
occasioned by such Renovations or Landlord’s actions.
     29.33 Prohibited Persons and Transactions. Tenant represents and warrants
that neither Tenant nor any of its affiliates, nor any of their respective
partners, members, shareholders or other equity owners, and none of their
respective employees, officers, directors, representatives or agents is, nor
will they become, a person or entity with whom U.S. persons or entities are
restricted from doing business under regulations of the Office of Foreign Asset
Control (“OFAC”) of the Department of the Treasury (including those named on
OFAC’s Specially Designated and Blocked Persons List) or under any statute,
executive order (including the September 24, 2001, Executive Order Blocking
Property and Prohibiting Transactions with Persons Who Commit, Threaten to
Commit, or Support Terrorism), or other governmental action and is not and will
not Transfer this Lease to, contract with or otherwise engage in any dealings or
transactions or be otherwise associated with such persons or entities.
     29.34 Limitation on Remedies. Notwithstanding anything to the contrary in
this Lease, if (i) this Lease obligates Landlord to not unreasonably withhold,
condition or delay Landlord’s consent or approval for a particular matter,
(ii) Landlord withholds, delays or conditions its consent or approval for such
matter, and (iii) Tenant believes that Landlord did so unreasonably, then
Tenant’s sole remedies shall be a declaratory judgment and

25



--------------------------------------------------------------------------------



 



an injunction for the relief sought without any monetary damages, and Tenant
hereby waives all other remedies, including, without limitation, any right at
law or equity to terminate this Lease.
     29.35 Reasonable Efforts. For purposes of this Lease, “reasonable efforts”
by Landlord shall not include an obligation to employ contractors or labor at
overtime or other premium pay rates or to incur any other overtime costs or
additional expenses whatsoever.
     29.36 Roof Mounted Communication Devices. Tenant shall have the right,
subject to the limitations set forth herein, at its sole cost and expense, to
construct, install, maintain and operate one approximately eighteen inch (18”)
round satellite dish (“Satellite Device”) on the roof of the Building, expressly
conditioned upon and limited by the following:
          (a) The precise location of the Satellite Device on the roof of the
Building shall be subject to the approval of Landlord not unreasonably withheld.
          (b) Landlord shall reasonably specify the method of shielding the
Satellite Device from view, or other decorative architectural features required
to make the Satellite Device aesthetically pleasing in Landlord’s reasonable
discretion.
          (c) The installation, use, operation and maintenance of the Satellite
Device by Tenant shall be in compliance with all applicable Laws. In addition,
Tenant shall maintain all permits necessary for the maintenance and operation of
the Satellite Device while it is on the Building and operate and maintain the
Satellite Device in such a manner so as not to unreasonably interfere with any
other satellite, antennae, or other transmission facility on the Building’s roof
or in the Building or the Project.
          (d) Before installing the Satellite Device, Tenant shall submit to
Landlord for its approval (which approval shall not be unreasonably withheld)
plans and specifications which (1) specify in detail the design, location, size,
and frequency of the Satellite Device and (2) are sufficiently detailed to allow
for the installation of the Satellite Device in a good and workmanlike manner
and in accordance with all Laws affecting the Project. If Landlord approves of
such plans, Tenant shall install (in a good and workmanlike manner), maintain
and use the Satellite Device in accordance with all Laws and shall obtain all
permits required for the installation and operation thereof; copies of all such
permits must be submitted to Landlord before Tenant begins to install the
Satellite Device.
          (e) Tenant’s access to the roof of the Building for purposes of
installing and maintaining the Satellite Device and related facilities shall be
subject to such procedures, regulations and limitations as Landlord may
reasonably impose. To the extent any cost to operate the Satellite Device is not
separately metered to Tenant, Tenant shall reimburse Landlord for any cost
incurred in connection therewith, which payment shall be made within thirty
(30) days after request therefore.
          (f) In the event Landlord elects to perform repairs, maintenance or
replacement of the roof (“Roof Repairs”), Tenant will be responsible for
relocation or removal of the Satellite Device in order for Landlord to complete
the Roof Repairs in a commercially reasonable manner. In the event the Satellite
Device is not removed or relocated in a timely fashion, Landlord shall have the
right to remove or relocate the Satellite Device. All costs related to the
removal or relocation of the Satellite Device pursuant to this Subparagraph
(i) shall be the sole responsibility of the Tenant. Landlord shall not be held
liable for any interruptions or damage to the Satellite Device resulting from
the relocation or removal of the Satellite Device.
          (g) In the event the Satellite Device causes interference to Landlord
or existing tenants of the Project, Tenant will change the frequency on which it
transmits and/or receives and take any other steps necessary to eliminate the
interference. If said interference cannot be eliminated within a reasonable
period of time, in the judgment of Landlord, then Tenant agrees to remove the
Satellite Device from roof of the Building.
          (h) Tenant specifically acknowledges and agrees that the terms and
conditions of Section 10.1 of this Lease (Indemnity and Waiver) shall apply with
full force and effect to the Satellite Device and any portions of the roof
accessed or utilized by Tenant, its representatives, agents, employees or
contractors
          (i) At the expiration or earlier termination of the Lease, Tenant must
remove or cause the removal of the Satellite Device and its related facilities
from the Building at Tenant’s sole cost and expense. Such removal shall be done
in a good and workmanlike manner, and Tenant at its sole cost and expense shall
repair and restore any resulting injury or damage to the Building and Common
Areas. If Tenant fails to complete the removal by the expiration or earlier
termination of this Lease, then at Landlord’s election, the Satellite Device and
its related facilities shall be deemed abandoned and at Landlord’s option in its
sole and absolute discretion, shall thereupon become the property of Landlord,
in which case Landlord may possess, use, dispose of and otherwise enjoy the
beneficial incidents of the ownership thereof as Landlord deems appropriate.
Tenant hereby irrevocably waives any rights it has to the contrary under
applicable Laws.

26



--------------------------------------------------------------------------------



 



ARTICLE 30
STATE LAW PROVISIONS
     30.1 Taxes
          30.1.1 Any assessment, tax, fee, levy or charge in addition to, or in
substitution, partially or totally, of any assessment, tax, fee, levy or charge
previously included within the definition of real property tax, it being
acknowledged by Tenant and Landlord that Proposition 13 was adopted by the
voters of the State of California in the June 1978 election (“Proposition 13”)
and that assessments, taxes, fees, levies and charges may be imposed by
governmental agencies for such services as fire protection, street, sidewalk and
road maintenance, refuse removal and for other governmental services formerly
provided without charge to property owners or occupants, and, in further
recognition of the decrease in the level and quality of governmental services
and amenities as a result of Proposition 13, Tax Expenses shall also include any
governmental or private assessments or the Project’s contribution towards a
governmental or private cost-sharing agreement for the purpose of augmenting or
improving the quality of services and amenities normally provided by
governmental agencies.
          30.1.2 Notwithstanding anything to the contrary set forth in this
Lease, the amount of Tax Expenses for any Expense Year (other than the Base
Year) shall be calculated without taking into account any decreases in real
estate taxes obtained in connection with Proposition 8, and, therefore, the Tax
Expenses in an Expense Year (other than the Base Year) may be greater than those
actually incurred by Landlord, but shall, nonetheless, be the Tax Expenses due
under this Lease; provided that (i) any costs and expenses incurred by Landlord
in securing any Proposition 8 reduction shall not be included in Direct Expenses
for purposes of this Lease, and (ii) tax refunds under Proposition 8 shall not
be deducted from Tax Expenses, but rather shall be the sole property of
Landlord. Landlord and Tenant acknowledge that this Section is not intended to
in any way affect (A) the inclusion in Tax Expenses of the statutory two percent
(2.0%) annual increase in Tax Expenses (as such statutory increase may be
modified by subsequent legislation), or (B) the inclusion or exclusion of Tax
Expenses pursuant to the terms of Proposition 13, which shall be governed
pursuant to the terms of Section 1.5 of Exhibit B of this Lease. Any capitalized
terms in this Section 30.1 not defined in this Lease shall have the definitions
ascribed to them in Exhibit B attached hereto.
     30.2 Waiver of Statutory Provisions.
          30.2.1 In addition to the waivers set forth in Section 6.3 of the
Lease, Tenant, hereby waives the provisions of California Civil Code
Section 1932(1) due to an interruption, failure or inability to provide any
services.
          30.2.2 In connection with the waivers set forth in Section 7.2 of this
Lease, (a) Tenant hereby waives any and all rights under and benefits of
subsection 1 of Section 1932 and Sections 1941 and 1942 of the California Civil
Code or under any similar law, statute, or ordinance now or hereafter in effect,
and (b) Tenant waives the right to make repairs at Landlord’s expense under
Sections 1941 and 1942 of the California Civil Code, and under all other similar
laws, statutes or ordinances now or hereafter in effect.
          30.2.3 The provisions of this Lease, including Article 11, constitute
an express agreement between Landlord and Tenant with respect to any and all
damage to, or destruction of, all or any part of the Premises, the Building or
the Project, and any statute or regulation of the State where the Building is
located, including, without limitation, Sections 1932(2) and 1933(4) of the
California Civil Code, with respect to any rights or obligations concerning
damage or destruction in the absence of an express agreement between the
parties, and any other statute or regulation, now or hereafter in effect, shall
have no application to this Lease or any damage or destruction to all or any
part of the Premises, the Building or the Project.
          30.2.4 In connection with the parties’ respective rights and
obligations under Article 13 of this Lease, Tenant hereby waives any and all
rights it might otherwise have pursuant to Sections 1265.130 and 1265.150 of The
California Code of Civil Procedure.
          30.2.5 The notice periods provided in Section 19.1 of this Lease are
in lieu of, and not in addition to, any notice periods provided by law,
including, without limitation, under California Code of Civil Procedure
Section 1161 or any similar or successor law.
     30.3 Alterations. In addition to Tenant’s obligations under Article 9 of
this Lease, upon completion of any Alterations, Tenant agrees to cause a Notice
of Completion to be recorded in the office of the Recorder of the County of in
which the Project is located in accordance with Section 3093 of the Civil Code
of the State of California or any successor statute.
     30.4 Remedies. In addition to any other remedies set forth in Section 19.2
of this Lease, Landlord shall have the remedy described in California Civil Code
Section 1951.4 (lessor may continue lease in effect after lessee’s breach and
abandonment and recover rent as it becomes due, if lessee has the right to
sublet or assign, subject only to reasonable limitations).
     30.5 Conflicts. To the extent of any conflicts or inconsistencies between
the terms and provisions of this Article 30 and the terms and provisions of the
remainder of this Lease, the terms and provisions of this Article 30 shall
control.

27



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, Landlord and Tenant have caused this Lease to be executed
the day and date first above written.

                  “LANDLORD”    
 
                BROADWAY 701 GATEWAY FEE LLC, a Delaware limited liability
company    
 
           
 
  By:
Name:
Its:   /s/ JASON P. SEMMEL
 
JASON P. SEMMEL
 
AUTHORIZED SIGNATORY
 
     
 
                “TENANT”    
 
                OXIGENE, INC., a Delaware corporation    
 
           
 
  By:   /s/ JAMES MURPHY    
 
  Name:  
 
JAMES MURPHY    
 
  Its:  
 
VP + CFO    
 
     
 
   

28



--------------------------------------------------------------------------------



 



(MAP) [b73463oib7346301.gif]

A-1



--------------------------------------------------------------------------------



 



EXHIBIT B
ADDITIONAL RENT DEFINED
1. Definitions of Key Terms Relating to Additional Rent. As used in this
Exhibit B, the following terms shall have the meanings hereinafter set forth:
     1.1 “Base Year” shall mean the period set forth in Section 12 of the
Summary of the Lease.
     1.2 “Direct Expenses” shall mean “Operating Expenses” and “Tax Expenses.”
     1.3 “Expense Year” shall mean each calendar year in which any portion of
the Lease Term falls, through and including the calendar year in which the Lease
Term expires, provided that Landlord, upon notice to Tenant, may change the
Expense Year from time to time to any other twelve (12) month consecutive
period, and, in the event of any such change, Tenant’s Share of Direct Expenses
shall be equitably adjusted for any Expense Year involved in any such change.
     1.4 “Operating Expenses” shall mean all expenses, costs and amounts of
every kind and nature which Landlord pays or accrues during the Base Year or any
Expense Year, as applicable, because of or in connection with the ownership,
management, maintenance, security, repair, replacement, restoration or operation
of the Project, or any portion thereof (including allocations to the Project
from Costs Pools, as provided below). Without limiting the generality of the
foregoing, Operating Expenses shall specifically include any and all of the
following: (i) the cost of supplying all utilities, the cost of operating,
repairing, maintaining, and renovating the utility, telephone, mechanical,
sanitary, storm drainage, and elevator systems, and the cost of maintenance and
service contracts in connection therewith; (ii) the cost of licenses,
certificates, permits and inspections and the cost of contesting any
governmental enactments which may affect Operating Expenses, and the costs
incurred in connection with a transportation system management program or
similar program; (iii) the cost of all insurance carried by Landlord in
connection with the Project and any deductible amounts; (iv) the cost of
landscaping, relamping, and all supplies, tools, equipment and materials used in
the operation, repair and maintenance of the Project, or any portion thereof;
(v) costs incurred in connection with the parking areas servicing the Project;
(vi) fees and other costs, including management fees, consulting fees, legal
fees and accounting fees, in connection with the management, operation,
maintenance and repair of the Project; (vii) payments under any equipment rental
agreements and the fair rental value of any management office space;
(viii) wages, salaries and other compensation and benefits, including taxes
levied thereon, of all persons engaged in the operation, maintenance and
security of the Project; (ix) payments, fees or charges under any easement,
license, operating agreement, declaration, restrictive covenant, or any
instrument pertaining to the sharing of costs by the Building or Project, or any
portion thereof; (x) operation, repair, maintenance and replacement of all
systems and equipment and components thereof of the Building (other than capital
replacements, which are limited as set forth in clause (xiii) below); (xi) the
cost of janitorial, alarm, security and other services, replacement of wall and
floor coverings, ceiling tiles and fixtures in common areas, maintenance and
replacement of curbs and walkways, non-structural repair to roofs and re-roofing
(provided that any cost of re-roofing shall be treated as a capital cost in
accordance with clause (xiii) below); (xii) amortization (including interest on
the unamortized cost) of the cost of acquiring or the rental expense of personal
property used in the maintenance, operation and repair of the Project, or any
portion thereof; (xiii) amortization in accordance with generally accepted
accounting principles, applied consistently to the Base Year and all subsequent
Expense Years, of the costs of capital expenditures and reasonable financing
charges for (A) items that are primarily for the purpose of (1) reducing or
avoiding increases in Operating Expenses in Landlord’s good faith estimate, or
(2) promoting the health, safety or wellbeing of the Building and/or its
occupants, and/or their contractors, agents, invitees and guests, (B) replacing,
modifying and/or adding improvements or equipment mandated by any Governmental
Requirement enacted or which take effect after the date of this Lease and any
repairs, disposals or removals necessitated thereby (including, but not limited
to, the cost of complying with Applicable Laws), or (C) any other cost or
expense necessary to carry out Landlord’s maintenance, repair, replacement and
other obligations under this Lease; provided, however, that any capital
expenditure shall be amortized with interest over its useful life as Landlord
shall reasonably determine; (xiv) snow removal cost; and (xv) costs, fees,
charges or assessments imposed by, or resulting from any mandate imposed on
Landlord by, any federal, state or local government for fire and police
protection, trash removal, community services, or other services which do not
constitute “Tax Expenses” as that term is defined in Section 1.5, below. The
following costs and expenses shall be excluded from Operating Expenses: (a)
expenses relating to leasing space in the Building (including tenant
improvements, leasing and brokerage commissions and advertising expenses);
(b) legal fees and disbursements incurred for collection of tenant accounts or
negotiation of leases, or relating to disputes between Landlord and other
tenants and occupants of the Building; (c) capital items not specifically
permitted by this Section 1.4; (d) Tax Expenses; (e) costs of restoring any
portion of the Project following a casualty, but only to the extent of any
amounts Landlord is entitled to receive on account of proceeds of insurance;
(f) except to the extent specifically provided in this Section 1.4, depreciation
or payments of principal and interest on any mortgages upon the Building;
(g) payments of ground rent pursuant to any ground lease covering the Building;
(h) the costs of any service or facility provided to any other tenant or
occupant in the Building which either (I) Landlord is not obligated to supply or
furnish to Tenant or (II) is supplied or furnished to Tenant pursuant to the
terms of this Lease with separate or additional charge; (i) the cost of any work
performed for any other tenant or occupant in the Building which either (I) is
not performed for Tenant or (II) is performed for Tenant pursuant to the terms
of this Lease with separate or additional charge (but Landlord shall have the
right to “gross-up” as if the floor was vacant); (j) payments made by Landlord
to a company or other entity affiliated with Landlord for goods and services to
the extent that such payments exceed the amounts that would have been paid to
independent third parties for goods and services of like kind in connection with
the operation, repair, cleaning, maintenance, management and security of the
Building; (k) the cost of correcting any defects in the construction of any
portion of the Project to the extent actually covered by any warranty rights of
Landlord; (1) costs associated with the operation of the business of the

B-1



--------------------------------------------------------------------------------



 



partnership or entity which constitutes the Landlord (hereinafter, the
“Operational Entity”), as the same are distinguished from the costs of operation
of the Project (which shall specifically include, but not be limited to,
accounting costs associated with the operation of the Project), including, but
not limited to, costs of the Operational Entity accounting and legal matters,
costs of defending any lawsuits with any mortgagee or ground lessor (except as
the actions of the Tenant may be in issue), costs and fees incurred in the
selling, syndicating, financing, mortgaging or hypothecating any of the
Landlord’s interest in the Project, and costs and fees incurred in connection
with any disputes between Landlord and its employees, between Landlord and
Project management, or between Landlord and other tenants, occupants or brokers,
and Landlord’s general corporate overhead and general and administrative
expenses; (m) the wages and benefits of any employee who does not devote
substantially all of his or her employed time to the Project unless such wages
and benefits are prorated to reflect time spent on operating and managing the
Project vis-a-vis time spent on matters unrelated to operating and managing the
Project; (n) the amount paid as ground rental for the Project (or any portion
thereof) by the Landlord, and attorneys, fees’, transfer taxes and any other
transactional costs or expenses associated with any ground lease of the Project
(or any portion thereof); (o) overhead and profit increment paid to the Landlord
or to subsidiaries or affiliates of the Landlord for services in the Project to
the extent the same exceeds the costs of such services rendered by qualified,
first-class unaffiliated third parties providing similar services in the San
Francisco Bay Area on a competitive basis, save and except for Landlord’s
management fee which shall not be subject to this limitation, but which in no
event shall exceed three percent (3%) of the revenue generated by the Project
during the Lease Term; (p) any compensation paid to clerks, attendants or other
persons in commercial concessions operated by the Landlord; (q) costs arising
from the gross negligence or willful misconduct of Landlord or its agents,
employees, vendors, contractors, or providers of materials or services, and any
interest and tax penalties incurred as a result of Landlord’s negligence,
inability or unwillingness to make payments or file returns when due;
(r) operating reserves or contingency amounts in excess of the amount allocated
thereto in the Base Year; and (s) costs of capital improvements and other
capital costs incurred in connection with the Project that are not included in
clause (xiii) above; (t) costs of Landlord’s political or charitable
contributions; (u) costs incurred to comply with laws relating to the removal of
any hazardous material (as defined under applicable law) which was in existence
in the Building or on the Project prior to the Lease Commencement Date, and was
of such a nature that a federal, State or municipal governmental authority, if
it had then had knowledge of the presence of such hazardous material, in the
state, and under the conditions that it then existed in the Building or on the
Project, would have then required the removal of such hazardous material or
other remedial or containment action with respect thereto; and costs incurred to
remove, remedy, contain, or treat hazardous material, which hazardous material
is brought into the Building or onto the Project after the date hereof by
Landlord or any of its agents, employees, vendors, contractors or providers or
materials or services; and (V) any cost expressly excluded from Operating
Expenses elsewhere in this Lease.
     If during any or all of a portion of the Base Year or any subsequent
Expense Year, Landlord is not furnishing any particular work or service (the
cost of which, if performed by Landlord, would be included in Operating
Expenses) to a tenant who has undertaken to perform such work or service in lieu
of the performance thereof by Landlord, Operating Expenses shall be deemed to be
increased by an amount equal to the additional Operating Expenses which would
reasonably have been incurred during such period by Landlord if it had furnished
such work or service to such tenant. If the Project is not fully occupied during
all or a portion of the Base Year or any Expense Year, Landlord may elect to
make an appropriate adjustment to the components of Operating Expenses for such
year to determine the amount of Operating Expenses that would have been incurred
had the Project been ninety five percent (95%) occupied; and the amount so
determined shall be deemed to have been the amount of Operating Expenses for
such year. Operating Expenses for the Base Year shall not include market-wide
labor-rate increases due to extraordinary circumstances, including, but not
limited to, boycotts and strikes, and utility rate increases due to
extraordinary circumstances including, but not limited to, conservation
surcharges, boycotts, embargoes or other shortages, or amortized costs relating
to capital improvements. In no event shall the component of Operating Expenses
relating to electrical costs in any Expense Year be deemed to be less than the
component of Operating Expenses relating to electrical costs which is included
in the Base Year. Landlord shall not (i) make a profit by charging items to
Operating Expenses that are otherwise also charged separately to others and
(ii) subject to Landlord’s right to adjust the components of Operating Expenses
described above in this paragraph, collect Operating Expenses from Tenant and
all other tenants in the Building in an amount in excess of what Landlord incurs
for the items included in Operating Expenses.
     If Landlord, in any Expense Year following the Base Year, begins providing
any new category of services which was not provided for in the Base Year (e.g.,
security) (the “New Services”), and as a result of such New Services there is in
an increase in Operating Expenses by more than five percent (5%) in any Expense
Year over the prior Expense Year, then for such period of time in which such New
Services apply, Operating Expenses for the Base Year shall be increased by the
amount that Landlord reasonably determines it would have incurred had Landlord
provided such New Services during the same period of time during the Base Year
as such New Services were provided during such subsequent Expense Year. If
Landlord, in any Expense Year after the Base Year, discontinues any type or
category of service (including, without limitation, New Services), then for such
period of time in which such services are discontinued, Operating Expenses for
the Base Year shall be decreased by the amount that Landlord reasonably incurred
for such type or category of service.
     l.5 Taxes. “Tax Expenses” shall mean all federal, state, county, or local
governmental or municipal taxes, fees, charges or other impositions of every
kind and nature, whether general, special, ordinary or extraordinary,
(including, without limitation, real estate taxes, general and special
assessments, transit taxes, occupancy tax, leasehold taxes or taxes based upon
the receipt of rent, including gross receipts or sales taxes applicable to the
receipt of rent, unless required to be paid by Tenant, ad valorem taxes,
personal property taxes imposed upon the fixtures, machinery, equipment,
apparatus, systems and equipment, appurtenances, furniture and other personal
property used in connection with the Project, or any portion thereof), which
shall be paid or accrued during any Expense Year (without regard to any
different fiscal year used by such governmental or municipal

B-2



--------------------------------------------------------------------------------



 



authority) because of or in connection with the ownership, leasing and operation
of the Project, or any portion thereof, including any allocation from Cost
Pools. All assessments shall be paid by Landlord in the maximum number of
installments permitted by law.
     Tax Expenses shall include, without limitation: (i) any tax on the rent,
right to rent or other income from the Project, or any portion thereof, or as
against the business of leasing the Project, or any portion thereof; (ii) any
assessment, tax, fee, levy or charge in addition to, or in substitution,
partially or totally, of any assessment, tax, fee, levy or charge previously
included within the definition of real property tax for any services as fire
protection, street, sidewalk and road maintenance, refuse removal and for other
governmental services formerly provided without charge to property owners or
occupants all whether charged or assessed by the United States of America, the
state in which the Project is located, any county, city, district, municipality
or other governmental subdivision, court or agency or quasi-governmental agency
and any board, agency or authority associated with any such governmental entity,
including the fire department having jurisdiction over the Project; (iii) any
increase in assessment, tax, fee, levy or charge resulting from any sale,
refinancing or other change in ownership of the Building, the Project or any
portion thereof; (iv) any assessment, tax, fee, levy, or charge allocable to or
measured by the area of the Premises or the Rent payable hereunder, including,
without limitation, any business or gross income tax or excise tax with respect
to the receipt of such rent, or upon or with respect to the possession, leasing,
operating, management, maintenance, alteration, repair, use or occupancy by
Tenant of the Premises, or any portion thereof; and (v) any assessment, tax,
fee, levy or charge, upon this transaction or any document to which Tenant is a
party, creating or transferring an interest or an estate in the Premises.
     Any costs and expenses (including, without limitation, reasonable
attorneys’ fees) incurred in attempting to protest, reduce or minimize Tax
Expenses shall be included in Tax Expenses in the Expense Year such expenses are
paid. If Tax Expenses for any period during the Lease Term or any extension
thereof are increased after payment thereof for any reason, including, without
limitation, error or reassessment by applicable governmental or municipal
authorities, Tenant shall pay Landlord upon demand Tenant’s Share of any such
increased Tax Expenses included by Landlord as Tax Expenses pursuant to the
terms of this Lease. Notwithstanding anything to the contrary contained in this
Section 1.5 (except as set forth in Section 1.5(i), above), there shall be
excluded from Tax Expenses (i) all excess profits taxes, franchise taxes, gift
taxes, capital stock taxes, inheritance and succession taxes, estate taxes,
federal and state income taxes, and other taxes to the extent applicable to
Landlord’s general or net income (as opposed to rents, receipts or income
attributable to operations at the Project), (ii) any items included as Operating
Expenses, and (iii) any fines, default interest and penalties accruing due to
Landlord’s failure to timely make payment of the amount due to the applicable
taxing authority, and (iv) any new assessments or bonds issued at Landlord’s
written request for the Project, to the extent the payments associated with such
encumbrances are not intended to reduce Operating Expenses otherwise payable
under Section 1.4 above.
     1.6 “Tenant’s Share” shall for the Initial Premises is 4.134% and for the
Must Take Premises is 3.098%. Tenant’s Share was calculated by dividing the
number of square feet of rentable area in the Premises by the number of square
feet of rentable area in the Building, and expressing such quotient in the form
of a percentage.
2. Allocation of Direct Expenses. Landlord shall have the right, from time to
time, to equitably allocate some or all of the Direct Expenses for the Project
among different portions or occupants of the Project (the “Cost Pools”), in
Landlord’s discretion. Such Cost Pools may include, but shall not be limited to,
the office space tenants of a building of the Project or of the Project, the
residential space of a building of the Project or of the Project, and the retail
space tenants of a building of the Project or of the Project. The Direct
Expenses within each such Cost Pool shall be allocated and charged to the
tenants and/or owners within such Cost Pool in a reasonable manner (if not
provided for pursuant to separate agreement).
3. Calculation and Payment of Additional Rent. If for any Expense Year ending or
commencing within the Lease Term, (a) Tenant’s Share of Operating Expenses for
such Expense Year exceeds Tenant’s Share of Operating Expenses applicable to the
Base Year, then Tenant shall pay to Landlord, in the manner set forth in
Section 4, below, as Additional Rent, an amount equal to the excess (the
“Operating Expense Excess”), and (b) Tenant’s Share of Tax Expenses for such
Expense Year exceeds Tenant’s Share of Tax Expenses applicable to the Base Year,
then Tenant shall pay to Landlord, in the manner set forth in Section 4, below,
as Additional Rent, an amount equal to the excess (the “Tax Expense Excess,”
together with Operating Expense Excess, the “Excess”).
4. Statement of Actual Direct Expenses and Payment by Tenant. Landlord shall
endeavor to deliver to Tenant no later than May 31st following the end of each
Expense Year, a statement (the “Statement”) which shall state in reasonable
detail the Direct Expenses incurred or accrued for such preceding Expense Year,
and which shall indicate the amount of the Operating Expense Excess and/or the
Tax Expense Excess, as applicable. Upon receipt of the Statement for each
Expense Year commencing or ending during the Lease Term, if an Excess is
present, Tenant shall pay, with its next installment of Base Rent due, the full
amount of the Excess for such Expense Year, less the amounts, if any, paid
during such Expense Year as “Estimated Excess,” as that term is defined in
Section 5, below. The failure of Landlord to timely furnish the Statement for
any Expense Year shall not prejudice Landlord or Tenant from enforcing its
rights under this Exhibit B. Even though the Lease Term has expired and Tenant
has vacated the Premises, when the final determination is made of Tenant’s Share
of Direct Expenses for the Expense Year in which this Lease terminates, if an
Excess if present, Tenant shall immediately pay to Landlord such amount. The
provisions of this Section 4 shall survive the expiration or earlier termination
of the Lease Term. Tenant waives and releases any and all objections or claims
relating to Direct Expenses for any calendar year unless, within sixty (60) days
after Landlord provides Tenant with the annual Statement for the calendar year,
Tenant provides Landlord written notice that it disputes the Statement (which
notice shall specify in detail the reasons for such dispute as to a particular
item or items). If Tenant disputes the Statement then, pending resolution of the
dispute, Tenant shall pay the rent in question to Landlord in the amounts
provided in the disputed Statement.

B-3



--------------------------------------------------------------------------------



 



5. Statement of Estimated Direct Expenses. In addition, Landlord shall endeavor
to deliver Tenant a yearly expense estimate statement (the “Estimate Statement”)
which shall set forth Landlord’s reasonable estimate (the “Estimate”) of what
the total amount of Direct Expenses for the then-current Expense Year shall be
and the estimated excess (the “Estimated Excess”) as calculated by comparing the
Operating Expenses and Tax Expenses for such Expense Year, which shall be based
upon the Estimate, to the amount of Operating Expenses and Tax Expenses for the
Base Year. The failure of Landlord to timely furnish the Estimate Statement for
any Expense Year shall not preclude Landlord from enforcing its rights to
collect any Estimated Excess under this Exhibit B, nor shall Landlord be
prohibited from revising any Estimate Statement or Estimated Excess theretofore
delivered to the extent necessary. Thereafter, Tenant shall pay, with its next
installment of Base Rent due, a fraction of the Estimated Excess for the
then-current Expense Year (reduced by any amounts paid pursuant to the next to
last sentence of this Section 5). Such fraction shall have as its numerator the
number of months which have elapsed in such current Expense Year, including the
month of such payment, and twelve (12) as its denominator. Until a new Estimate
Statement is furnished (which Landlord shall have the right to deliver to Tenant
at any time), Tenant shall pay monthly, with the monthly Base Rent installments,
an amount equal to one-twelfth (1/12) of the total Estimated Excess set forth in
the previous Estimate Statement delivered by Landlord to Tenant.
6. Taxes and Other Charges for Which Tenant Is Directly Responsible. Tenant
shall be liable for and shall pay ten (10) days before delinquency, taxes levied
against Tenant’s furniture, fixtures, equipment and any other personal property
located in or about the Premises. If any such taxes on Tenant’s furniture,
fixtures, equipment and any other personal property are levied against Landlord
or Landlord’s property or if the assessed value of Landlord’s property is
increased by the inclusion therein of a value placed upon such equipment,
furniture, fixtures or any other personal property and if Landlord pays the
taxes based upon such increased assessment, which Landlord shall have the right
to do regardless of the validity thereof but only under proper protest if
requested by Tenant, Tenant shall upon demand repay to Landlord the taxes so
levied against Landlord or the proportion of such taxes resulting from such
increase in the assessment, as the case may be.
     If the tenant improvements in the Premises, whether installed and/or paid
for by Landlord or Tenant and whether or not affixed to the real property so as
to become a part thereof, are assessed for real property tax purposes at a
valuation higher than the valuation at which tenant improvements conforming to
Landlord’s “building standard” in other space in the Building are assessed, then
the Tax Expenses levied against Landlord or the property by reason of such
excess assessed valuation shall be deemed to be taxes levied against personal
property of Tenant and shall be governed by the provisions of Section 5, above.
     Notwithstanding any contrary provision herein, Tenant shall pay prior to
delinquency any (i) rent tax or sales tax, service tax, transfer tax or value
added tax, or any other applicable tax on the rent or services herein or
otherwise respecting this Lease, (ii) taxes assessed upon or with respect to the
possession, leasing, operation, management, maintenance, alteration, repair, use
or occupancy by Tenant of the Premises or any portion of the Project, including
the Project parking facility; or (iii) taxes assessed upon this transaction or
any document to which Tenant is a party creating or transferring an interest or
an estate in the Premises.
7. Tenant’s Audit Rights. Within ninety (90) days after receipt of a Statement
by Tenant (the “Review Period”), if Tenant disputes the amount set forth in the
Statement, Tenant’s employees or an independent certified public accountant who
is not compensated on a contingency fee or similar basis relating to the results
of such review (which accountant is a member of a regionally recognized
accounting firm), designated by Tenant, may, after reasonable notice to Landlord
and at reasonable times, inspect Landlord’s records at Landlord’s offices, at
Tenant’s sole cost and expense, provided that Tenant is not then in default
after expiration of all applicable cure periods of any obligation under this
Lease (including, but not limited to, the payment of the amount in dispute) and
provided further that Tenant and such accountant or representative shall, and
each of them shall use their commercially reasonable efforts to cause their
respective agents and employees to, maintain all information contained in
Landlord’s records in strict confidence. Tenant’s failure to dispute the amounts
set forth in any Statement within the Review Period shall be deemed to be
Tenant’s approval of such Statement and Tenant, thereafter, waives the right or
ability to dispute the amounts set forth in such Statement. If after such
inspection, but within thirty (30) days after the Review Period, Tenant notifies
Landlord in writing that Tenant still disputes such amounts, a certification as
to the proper amount shall be made, at Tenant’s expense, by an independent
certified public accountant (the “Independent Accountant”) selected by Landlord
and reasonable acceptable to Tenant, which certification shall be binding upon
Landlord and Tenant. Landlord shall cooperate in good faith with Tenant and the
accountant to show Tenant and the accountant the information upon which the
certification is to be based. However, if such certification by the Independent
Accountant proves that the Building Direct Expenses set forth in the Statement
were (i) overstated by more than four percent (4%), then the cost of the
Independent Accountant and the cost of such certification shall be paid for by
Landlord, or (ii) overstated by more than two percent (2%) but less than four
percent (4%), then the cost of the Independent Accountant and the cost of such
certification shall be shared equally (i.e., each party shall pay for one-half
of such costs) by Landlord and Tenant. Promptly following the parties receipt of
such certification, the parties shall make such appropriate payments or
reimbursements, as the case may be, to each other, as are determined to be owing
pursuant to such certification.

B-4



--------------------------------------------------------------------------------



 



EXHIBIT C
WORK LETTER
1. TENANT IMPROVEMENTS. Landlord shall construct and, except as provided below
to the contrary, pay for the entire cost of constructing (i) the tenant
improvements to the Initial Premises (“Initial Tenant Improvements”) described
in Schedule “1” attached hereto (the “Phase 1 Plans”), and (ii) the tenant
improvements to the Must Take Premises (“Must Take Tenant Improvements”)
generally described in Schedule “2” attached hereto, with the design and
specifications therefore to be completed by Landlord and approved by Tenant
(which approval shall not be unreasonably withheld, conditioned or delayed)
within sixty (60) days after the effective date of this Lease (the “Phase 2
Plans”). Each of the Initial Tenant Improvements and the Must Take Tenant
Improvements are sometimes referred to herein generally as “Tenant
Improvements,” and collectively as the “Landlord’s Work”. Each of the Phase 1
Plans and the Phase 2 Plans are sometimes referred to herein generally as the
“Plans,” and collectively as the “Design Package”. The Design Package and the
Landlord’s Work may be conducted in phases, and Tenant may request changes to
any of the Plans after they have been approved by Landlord, provided that
(a) the changes shall not be of a lesser quality than Landlord’s standard
specifications for tenant improvements for the Building, as the same may be
changed from time to time by Landlord (the “Standards”); (b) the changes conform
to applicable governmental regulations and necessary governmental permits and
approvals can be secured; (c) the changes do not require building service beyond
the levels normally provided to other tenants in the Building; (d) the changes
do not have any adverse affect on the structural integrity or systems of the
Building; (e) the changes will not, in Landlord’s opinion, unreasonably delay
construction of the Landlord’s Work; and (f) Landlord has determined in its
reasonable discretion that the changes are of a nature and quality consistent
with the overall objectives of Landlord for the Building. If Landlord approves a
change requested by Tenant to any of the Plans after such Plans have been
approved by Landlord, then, as a condition to the effectiveness of Landlord’s
approval, Tenant shall pay to Landlord upon demand by Landlord the increased
cost attributable to such change, as reasonably determined by Landlord, but only
to the extent that the “Tenant Improvements Costs” (as defined below) exceed the
“Improvement Allowance” (as defined below). To the extent any such change
results in a delay of completion of construction of either of the Tenant
Improvements, then such delay shall constitute a delay caused by Tenant as
described below. For purposes hereof, “Tenant Improvement Costs” means all costs
and expenses incurred by Landlord to design, permit and construct the Tenant
Improvements, including any costs incurred by Landlord as a result of a change
requested by Tenant to any of the Plans hereunder, and including, without
limitation, any changes to the Base Building or Building Systems, or both,
required as a result of the Tenant Improvements.
2. CONSTRUCTION OF TENANT IMPROVEMENTS. Landlord’s contractor shall commence and
diligently proceed (using commercially reasonable efforts) with the construction
of the Initial Tenant Improvements promptly following mutual execution and
delivery of this Lease and receipt of permits, and shall endeavor (using
commercially reasonable efforts) to substantially complete the Initial Tenant
Improvements by the Estimated Initial Premises Delivery Date, subject to Tenant
Delays (as described in Section 4 below) and Force Majeure Delays (as described
in Section 5 below). Landlord’s contractor shall commence and diligently proceed
(using commercially reasonable efforts) with the construction of the Must Take
Tenant Improvements, and shall endeavor (using commercially reasonably efforts)
to substantially complete the Must Take Tenant Improvements by the Estimated
Must Take Premises Delivery Date, subject to Tenant Delays (as described in
Section 4 below) and Force Majeure Delays (as described in Section 5 below);
provided, however, that in no event shall Landlord be obligated to commence
construction for the Must Take Premises prior to the date upon which the current
tenant of the Must Take Premises fully vacates the Must Take Premises, but
subject to Tenant’s rights set forth in Section 1.1 of the Lease arising from
Landlord’s failure to complete construction of the Must Take Tenant Improvements
by the outside delivery date set forth therein. Promptly upon the commencement
of the applicable Tenant Improvements, Landlord shall furnish Tenant with a
construction schedule letter setting forth the projected completion dates
therefor and showing the deadlines for any actions required to be taken by
Tenant during such construction, and Landlord may from time to time during
construction of such Tenant Improvements modify such schedule.
3. SUBSTANTIAL COMPLETION; DELIVERY OF POSSESSION.
     (a) Substantial Completion; Punch-List. The Initial Tenant Improvements
shall be deemed to be “substantially completed” when Landlord: (a) is able to
provide Tenant reasonable access to the Initial Premises; (b) has substantially
completed the Initial Tenant Improvements in accordance with the Phase 1 Plans,
other than decoration and minor “punch-list” type items and adjustments which do
not materially interfere with Tenant’s access to or use of the Initial Premises;
and (c) has obtained a temporary certificate of occupancy or other required
equivalent approval from the local governmental authority permitting occupancy
of the Initial Premises; provided, however, that if substantial completion of
the Initial Tenant Improvements is delayed as a result of any Tenant Delays
described in Section 4 below, then substantial completion shall be the date that
the Initial Tenant Improvements would have been completed but for such Tenant
Delays. The Must Take Tenant Improvements shall be deemed to be substantially
completed when Landlord: (a) is able to provide Tenant reasonable access to the
Must Take Premises; (b) has substantially completed the Must Take Tenant
Improvements in accordance with the Phase 2 Plans, other than decoration and
minor punch-list items and adjustments which do not materially interfere with
Tenant’s access to or use of the Must Take Premises; and (c) has obtained a
temporary certificate of occupancy or other required equivalent approval from
the local governmental authority permitting occupancy of the Must Take Premises;
provided, however, that if substantial completion of the Must Take Tenant
Improvements is delayed as a result of any Tenant Delays described in Section 4
below, then substantial completion shall be the date that the Must Take Tenant
Improvements would have been completed but for such Tenant Delays. Within ten
(10) days after substantial completion of the applicable Tenant Improvements,
Tenant shall conduct a walk-through inspection of the applicable portion of the
Premises with Landlord and provide to Landlord a written punch-list

C-1



--------------------------------------------------------------------------------



 



specifying those decoration and other punch-list items which require completion,
which items Landlord shall thereafter diligently complete; provided, however,
that Tenant shall be responsible, at Tenant’s sole cost and expense, for the
remediation of any items on the punch-list caused by Tenant’s acts or omissions.
If the parties disagree on the applicable punch-list scope of work (for
instance, if Landlord alleges it is not responsible for an item requested to be
included in the applicable punch list), then any such dispute shall be resolved
by binding arbitration with the San Mateo, California office of the American
Arbitration Association, pursuant to the commercial rules of the American
Arbitration Association; provided, however, that Landlord shall perform the work
subject to resolution of any such dispute, and arbitration shall be used to
determine the parties’ respective liability for the cost thereof, either as a
cost of the Landlord’s Work or as a cost payable by Tenant for alterations to
the applicable portion of the Premises.
     (b) Delivery of Possession. Landlord agrees to deliver possession of the
Initial Premises to Tenant when the Initial Tenant Improvements have been
substantially completed in accordance with Section (a) above; and Landlord
agrees to deliver possession of the Must Take Premises to Tenant when the Must
Take Tenant Improvements have been substantially completed in accordance with
Section (a) above; subject in each case to Tenant’s early access rights to
perform Tenant’s Work prior to the applicable Commencement Date as provided in
Section 2.5 of the Lease. Tenant agrees that if Landlord is unable to deliver
possession of the Premises to Tenant by the Estimated Initial Premises Delivery
Date and the Estimated Must Take Premises Delivery Date, the Lease shall not be
void or voidable, nor shall Landlord be liable to Tenant for any loss or damage
resulting therefrom, nor shall the expiration date of the Term be in any way
extended, but Tenant shall have the rent credit rights and the termination
rights set forth in Section 1.1 of the Lease if delivery of the applicable
portion of the Premises is delayed beyond the applicable outside date set forth
in Section 1.1 pursuant to any delays other than Tenant Delays or Force Majeure
Delays.
4. TENANT DELAYS. For purposes of this Work Letter Agreement, “Tenant Delays”
shall mean any delay in the completion of either phase of the Tenant
Improvements resulting from any or all of the following: (a) Tenant’s failure to
timely perform any of its obligations pursuant to this Work Letter Agreement,
including any failure to complete, on or before the due date therefor, any
action item which is Tenant’s responsibility pursuant to the applicable Work
Schedule or any schedule delivered by Landlord to Tenant pursuant to this Work
Letter Agreement; (b) Tenant’s changes to the applicable Plans; (c) Tenant’s
request for materials, finishes, or installations which are not readily
available or which are incompatible with the Standards, following notice from
Landlord that such situation exists; (d) any delay of Tenant in making payment
to Landlord for Tenant’s share of any costs in excess of the cost of the
applicable Tenant Improvements as described in the applicable Plans; or (e) any
other act or failure to act by Tenant, Tenant’s employees, agents, architects,
independent contractors, consultants and/or any other person performing or
required to perform services on behalf of Tenant; provided that Tenant shall
have received advanced written notice from Landlord of such act or failure and a
reasonable opportunity to cure such act or failure.
5. FORCE MAJEURE DELAYS. For purposes of this Work Letter, “Force Majeure
Delays” shall mean any actual delay beyond the reasonable control of Landlord in
the construction of the Tenant Improvements, which is not a Tenant Delay and
which is caused by any of the causes described in Section 29.16 of the Lease;
provided, however, that the failure of the current tenant of the Must Take
Premises to vacate the Must Take Premises shall not be deemed a Force Majeure
Delay since the Estimated Commencement Date for the Must Take Premises and the
outside delivery date set forth in Section 1.1 of the Lease incorporates a
reasonable period for Landlord to exercise its legal remedies to cause such
tenant to vacate the Must Take Premises upon the expiration of its lease.
6. ALLOCATION OF COSTS; IMPROVEMENT ALLOWANCE. Notwithstanding anything to the
contrary contained in this Work Letter, Landlord shall bear all Tenant
Improvements costs to the extent the total Tenant Improvement Costs do not
exceed Two Hundred Forty Four Thousand Two Hundred Eighty Seven Dollars
($244,287.00) (the “Improvement Allowance”). Tenant shall bear all Tenant
Improvement Costs (and all other costs or expenses incurred in connection with
the design and construction of the Tenant Improvements) in excess of the
Improvement Allowance (“Excess Tenant Improvement Costs”) in accordance with the
provisions of this Work Letter. Notwithstanding any provision of this Work
Letter to the contrary, Landlord shall have no obligation hereunder to make any
payments or disbursements, or incur any obligation to make any payment or
disbursement, in a total amount which exceeds the Improvement Allowance. Prior
to the commencement of construction of the applicable Tenant Improvements,
Landlord will submit to Tenant a written estimate of the cost (the “Work Cost”)
to complete the applicable Tenant Improvement (the “Work Cost Estimate”). Within
three (3) business days after receipt of the Work Cost Estimate, Tenant will
either approve the Work Cost Estimate or disapprove specific items and submit to
Landlord revisions to the applicable Plans to reflect deletions of and/or
substitutions for such disapproved items. Upon Tenant’s approval of the Work
Cost Estimate (such approved Work Cost Estimate to be hereinafter known as the
“Work Cost Statement”), Landlord will have the right to purchase materials and
to commence the construction of the items included in the Work Cost Statement.
If the total costs reflected in the Work Cost Statement for the Initial Tenant
Improvements and the Must-Take Tenant Improvements exceed the Improvement
Allowance, Tenant agrees to pay such excess, as additional rent, within ten (10)
business days after Tenant’s approval of the applicable Work Cost Estimate.
Throughout the course of construction, any differences between the estimated
Work Cost in the Work Cost Statement and the actual Work Cost will be determined
by Landlord and appropriate adjustments and payments by Landlord or Tenant, as
the case may be, will be made within ten (10) business days thereafter. Any
unused portion of the Improvement Allowance upon completion of the Tenant
Improvements will not be refunded to Tenant or be available to Tenant as a
credit against any obligations of Tenant under the Lease. A summary of the final
and actual costs and expenses incurred by Landlord for the Initial Tenant
Improvements and for the Must-Take Tenant Improvements shall be promptly
provided by Landlord to Tenant following completion of the Tenant Improvements,
for Tenant’s insurance and compliance purposes.

C-2



--------------------------------------------------------------------------------



 



SCHEDULE “1”
to
EXHIBIT C
PLANS AND SPECIFICATIONS FOR INITIAL TENANT IMPROVEMENTS

1.   Paint all interior walls of Initial Premises which are currently painted
with one-coat of building standard paint.   2.   Upgrade the existing walls of
the copyroom/storage area to a fire-rated condition, including one
(1) door/frame.   3.   Provide Building standard lock sets and keys on all new
office doors.   4.   Provide Building standard fire extinguishers per building
code.

C-3



--------------------------------------------------------------------------------



 



SCHEDULE “2”
to
EXHIBIT C
GENERAL DESCRIPTION OF MUST TAKE TENANT IMPROVEMENTS

1.   Demise the Must Take Premises and construct eight (8) interior offices,
network wiring cutouts/pull strings, receptacles, lighting in all the
constructed offices to match existing offices in the premise therein as well as
in accordance with the plan attached as Exhibit 1 to this Schedule 2.   2.  
Construct a wall in the open area along the windows, install door/frame and
sidelight, and relocate the electrical switches therein as well as in accordance
with the plan attached as Exhibit 1 to this Schedule 2.   3.   Upgrade the
existing walls of the server room to a fire-rated condition, including one
(1) 20 minute rated Maple door and aluminum frame.   4.   Furnish and Install
Herculite style door from lobby to the Must Take Premises therein as well as in
accordance with the plan attached as Exhibit 1 to this Schedule 2.   5.  
Concurrently cap the sprinkler systems in (a) the server closet located in the
Must Take Premises and (b) the document control/audit room located in the
Initial Premises, and add portable FM200 Fire Suppression Systems (or reasonably
acceptable alternatives thereto) within such areas.   6.   Install building
standard carpet with coloring that matches the Initial Premises throughout the
Must Take Premises, other than where the existing VCT flooring is located on the
break-room, copy-room and storage-room (which existing VCT Flooring shall remain
in place).   7.   Patch and paint all interior walls of the Must Take Premises
with two coats of one color of building standard paint to match Initial Premise,
other than in the reception area.   8.   Patch and repair demo scars and walls
throughout the Must Take Premises.   9.   All millwork to remain in-place,
except for area within Must Take Premises to be demolished as part of the Tenant
Improvements.   10.   Install standard 24” sidelights in all new offices and
conference rooms within Must Take Premises.   11.   Provide Building standard
lock sets and keys on all new office doors.   12.   Provide Building standard
fire extinguishers per building code.   13.   Remove all trash and debris.

C-1



--------------------------------------------------------------------------------



 



(MAP) [b73463oib7346302.gif]

C-1



--------------------------------------------------------------------------------



 



EXHIBIT D
RULES AND REGULATIONS
     Tenant shall faithfully observe and comply with the following Rules and
Regulations. Landlord shall not be responsible to Tenant for the nonperformance
of any of said Rules and Regulations by or otherwise with respect to the acts or
omissions of any other tenants or occupants of the Project. In the event of any
conflict between the Rules and Regulations and the other provisions of this
Lease, the latter shall control.
     1. Tenant shall not alter any lock or install any new or additional locks
or bolts on any doors or windows of the Premises without obtaining Landlord’s
prior written consent. Tenant shall bear the cost of any lock changes or repairs
required by Tenant. Two keys will be furnished by Landlord for the Premises, and
any additional keys required by Tenant must be obtained from Landlord at a
reasonable cost to be established by Landlord. Upon the termination of this
Lease, Tenant shall restore to Landlord all keys of stores, offices, and toilet
rooms, either furnished to, or otherwise procured by, Tenant and in the event of
the loss of keys so furnished, Tenant shall pay to Landlord the cost of
replacing same or of changing the lock or locks opened by such lost key if
Landlord shall deem it necessary to make such changes.
     2. All doors opening to public corridors shall be kept closed at all times
except for normal ingress and egress to the Premises.
     3. Landlord reserves the right to close and keep locked all entrance and
exit doors of the Building during such hours as are customary for comparable
buildings in the county where the Project is located. Tenant, its employees and
agents must be sure that the doors to the Building are securely closed and
locked when leaving the Premises if it is after the normal hours of business for
the Building. Any tenant, its employees, agents or any other persons entering or
leaving the Building at any time when it is so locked, or any time when it is
considered to be after normal business hours for the Building, may be required
to sign the Building register. Access to the Building may be refused unless the
person seeking access has proper identification or has a previously arranged
pass for access to the Building. Landlord will furnish passes to persons for
whom Tenant requests same in writing. Tenant shall be responsible for all
persons for whom Tenant requests passes and shall be liable to Landlord for all
acts of such persons. The Landlord and his agents shall in no case be liable for
damages for any error with regard to the admission to or exclusion from the
Building of any person. In case of invasion, mob, riot, public excitement, or
other commotion, Landlord reserves the right to prevent access to the Building
or the Project during the continuance thereof by any means it deems appropriate
for the safety and protection of life and property.
     4. No furniture, freight or equipment of any kind shall be brought into the
Building without prior notice to Landlord. All moving activity into or out of
the Building shall be scheduled with Landlord and done only at such time and in
such manner as Landlord designates. Landlord shall have the right to prescribe
the weight, size and position of all safes and other heavy property brought into
the Building and also the times and manner of moving the same in and out of the
Building. Safes and other heavy objects shall, if considered necessary by
Landlord, stand on supports of such thickness as is necessary to properly
distribute the weight. Landlord will not be responsible for loss of or damage to
any such safe or property in any case. Any damage to any part of the Building,
its contents, occupants or visitors by moving or maintaining any such safe or
other property shall be the sole responsibility and expense of Tenant.
     5. No furniture, packages, supplies, equipment or merchandise will be
received in the Building or carried up or down in the elevators, except between
such hours, in such specific elevator and by such personnel as shall be
designated by Landlord.
     6. The requirements of Tenant will be attended to only upon application at
the management office for the Project or at such office location designated by
Landlord. Employees of Landlord shall not perform any work or do anything
outside their regular duties unless under special instructions from Landlord.
     7. No sign, advertisement, notice or handbill shall be exhibited,
distributed, painted or affixed by Tenant on any part of the Premises or the
Building without the prior written consent of the Landlord. Tenant shall not
disturb, solicit, peddle, or canvass any occupant of the Project and shall
cooperate with Landlord and its agents of Landlord to prevent same.
     8. The toilet rooms, urinals, wash bowls and other apparatus shall not be
used for any purpose other than that for which they were constructed, and no
foreign substance of any kind whatsoever shall be thrown therein. The expense of
any breakage, stoppage or damage resulting from the violation of this rule shall
be borne by the tenant who, or whose servants, employees, agents, visitors or
licensees shall have caused same.
     9. Tenant shall not overload the floor of the Premises, nor mark, drive
nails or screws, or drill into the partitions, woodwork or drywall or in any way
deface the Premises or any part thereof without Landlord’s prior written
consent.
     10. Except for vending machines intended for the sole use of Tenant’s
employees and invitees, no vending machine or machines other than fractional
horsepower office machines shall be installed, maintained or operated upon the
Premises without the written consent of Landlord.
     11. Tenant shall not use or keep in or on the Premises, the Building, or
the Project any kerosene, gasoline, explosive material, corrosive material,
material capable of emitting toxic fumes, or other inflammable or combustible
fluid chemical, substitute or material. Tenant shall provide material safety
data sheets for any Hazardous Substance used or kept on the Premises.
     12. Tenant shall not without the prior written consent of Landlord use any
method of heating or air conditioning other than that supplied by Landlord.

D-1



--------------------------------------------------------------------------------



 



     13. Tenant shall not use, keep or permit to be used or kept, any foul or
noxious gas or substance in or on the Premises, or permit or allow the Premises
to be occupied or used in a manner offensive or objectionable to Landlord or
other occupants of the Project by reason of noise, odors, or vibrations, or
interfere with other tenants or those having business therein, whether by the
use of any musical instrument, radio, phonograph, or in any other way. Tenant
shall not throw anything out of doors, windows or skylights or down passageways.
     14. Tenant shall not bring into or keep within the Project, the Building or
the Premises any animals, birds, aquariums, or, except in areas designated by
Landlord, bicycles or other vehicles.
     15. No cooking shall be done or permitted on the Premises, nor shall the
Premises be used for the storage of merchandise, for lodging or for any
improper, objectionable or immoral purposes. Notwithstanding the foregoing,
Underwriters’ laboratory-approved equipment and microwave ovens may be used in
the Premises for heating food and brewing coffee, tea, hot chocolate and similar
beverages for employees and visitors, provided that such use is in accordance
with all applicable federal, state, county and city laws, codes, ordinances,
rules and regulations.
     16. The Premises shall not be used for manufacturing or for the storage of
merchandise except as such storage may be incidental to the use of the Premises
provided for in Section 5.1 of the Lease. Tenant shall not occupy or permit any
portion of the Premises to be occupied as an office for a messenger-type
operation or dispatch office, public stenographer or typist, or for the
manufacture or sale of liquor, narcotics, or tobacco in any form, or as a
medical office, or as a barber or manicure shop, or as an employment bureau
without the express prior written consent of Landlord.
     17. Landlord reserves the right to exclude or expel from the Project any
person who, in the judgment of Landlord, is intoxicated or under the influence
of liquor or drugs, or who shall in any manner do any act in violation of any of
these Rules and Regulations.
     18. Tenant shall use its reasonable efforts to ensure that its employees
and agents shall not loiter in or on the entrances, corridors, sidewalks,
lobbies, courts, halls, stairways, elevators, vestibules or any Common Areas for
the purpose of smoking tobacco products or for any other purpose, nor in any way
obstruct such areas, and shall use them only as a means of ingress and egress
for the Premises.
     19. Tenant shall not waste electricity, water or air conditioning and
agrees to cooperate fully with Landlord to ensure the most effective operation
of the Building’s heating and air conditioning system, and shall refrain from
attempting to adjust any controls. Tenant shall participate in recycling
programs undertaken by Landlord.
     20. Tenant shall comply with all safety, fire protection and evacuation
procedures and regulations established by Landlord or any governmental agency.
     21. Any persons employed by Tenant to do janitorial work shall be subject
to the prior written approval of Landlord, and while in the Building and outside
of the Premises, shall be subject to and under the control and direction of the
Building manager (but not as an agent or servant of such manager or of
Landlord), and Tenant shall be responsible for all acts of such persons.
     22. No awnings or other projection shall be attached to the outside walls
of the Building without the prior written consent of Landlord, and no curtains,
blinds, shades or screens shall be attached to or hung in, or used in connection
with, any window or door of the Premises other than Landlord standard window
covering. All electrical ceiling fixtures hung in the Premises or spaces along
the perimeter of the Building must be fluorescent and/or of a quality, type,
design and a warm white bulb color approved in advance in writing by Landlord.
Neither the interior nor exterior of any windows shall be coated or otherwise
sunscreened without the prior written consent of Landlord. Tenant shall be
responsible for any damage to the window film on the exterior windows of the
Premises and shall promptly repair any such damage at Tenant’s sole cost and
expense. Tenant shall keep its window coverings closed during any period of the
day when the sun is shining directly on the windows of the Premises. Prior to
leaving the Premises for the day, Tenant shall draw or lower window coverings
and extinguish all lights. Tenant shall abide by Landlord’s regulations
concerning the opening and closing of window coverings which are attached to the
windows in the Premises, if any, which have a view of any interior portion of
the Building or Building Common Areas.
     23. The sashes, sash doors, skylights, windows, and doors that reflect or
admit light and air into the halls, passageways or other public places in the
Building shall not be covered or obstructed by Tenant, nor shall any bottles,
parcels or other articles be placed on the windowsills.
     24. Tenant must comply with requests by the Landlord concerning the
informing of their employees of items of importance to the Landlord.
     25. Tenant must comply with all applicable “NO-SMOKING” and sorting of
recyclable waste or similar ordinances. If Tenant is required under the
ordinance to adopt a written smoking policy, a copy of said policy shall be on
file in the office of the Building.
     26. Tenant hereby acknowledges that Landlord shall have no obligation to
provide guard service or other security measures for the benefit of the
Premises, the Building or the Project. Tenant hereby assumes all responsibility
for the protection of Tenant and its officers, partners, contractors,
subcontractors, consultants, licensees, agents, concessionaires, subtenants,
servants, employees, customers, guests, invitees or visitors, and the property
thereof, from acts of third parties, including keeping doors locked and other
means of entry to the Premises closed, whether or not Landlord, at its option,
elects to provide security protection for the Project or any portion thereof.
Tenant further assumes the risk that any safety and security devices, services
and programs which Landlord elects, in its sole discretion, to provide may not
be effective, or may malfunction or be circumvented by

D-2



--------------------------------------------------------------------------------



 



an unauthorized third party, and Tenant shall, in addition to its other
insurance obligations under this Lease, obtain its own insurance coverage to the
extent Tenant desires protection against losses related to such occurrences.
Tenant shall cooperate in any reasonable safety or security program developed by
Landlord or required by law.
     27. All office equipment of any electrical or mechanical nature shall be
placed by Tenant in the Premises in settings approved by Landlord, to absorb or
prevent any vibration, noise and annoyance.
     28. Tenant shall not use in any space or in the public halls of the
Building, any hand trucks except those equipped with rubber tires and rubber
side guards.
     29. No auction, liquidation, fire sale, going-out-of-business or bankruptcy
sale shall be conducted in the Premises without the prior written consent of
Landlord.
     30. No tenant shall use or permit the use of any portion of the Premises
for living quarters, sleeping apartments or lodging rooms.
     31. Tenant shall not purchase spring water, ice, towels, janitorial or
maintenance or other similar services from any company or persons not approved
by Landlord. Landlord shall approve a sufficient number of sources of such
services to provide Tenant with a reasonable selection, but only in such
instances and to such extent as Landlord in its judgment shall consider
consistent with the security and proper operation of the Building.
     32. Tenant shall install and maintain, at Tenant’s sole cost and expense,
an adequate, visibly marked and properly operational fire extinguisher next to
any duplicating or photocopying machines or similar heat producing equipment,
which may or may not contain combustible material, in the Premises.
     Landlord reserves the right at any time to change or rescind any one or
more of these Rules and Regulations, or to make such other and further
reasonable Rules and Regulations as in Landlord’s judgment may from time to time
be necessary for the management, safety, care and cleanliness of the Premises,
Building, the Common Areas and the Project, and for the preservation of good
order therein, as well as for the convenience of other occupants and tenants
therein. Landlord may waive any one or more of these Rules and Regulations for
the benefit of any particular tenants, but no such waiver by Landlord shall be
construed as a waiver of such Rules and Regulations in favor of any other
tenant, nor prevent Landlord from thereafter enforcing any such Rules or
Regulations against any or all tenants of the Project. Landlord shall not have
any obligation to enforce the Rules and Regulations or the terms of any other
lease against any other tenant, and Landlord shall not be liable to Tenant for
violation thereof by any other tenant. Tenant shall be deemed to have read these
Rules and Regulations and to have agreed to abide by them as a condition of its
occupancy of the Premises.

D-3



--------------------------------------------------------------------------------



 



EXHIBIT E
701 GATEWAY BOULEVARD
NOTICE OF LEASE TERM DATES

                     
DATE:
                   
 
 
 
               
 
                   
To:
          Copy to:        
 
 
 
         
 
   
 
                   
 
 
 
         
 
   
 
                   
 
 
 
         
 
   
 
                   
 
 
 
         
 
   
 
                   
Re:
  Office Lease                
 
                   
Dated:
                   
 
 
 
               

Between: Broadway 701 Gateway Fee LLC, a Delaware limited liability company,
Lessor or Landlord, and
                    , a                    , Lessee or Tenant
In accordance with the subject document we wish to advise you and/or confirm
your tenancy of Suite       on the       floor of 701 Gateway Boulevard, South
San Francisco, CA 94080, and that the following terms and conditions are
accurate and in full force and effect:

         
Lease [or Must Take] Commencement Date
  Lease expiration date    
 
       
 
 
 
   

If the Lease Commencement Date is other than the first day of the month, the
first billing will contain a pro rata adjustment. Each billing thereafter, with
the exception of the final billing, shall be for the full amount of the monthly
installment as provided for in the Lease.
We request that you sign this letter where indicated below, confirming the
information provided above, and return it to our representative below within
five business days of receipt. A return envelope is provided. Our failure to
receive your executed Notice within such time period will indicate your
acceptance that the information set forth is correct. A second letter is
enclosed for your files.

                                               
By:
  Lease Administrator’s name   Date                
 
  Lease Administration                    
 
                                                          Agreed to and
Accepted:    
 
                       
 
             
 
   
 
          By:       Date    
 
                       
 
          Its:            
 
             
 
       

E-1